  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 1 of 157. PageID #: 1713



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

GILES COUNTY,

            Plaintiff,

     v.

PURDUE PHARMA, L.P.; PURDUE
PHARMA, INC.; THE PURDUE FREDERICK
COMPANY, INC.; RICHARD SACKLER;
BEVERLY SACKLER; DAVID SACKLER;
ILENE SACKLER LEFCOURT; JONATHAN
SACKLER; KATHE SACKLER; MORTIMER
D.A. SACKLER; THERESA SACKLER; JOHN
STEWART; MARK TIMNEY; CRAIG                      MDL 2804
LANDAU; RUSSELL GASDIA; RHODES
TECHNOLOGIES; RHODES                             Case No. 1:17-md-2804-DAP
TECHNOLOGIES, INC.; RHODES
PHARMACEUTICALS, L.P.; RHODES
                                                 Member Case No. 1:19-op-45236-
PHARMACEUTICALS, INC.; ABBOTT
LABORATORIES; ABBOTT
                                                 DAP
LABORATORIES, INC.; ABBVIE INC.;
MALLINCKRODT PLC; MALLINCKRODT                   Judge Dan Aaron Polster
LLC; SPECGX LLC; ENDO HEALTH
SOLUTIONS, INC; ENDO
PHARMACEUTICALS, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.;                  FIRST AMENDED COMPLAINT
PAR PHARMACEUTICAL, INC.; TEVA                   AND JURY DEMAND
PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; BARR LABORATORIES,
INC.; WATSON LABORATORIES, INC.;
ACTAVIS PHARMA, INC.; ACTAVIS, LLC;
JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.; JANSSEN
PHARMACEUTICA, INC.; ALLERGAN PLC;
ALLERGAN FINANCE, LLC; KVK-TECH,
INC.; AMNEAL PHARMACEUTICALS LLC;
IMPAX LABORATORIES, LLC; AMNEAL
PHARMACEUTICALS, INC.; AMNEAL
PHARMACEUTICALS OF NEW YORK, LLC;
MYLAN PHARMACEUTICALS, INC.;
MCKESSON CORPORATION; MCKESSON
MEDICAL-SURGICAL INC.; CARDINAL
HEALTH, INC.; AMERISOURCEBERGEN
DRUG CORPORATION; HENRY SCHEIN,
INC.; GENERAL INJECTABLES &
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 2 of 157. PageID #: 1714



VACCINES, INC.; INSOURCE, INC.; CVS
HEALTH CORPORATION; CVS
PHARMACY, INC.; CVS TN DISTRIBUTION,
L.L.C.; WALGREENS BOOTS ALLIANCE,
INC.; WALGREEN CO.; EXPRESS SCRIPTS
HOLDING COMPANY; EXPRESS SCRIPTS,
INC; EXPRESS SCRIPTS PHARMACY, INC.;
CAREMARK RX, L.L.C.; CAREMARKPCS
HEALTH, L.L.C.; CAREMARK, L.L.C.;
CAREMARKPCS, L.L.C.;UNITEDHEALTH
GROUP INCORPORATED; OPTUM, INC.;
OPTUMRX, INC.; WALMART INC.;
ESI MAIL PHARMACY SERVICE, INC.; and
DOES 1-100,

     Defendants.




                                      ii
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 3 of 157. PageID #: 1715



                     PLAINTIFF’S FIRST AMENDED COMPLAINT

       Plaintiff, Giles County, Virginia, by and through the undersigned attorneys, (hereinafter

“Plaintiff,” “Giles County,” or “Giles”) against Defendants: Purdue Pharma, L.P.; Purdue Pharma,

Inc.; The Purdue Frederick Company, Inc.; Richard Sackler; Beverly Sackler; David Sackler; Ilene

Sackler Lefcourt; Jonathan Sackler; Kathe Sackler; Mortimer D.A. Sackler; Theresa Sackler; John

Stewart; Mark Timney; Craig Landau; Russell Gasdia; Rhodes Technologies; Rhodes

Technologies, Inc.; Rhodes Pharmaceuticals, L.P.; Rhodes Pharmaceuticals, Inc.; Abbott

Laboratories; Abbott Laboratories, Inc.; AbbVie, Inc.; Mallinckrodt PLC; Mallinckrodt LLC;

SpecGx LLC; Endo Health Solutions, Inc.; Endo Pharmaceuticals, Inc.; Par Pharmaceutical

Companies, Inc.; Par Pharmaceuticals, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Barr

Laboratories, Inc.; Watson Laboratories, Inc.; Actavis Pharma, Inc.; Actavis, LLC; Janssen

Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc.;

Allergan PLC; Allergan Finance, LLC; KVK-Tech, Inc.; Amneal Pharmaceuticals LLC; Impax

Laboratories, LLC; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals of New York, LLC;

Mylan Pharmaceuticals, Inc. (collectively, “Manufacturer Defendants”); McKesson Corporation,

McKesson Medical-Surgical Inc.; Cardinal Health, Inc.; AmerisourceBergen Drug Corporation;

Henry Schein, Inc.; General Injectables & Vaccines, Inc.; Insource, Inc.; CVS Health Corporation;

CVS Pharmacy, Inc.; CVS TN Distribution, L.L.C.; Walgreens Boots Alliance, Inc.; Walgreen

Co. (collectively, “Distributor Defendants”); CVS Health Corporation; CVS Pharmacy, Inc.;

Caremark Rx, L.L.C.; Caremark, L.L.C.; Express Scripts Holding Company; ESI Mail Pharmacy

Service, Inc.; Express Scripts Pharmacy, Inc.; OptumRx, Inc.; Walmart Inc.; Walgreens Boots

Alliance, Inc.; Walgreen Co.; (collectively, “Pharmacy Defendants”); Express Scripts Holding

Company; Express Scripts, Inc.; CVS Health Corporation (in its pharmacy benefit management

capacity); Caremark Rx, L.L.C.; CaremarkPCS Health, L.L.C. d/b/a CVS/Caremark; Caremark,


                                               1
       Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 4 of 157. PageID #: 1716



L.L.C.; UnitedHealth Group Incorporated; Optum, Inc.; OptumRx Inc.; (collectively, “PBM

Defendants”); and DOES 1 through 100 inclusive (collectively, “Defendants”) alleges as follows:

                                       I.       INTRODUCTION

           1.        Defendants have caused an opioid epidemic that has resulted in economic, social

and emotional damage to virtually every community in the United States and tens of thousands of

Americans. It is indiscriminate and ruthless. It has impacted across demographic lines harming

every economic class, race, gender and age group. It is killing Americans, more than one hundred

fifteen (115) every day.1 Prescription and illegal opioids account for more than sixty percent (60%)

of overdose deaths in the United States, a toll that has quadrupled over the past two decades,

according to the United States Centers for Disease Control and Prevention (“CDC”). More people

died from opioid-related causes in 2016 than car accidents2 or guns.3 More than one hundred

seventy-five (175) people die every day from drug overdoses, as if an airplane crashes killing

everyone on board, every day.4

           2.        According to the CDC, the costs of healthcare, lost productivity, addiction

treatment, and criminal justice involvement due to opioid misuse alone is $78.5 billion a year.5

           3.        Prescription drug manufacturers, wholesalers/distributors, pharmacy benefit

managers (“PBMs”), and pharmacies have created this epidemic. The manufacturers make the



1
  Opioid Overdose Crisis, NATIONAL INSTITUTE ON DRUGABUSE, revised March 2018, , CTRS FOR DISEASE CONTROL
& PREVENTION, https://www.cdcdrugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis.
2
  Deaths from Opioid Overdoses Now Higher Than Car Accident Fatalities, HEALTHLINE, March 30, 2018,
https://www.healthline.com/health-news/deaths-from-opioid-overdoses-higher-than-car-accident-fatalities#1
3
  Ethan Siegal, Opioid Epidemic So Dangerous, Says CDC, It's Finally Killing As Many Americans As Guns, FORBES,
March 20, 2018, https://www.forbes.com/sites/startswithabang/2018/03/20/opioid-epidemic-so-dangerous-says-cdc-
its-finally-killing-as-many-americans-as-guns/#32f5256f6c21
4
 Jerry Mitchell, With 175 Americans dying a day, what are the solutions to the opioid epidemic? USA TODAY
NETWORK, Jan. 29, 2018, https://www.usatoday.com/story/news/nation-now/2018/01/29/175-americans-dying-day-
what-solutions-opioid-epidemic/1074336001/
5
    Supra, note 1.



                                                      2
    Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 5 of 157. PageID #: 1717



opioids and lie about their efficacy and addictive properties. The wholesalers distribute the opioids

from the point of manufacture to the point of delivery to the patient. The PBMs control, through

their pharmacy plan design and formulary management, which drugs go where and how they are

paid for. And the retail pharmacies serve as the final link in the chain by releasing the opioids into

the public.

        4.      Each defendant group profits enormously from the movement of the opioid

products. Each has incentives to move certain drugs over others. Defendants themselves create the

incentives and share in their perversity—usually without disclosure to those who reasonably rely

on Defendants to abide by their federal, state and common law duties. They do so at the expense

of Plaintiff and communities like it nationwide.

        5.      Each defendant group bears culpability in the crisis and is a necessary party to

addressing the damage it has wreaked, including the costs of abatement.

        6.      The devastating impact of opioid abuse cannot be overstated. After years of

decreasing death rates in the United States, they are now on the rise fueled by an increase in opioid-

related drug overdose deaths. Drug overdoses are now the leading cause of death for Americans

under the age of fifty (50). The number of Americans who died of drug overdose deaths in 2017

was roughly equal the number of Americans who died in the Vietnam, Iraq, and Afghanistan wars

combined.6

        7.      Giles County has been hit particularly hard by the opioid epidemic. In 2012, there

were at least 6 deaths in Giles County due to prescription opioid overdoses.7 The prescription


6
  Nicholas Kristof, Opioids, a Mass Killer We’re Meeting With a Shrug, NEW YORK TIMES, Jun. 22, 2017,
https://www.nytimes.com/2017/06/22/opinion/opioid-epidemic-health-care-bill.html
7
     VIRGINIA      DEPARTMENT OF HEALTH,            VIRGINIA OPIOID       ADDICTION     INDICATORS    (2016),
https://public.tableau.com/views/VirginiaOpioidAddictionIndicators/VAOpioidAddictionIndicators?:embed=y&:dis
play_count=yes&:showVizHome=no




                                                     3
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 6 of 157. PageID #: 1718



opioid mortality rate in Giles County that year was nearly seven times higher than the statewide

average.8 In 2014, the rate of Neonatal Abstinence Syndrome (NAS) in Giles County was more

than eleven times greater than the statewide rate in Virginia.9 Nearly 6% of all babies born in Giles

County that year were born addicted to opioids.10 Over the last several years, the rate of reported

Hepatitis C cases has been consistently higher than the statewide rate, topping out at more than

four times greater than the statewide rate in 2017.11

         8.      The acute opioid problem in Giles County reflects the overwhelming epidemic

affecting the entire Commonwealth. In 2016, Virginia’s state health commissioner declared the

state’s opioid addiction problem a public health emergency. On average, three Virginians die of a

drug overdose and over two dozen are treated in emergency departments for drug overdoses each

day.12 Fatal drug overdoses in the first half of 2016 increased by 35% compared to the same period

in 2015.13 More Virginians die each year from drug overdoses than motor vehicle accidents.14

         9.      Defendants’ opioid-related misconduct causes heroin abuse. A 2015 study found

that four out of five heroin users reported that their addiction started with opioid pain relievers. 15

In this way, prescription opioids—now, thanks to Defendants, provided to patients for everyday

conditions such as chronic knee pain and dental pain—can operate as a “gateway” drug to heroin

use and involvement with the illegal drug market.


8
  Id.
9
  Id.
10
   Id.
11
   Id.
12
   Dr. Melissa Levine, State Health Commissioner Telebriefing on Opioid Addiction Public Health Emergency
(Nov. 21, 2016) (transcript available at http://www.vdh.virginia.gov/commissioner/opioid-addiction-in-virginia/).
13
   Id.
14
   Andrew Barnes and Katherine Neuhausen, Virginia Commonwealth University School of Medicine, “The Opioid
Crisis Among Virginia Medicaid Beneficiaries,”
https://hbp.vcu.edu/media/hbp/policybriefs/pdfs/Senate_OpioidCrisisPolicyBrief_Final.pdf
15
   NAT’L SAFETY COUNCIL, PRESCRIPTION NATION 2016: ADDRESSING AMERICA’S DRUG EPIDEMIC 9 (2016),
http://www.nsc.org/RxDrugOverdoseDocuments/Prescription-Nation-2016-American-Drug-Epidemic.pdf


                                                        4
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 7 of 157. PageID #: 1719



       10.     In addition, Giles County is now having to allocate substantial taxpayer dollars,

resources, staff, energy and time to address the damage the opioid scourge has left in its wake and

to address its many casualties. Fire and emergency medical services are over-utilized because of

an increased number of opioid-related overdoses. The burden on law enforcement is substantially

increased by opioid-related crimes related to prescription opioid theft, diversion, and sales on the

black market. Courts, social workers, schools’ treatment centers, intervention programs, clinics,

employee benefit plans others directly spending on opioids and opioid antagonists have all been

harmed. Nearly every aspect of Giles County’s services and budget has been significantly and

negatively impacted by this Defendant-made epidemic.

       11.     Defendants’ efforts to deceive and make opioids widely accessible have also

resulted in a windfall of profits. Opioids are now the most prescribed class of drugs; they generated

$11 billion in revenue for drug companies in 2014 alone. While Americans represent only five

percent (5%) of the world’s population, they consume eighty percent (80%) of the world

production of prescription opioids.16

       12.     The recipe for generating sky-high revenues is clear: patients who are prescribed

opioids become physically and psychologically dependent on the drugs. When these opioid-

addicted patients can no longer legally obtain opioids, they seek the drugs on the black market or

turn to heroin which provides a similar high to prescription opioids. Defendants have generated a

loyal customer base: hundreds of thousands of patients whose addiction guarantees an insatiable

demand for the drugs and consistently high profits.

       13.     The scheme begins with Manufacturer Defendants who deliberately polluted the

national marketplace, including in Giles County, with lies and misinformation about the efficacy


16
   Dina Gusovsky, Americans Consume Vast Majority of the World’s Opioids, CNBC, Apr. 27, 2016 9:13 AM,
http://www.cnbc.com/2016/04/27/americans-consume-almost-all-of-the-global-opioid-supply.html


                                                  5
    Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 8 of 157. PageID #: 1720



of opioids to treat chronic pain and the risks of addiction. Using hired guns, advertising, and

marketing materials, the Manufacturers promoted the fictitious concept of “pseudoaddiction,”

advocated that signs of addiction should be treated with more opioids, falsely claimed that opioid

dependence and withdrawal could be easily managed, and denied the risks of higher and protracted

opioid dosages.

       14.     Wholesale distributors, such as the Distributor Defendants, could have and should

have been able to stem the excess flow of opioids into Virginia and Giles County, but they did not.

Wholesale drug distributors receive prescription opioids from drug manufacturers and transfer the

opioids to hospitals, pharmacies, doctors, and other healthcare providers who then dispense the

drugs to patients. Distributors are required by federal and state law to control and report unlawful

drug diversions. The Distributor Defendants purposefully ignored these responsibilities, lobbied

for higher reporting thresholds and pocketed profits at the expense of Giles County.

       15.     The Pharmacy Defendants could have and should have been able to prevent the

diversion of prescription opioids into the illegal market by, among other things, monitoring and

reporting suspicious activity, but they did not. The Pharmacy Defendants ignored their

responsibilities under federal and state law to monitor, detect, investigate, refuse to fill, and report

suspicious orders which the Pharmacy Defendants knew or should have known were likely to be

diverted in and around Giles.

       16.     The Manufacturer, Distributor, and Pharmacy Defendants’ efforts to promote their

scheme to distribute unnecessary opioids were purposefully facilitated by pharmacy benefit

managers (“PBMs) who ensured that opioids were paid for, reimbursed, or covered by public and

private pharmacy benefit plans.

       17.     PBMs are the gatekeepers to the vast majority of opioid prescriptions filled in the

United States. Caremark, Express Scripts, and OptumRx (all named defendants here) manage the


                                                   6
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 9 of 157. PageID #: 1721



drug benefits for approximately ninety-five percent (95%) of the United States’ population or 253

million Americans.17 PBMs design plans and create formularies which set the criteria and terms

under which pharmaceutical drugs are reimbursed, numbers of refills permitted, number of pills

per prescriptions, pre-authorization requirements, generic co-pay amount, branded drug co-pay

amounts and other criteria. PBMs thereafter commit to monitor their customers’ utilization and to

manage drug plans and overall employee wellbeing. In these ways, PBMs control and manage

prescription drug utilization overall.

        18.      Because PBMs are the intermediary between drug manufacturers, pharmacies, and

ultimately patients, these companies control everything from pharmacy reimbursements to what

drugs are covered under formularies.18 In these ways, the PBMs influence which drugs enter the

marketplace. Their fingerprints are on nearly every opioid prescription filled and they profit in

myriad ways on every pill.

        19.     Virginia and Giles County have experienced a significant spike in opioid-related

abuse and deaths in recent years. The CDC found that Virginia was one of the states with a

statistically significant increase in drug overdose death rates from 2015 to 2016.19 The CDC

estimated that 1,405 people died from drug overdoses in Virginia in 2016.20

        20.     Accordingly, Plaintiff brings this action to recover damages and costs it has

incurred as a result of the prescription drug abuse problem in Giles County. Plaintiff seeks to




17
    Brittany Hoffman-Eubanks, The Role of Pharmacy Benefit Managers in American Health Care: Pharmacy
Concerns and Perspectives: Part 1, PHARMACY TIMES, Nov. 14, 2017, http://www.pharmacytimes.com/news/the-
role-of-pharmacy-benefit-mangers-in-american-health-care-pharmacy-concerns-and-perspectives-part-1
18
   Matthew Kandrach, PBM stranglehold on prescription drug market demands reform, THE HILL, May 2, 2017,
http://thehill.com/blogs/pundits-blog/healthcare/331601-pbm-stranglehold-on-prescription-drug-market-demands-
reform
19
   Drug Overdose Death Data, CENTERS FOR DISEASE CONTROL AND PREVENTION, last updated Dec. 19, 2017,
https://www.cdc.gov/drugoverdose/data/statedeaths.html
20
   Id.


                                                     7
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 10 of 157. PageID #: 1722



recover those costs and damages from the Defendants because they are the entities that have

substantially contributed to and profited from the scourge of opioid abuse in Giles County.

       21.     Plaintiff also seeks an order compelling the abatement and removal of the public

nuisance the Defendants have created, knew their misconduct would likely create and from which

they profited, by ceasing their unlawful promotion, distribution, reimbursement and sale of

opioids. Plaintiff seeks treble damages, punitive damages, and attorneys’ fees and costs in addition

to any other equitable relief authorized by law.

                           II.      VENUE AND JURISDICTION

       22.     This Court has subject matter jurisdiction over this matter pursuant to Virginia

Code § 17.1-513.

       23.     This Court has personal jurisdiction over Defendants pursuant to Virginia Code §

8.01-328.1 because they conduct business in Virginia, purposefully direct or directed their actions

toward Virginia, caused tortious injury in Virginia, consented to be sued in Virginia by registering

an agent for service of process, and/or consensually submitted to the jurisdiction of Virginia when

obtaining a manufacturer or distributor license and have the requisite minimum contacts with

Virginia necessary to constitutionally permit the Court to exercise jurisdiction.

       24.     Venue is proper in this Court pursuant to Virginia Code § 8.01-262 in that the

Defendants regularly conduct substantial business activity in Giles County, Virginia and the causes

of action alleged herein arose in Giles County, Virginia.

       25.     Defendants are regularly engaged in the business of manufacturing, marketing,

distributing, dispensing and reimbursing prescription opioids in Virginia and, specifically, in Giles

County, including to Giles County’s own current and former employees. Defendants’ activities in

Giles County in connection with the manufacture, marketing, distribution, dispensation and




                                                   8
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 11 of 157. PageID #: 1723



reimbursement of prescription opioids was, and is, continuous and systematic, and gives rise to

the causes of action alleged herein.

                                       III.   PARTIES

A.      PLAINTIFF

        26.    Giles County is a political subdivision of the Commonwealth of Virginia.

        27.    Giles County derives its governmental powers from the laws of the Commonwealth

of Virginia.

B.      MANUFACTURER DEFENDANTS

        28.    Defendant, PURDUE PHARMA, L.P., is a limited partnership organized under the

laws of Delaware. Defendant, PURDUE PHARMA, INC., is a New York corporation with its

principal place of business in Stamford, Connecticut, and Defendant, THE PURDUE

FREDERICK COMPANY, INC., is a Delaware corporation with its principal place of business in

Stamford, Connecticut.

        29.    PURDUE PHARMA, L.P. may be served through its registered agent: The

Prentice-Hall Corporation System, Inc., 2711 Centerville Road, Suite 400, Wilmington, Delaware

19808. PURDUE PHARMA INC. may be served through its registered agent: The Prentice-Hall

Corporation System, Inc., 80 State Street, Albany, New York 12207. THE PURDUE

FREDERICK COMPANY may be served through its registered agent: The Prentice-Hall

Corporation System, Inc., 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.

        30.    PURDUE PHARMA, L.P., PURDUE PHARMA, INC., and THE PURDUE

FREDERICK COMPANY, INC. are referred to collectively as “Purdue.”

        31.    In Virginia and nationally, Purdue is engaged in the manufacture, promotion, and

distribution of opioids, including: (a) OxyContin (oxycodone hydrochloride extended release), a

Schedule II opioid agonist tablet first approved in 1995 and marketed by Purdue for the


                                               9
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 12 of 157. PageID #: 1724



“management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

and for which alternative treatment options are inadequate.” OxyContin was indicated, or legally

approved, for the “management of moderate to severe pain when a continuous, around-the-clock

opioid analgesic is needed for an extended period of time”; and (b) MS Contin (morphine sulfate

extended release), a Schedule II opioid agonist tablet first approved in 1987 and indicated for the

“management of pain severe enough to require daily, around-the-clock, long-term opioid treatment

and for which alternative treatment options are inadequate.”

        32.    OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s national annual

sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up almost four-fold

from 2006 sales of $800 million. OxyContin constitutes roughly thirty percent (30%) of the entire

market for analgesic drugs (painkillers).

        33.    In 2007, Purdue settled criminal and civil charges against it for misbranding

OxyContin and agreed to pay the United States $635 million. At the time, this was one of the

largest settlements with a drug company for marketing misconduct. Purdue’s misconduct has

continued, as alleged herein, settlement notwithstanding.

        34.    Purdue transacts business in Virginia, targeting the Virginia market for its products,

including the opioids at issue in this lawsuit. Purdue hires employees to service the Virginia

market. For example, Purdue recently advertised online that it was seeking a Territory Business

Manager to operate out of Bristol, Virginia, and another Territory Business Manager to operate

out of Richmond South, Virginia.21 On information and belief, Purdue also directs advertising and




21
  https://www.google.com/search?q=purdue+pharma+job+virginia&oq=purdue+pharma+job+virginia&aqs=chrome
..69i57.7359j0j9&sourceid=chrome&ie=UTF-
8&safe=active&ibp=htl;jobs&sa=X&ved=0ahUKEwjhv_fM_9_ZAhVDtFMKHUq2CakQiYsCCCkoAA#fpstate=tl
detail&htidocid=7crc6THcWHB7I7Y_AAAAAA%3D%3D&htivrt=jobs


                                                 10
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 13 of 157. PageID #: 1725



informational materials to impact Virginia physicians and potential users of Purdue products.

Purdue possesses a Virginia out of state manufacturer license.

        35.      Purdue also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $23.8 million on Purdue’s opioids. This

represents approximately 18% of total Virginia Medicaid reimbursements for opioids during that

time period.22

        36.      Defendant, RICHARD SACKLER, a resident of Riviera Beach, Florida, has served

on the board of directors for Purdue at all relevant times and until 2018.

        37.      Defendant, BEVERLY SACKLER, a resident of Connecticut, has served on the

board of directors for Purdue at all relevant times and until 2017.

        38.      Defendant, DAVID SACKLER, a resident of New York, has served on the board

of directors for Purdue from 2012 to 2018.

        39.      Defendant, ILENE SACKLER LEFCOURT, a resident of New York, has served

on the board of directors for Purdue at all relevant times.

        40.      Defendant, JONATHAN SACKLER, a resident of Connecticut, has served on the

board of directors for Purdue at all relevant times.

        41.      Defendant, KATHE SACKLER, a resident of Connecticut, has served on the board

of directors for Purdue at all relevant times.

        42.      Defendant, MORTIMER D.A. SACKLER, a resident of New York, has served on

the board of directors for Purdue at all relevant times.

        43.      Defendant, THERESA SACKLER, a resident of the United Kingdom, has served

on the board of directors for Purdue at all relevant times and until 2018.


22
     State Medicaid Drug Utilization Data, Centers for Medicaid and CHIP                       Services   (CMS),
https://www.medicaid.gov/medicaid/ prescription-drugs/state-drug-utilization-data/index.html



                                                       11
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 14 of 157. PageID #: 1726



       44.      At all relevant times, the aforementioned Defendants (collectively, the “Sackler

Defendants”) comprised a majority of the board of directors for Purdue, enabling the Sackler

Defendants to exert control over Purdue’s business decisions, including the implementation of

deceptive sales and marketing practices associated with opioids.

       45.      Defendant, JOHN STEWART, a resident of Florida, served as Purdue’s CEO from

2007 to 2013.

       46.      Defendant, MARK TIMNEY, a resident of Connecticut, served as Purdue’s CEO

from 2014 to 2017.

       47.      Defendant, CRAIG LANDAU, a resident of Connecticut, served as Purdue’s CEO

from 2017 to the present.

       48.      Defendants, JOHN STEWART, MARK TIMNEY, and CRAIG LANDAU, in their

capacities as CEO of Purdue Pharma L.P. and Purdue Pharma, Inc., each directed Purdue’s

misconduct.

       49.      Defendant RUSSELL GASDIA, a resident of Massachusetts, carried out the

misconduct in his capacity as Vice President of Sales and Marketing for Purdue at all relevant

times until 2014.

       50.      Defendants, John Stewart, Mark Timney, Craig Landau, and Russell Gasdia, are

collectively referred to as the “Purdue Officer Defendants”. The Sackler Defendants and the

Purdue Officer Defendants are collectively referred to as the “Purdue Individual Defendants.”

       51.      Substantially all of the Sackler Defendants (except David Sackler) were heavily

involved in the conduct that led to the fines and criminal convictions in 2007. From the 1990s

until 2007, they directed a decade of misconduct, which led to criminal convictions, and

commitments that Purdue would not deceive doctors and patients again. That background confirms

that their misconduct since 2007 was knowing, purposeful, reckless, and intentional.


                                               12
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 15 of 157. PageID #: 1727



       52.     While the Sackler Defendants relinquished their officer titles in or around 2003 to

try to shield themselves from future criminal and civil liability, they remained Purdue’s owners,

in control of its Board of Directors, and thus in firm control.

       53.     At all relevant times, at least through the end of 2018, the Sackler Defendants

controlled Purdue’s deceptive sales campaign. They directed the company to hire hundreds more

sales representatives to visit doctors thousands more times. They insisted that sales representatives

repeatedly visit the most prolific prescribers. They directed representatives to encourage doctors

to prescribe more of the highest doses of opioids. They studied unlawful tactics to keep patients

on opioids longer and then ordered staff to use them. They asked for detailed reports about doctors

suspected of misconduct, how much money Purdue made from them, and how few of them Purdue

had reported to the authorities. They sometimes demanded more detail than anyone else in the

entire company, so staff had to create special reports just for them. Richard Sackler even went into

the field to promote opioids to doctors and supervise representatives face-to-face. In connection

with a single meeting in 2011, for example, sales and marketing staff scrambled to prepare

responses to questions from the Sackler Defendants, Defendant Mortimer Sackler asked about

launching a generic version of OxyContin to “capture more cost sensitive patients,” Defendant

Kathe Sackler recommended looking at the characteristics of patients who had switched to

OxyContin to see if Purdue could identify more patients to convert, and Defendant Jonathan

Sackler wanted to study changes in market share for opioids, focusing on dose strength.

       54.     On information and belief, the Sackler Defendants’ micromanagement was so

intrusive that staff begged for relief. Defendant Gasdia wrote to the CEO: “Anything you can do

to reduce the direct contact of Richard into the organization is appreciated.” To convince the

Sackler Defendants to make him CEO, Defendant Landau wrote a plan that he titled: “SACKLER

PHARMA ENTERPRISE.” He started by admitting that the Sackler Defendants in fact controlled


                                                 13
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 16 of 157. PageID #: 1728



the company like chief executive officers. The family ran “the global Sackler pharmaceutical

enterprise … with the Board of Directors serving as the ‘de-facto’ CEO.” The Sackler Defendants

concealed their ongoing, extensive involvement with Purdue and its sales and marketing practices.

       55.     From the money that Purdue collected as a result of its wrongful conduct, the

Sackler Defendants paid themselves and their family billions of dollars. From the 2007 convictions

(of certain Purdue officers) until 2018, the Sackler Defendants voted dozens of times to pay out

Purdue’s opioid profits to their family - in total more than four billion dollars.

       56.     The Purdue Individual Defendants all actively participated in the common law torts

and federal and state statutory violations of Purdue and benefited therefrom. The tortious conduct

of the Purdue Individual Defendants was not, and could not have been through the exercise of due

diligence, known to the public until their conduct was detailed in recent court filings by the

Attorney General of Massachusetts.

       57.     Defendant, RHODES TECHNOLOGIES is a Delaware general partnership with its

principal place of business in Coventry, Rhode Island.

       58.     Defendant, RHODES TECHNOLOGIES, INC. is a Delaware corporation with its

principal place of business in Coventry, Rhode Island and is the general partner of RHODES

TECHNOLOGIES.

       59.     Defendant, RHODES PHARMACEUTICALS, L.P., is a Delaware limited

partnership with its principal place of business at the same location as RHODES

TECHNOLOGIES in Coventry, Rhode Island. Under information and belief, RHODES

PHARMACEUTICALS, L.P. acts as the marketing arm of RHODES TECHNOLOGIES.

       60.     RHODES PHARMACEUTICALS, L.P. was formed in 2007 by the founders of

Purdue (the Sackler Defendants), four months after Purdue pleaded guilty to federal criminal

charges regarding its fraudulent marketing of OxyContin. The Sackler Defendants created Rhodes


                                                14
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 17 of 157. PageID #: 1729



Pharmaceuticals L.P. to make even more money off their highly-addictive drugs and because they

knew OxyContin was coming off patent. They created it in recognition of the opportunities to

profit from generic competition to the highly addictive brands they had created at Purdue.

           61.   Defendant, RHODES PHARMACEUTICALS, INC., is a Delaware corporation

with its principal place of business in Coventry, Rhode Island and is the general partner of

RHODES PHARMACEUTICALS, L.P.

           62.   RHODES TECHNOLOGIES, RHODES TECHNOLOGIES, INC., RHODES

PHARMACEUTICALS, L.P., and RHODES PHARMACEUTICALS, INC. are referred to

collectively as “Rhodes.”

           63.   Rhodes is presently among the largest producers of generic opioids in the U.S.23

Together with Purdue, Rhodes accounted for 14.4 million opioid prescriptions in 2016, or 6% of

the US Opioid market.24

           64.   Rhodes also owns, together with Purdue, the ‘919 Patent entitled “Oxycodone

Compositions” and is involved in the manufacture of the active pharmaceutical ingredient used in

Purdue’s OxyContin.

           65.   Rhodes is also now the registered holder of approved New Drug Application No.

19-891, which covers the manufacturer and sale of Dilaudid

           66.   Upon information and belief, Rhodes manufactures, promotes, distributes and/or

sells opioids nationally, in Virginia, and in Giles County, including many controlled substances

such as oxycodone, morphine sulfate, hydrocodone and hydromorphone.




23
   David Crow, Billionaire Sackler family owns second opioid drugmaker, FINANCIAL TIMES, Sept. 9, 2018,
https://www.ft.com/content/2d21cf1a-b2bc-11e8-99ca-68cf89602132
24
     Id.



                                                  15
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 18 of 157. PageID #: 1730



           67.      Rhodes benefits from reimbursements by the Virginia Medicaid program. Between

2006 and 2017, Virginia Medicaid spent over $3.6 million on Rhodes’ opioids. This represents

approximately 2.73% of total Virginia Medicaid reimbursements for opioids during that time

period.25 These reimbursements represent only a fraction of the total earned by Rhodes from its

opioid distribution in Virginia.

           68.      Defendant, ABBOTT LABORATORIES, is an Illinois corporation with its

principal place of business in Abbott Park, Illinois. Defendant, ABBOTT LABORATORIES,

INC., is an Illinois corporation with its principal place of business in Abbott Park, Illinois.

           69.      Defendant, ABBVIE INC. is a Delaware corporation with its principal place of

business in North Chicago, Illinois. ABBVIE INC was created in January 2013 when ABBOTT

LABORATORIES spun off its pharmaceutical business.26

           70.      ABBOTT LABORATORIES, ABBOTT LABORATORIES, INC. and ABBVIE

INC. are all registered to do business in Virginia. ABBOT LABORATORIES and ABBOTT

LABORATORIES, INC may be served in Virginia through their registered agent: The Corporation

Service Company, 4701 Cox Road, Suite 285, Glen Allen, Virginia. ABBVIE INC. may be served

in Virginia through its registered agent: Corporate Creations Network Inc., 6802 Paragon Place

#410, Richmond, Virginia 23230.

           71.      Defendants ABBOTT LABORATORIES, ABBOTT LABORATORIES, INC.

and ABBVIE INC. are referred to collectively as “Abbott.”

           72.      Abbott was engaged in the promotion and distribution of opioids nationally due to

a co-promotional agreement with Defendant Purdue. Pursuant to that agreement, between 1996


25
     State Medicaid Drug Utilization Data, supra note 22.
26
  Abbott completes split with AbbVie, DAILY HERALD, Jan. 2, 2013, www.dailyherald.com/article/20130102/business/
701029869/



                                                            16
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 19 of 157. PageID #: 1731



and 2006, Abbott actively promoted, marketed, and distributed Purdue’s opioid products as set

forth above.

           73.      Abbott, as part of the co-promotional agreement, helped make OxyContin into the

largest selling opioid in the nation. Under the co-promotional agreement with Purdue, the more

Abbott generated in sales, the higher the reward. Specifically, Abbott received twenty-five to thirty

percent (25-30%) of all net sales for prescriptions written by doctors its sales force called on. This

agreement was in operation from 1996-2002, following which Abbott continued to receive a

residual payment of six percent (6%) of net sales up through at least 2006.

           74.      With Abbott’s help, sales of OxyContin went from a mere $49 million in its first

full year on the market to $1.6 billion in 2002. Over the life of the co-promotional agreement,

Purdue paid Abbott nearly half a billion dollars.

           75.      Abbott distributed other deadly opioids as well, including Vicodin (hydrocodone

acetaminophen), Vicoprofen (hydrocodone ibuprofen), Dilaudid (hydromorphone hcl), and Actiq

(fentanyl citrate). 27

           76.      Abbott transacts business in Virginia, targeting the Virginia market for its products,

including the opioids at issue in this lawsuit. Abbott hires employees to service the Virginia

market. For example, Abbott recently advertised online that it was seeking a Laboratory

Technician for Richmond, Virginia, a Coronary Account Manager for Charlottesville, Virginia,

and a Territory Representative for Alexandria, Virginia.28 On information and belief, Abbott also




27
     State Medicaid Drug Utilization Data, supra note __.
28
  https://www.google.com/search?safe=active&ei=wuSiWqjaEo3azwLA-
6_oCw&q=ABBOTT+LABORATORIES+jobs+virginia&oq=ABBOTT+LABORATORIES+jobs+virginia&gs_l=p
sy-ab.3...64303.67196.0.67351.15.10.0.0.0.0.584.1084.5-2.2.0....0...1.1.64.psy-
ab..13.2.1083...0j0i22i30k1.0.VtU5QZ7lGP0&ibp=htl;jobs&sa=X&ved=0ahUKEwj3o4W_geDZAhWFvlMKHX5
GDLwQiYsCCCkoAA#fpstate=tldetail&htidocid=7MBAw2y9JNZKVNMnAAAAAA%3D%3D&htivrt=jobs


                                                            17
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 20 of 157. PageID #: 1732



directs advertising and informational materials to impact Virginia physicians and potential users

of Abbott products.

        77.     Abbott and Purdue’s conspiring with PBMs to drive opioid use is documented. As

described in an October 28, 2016 article from Psychology Today entitled America’s Opioid

Epidemic:

                Abbott and Purdue actively misled prescribers about the strength and safety
                of the painkiller [OxyContin]. To undermine the policy of requiring prior
                authorization, they offered lucrative rebates to middlemen such as Merck
                Medco [now Express Scripts, a defendant herein] and other pharmacy
                benefits managers, on condition that they eased availability of the drug and
                lowered co-pays. The records were part of a case brought by the state of
                West Virginia against both drug makers alleging inappropriate and illegal
                marketing of the drug as a cause of widespread addiction. … One reason
                the documents are so troubling is that, in public at least, the drug maker was
                carefully assuring authorities that it was working with state authorities to
                curb abuse of OxyContin. Behind the scenes, however, as one Purdue
                official openly acknowledged, the drug maker was “working with Medco
                (PBM) [now defendant Express Scripts] to try to make parameters [for
                prescribing] less stringent.29

        78.     Upon information and belief, Abbott’s and Purdue’s practices with Medco (now

Defendant Express Scripts (as defined below), were not confined to West Virginia and have caused

injury nationwide, including in Giles County.

        79.     Indeed, PBM giant Express Scripts appears to have played a particularly critical

role in facilitating and preserving market growth for OxyContin. From at least 2003, it has

maintained the brand drug OxyContin as an approved reimbursable drug on Express Scripts’

formularies. Express Scripts imposed no pre-authorization requirements or quantity limits on

OxyContin prescriptions until 2013 at the earliest.




29
  American Society of Addiction Medicine, America’s Opioid Epidemic – Court released documents show drug
makers blocked efforts to curb prescribing, PSYCHOLOGY TODAY, Oct. 28, 2016, https://www.psychologytoday.com/
blog/side-effects/201610/america-s-opioid-epidemic


                                                     18
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 21 of 157. PageID #: 1733



       80.     Express Scripts also facilitated reimbursement of MS-Contin, which similarly

appears not to have had pre-authorization requirements before those imposed by Medicare in 2013

and often had preferred tier placement.

       81.     All of the foregoing was pursuant to agreements between Purdue and Express

Scripts that set forth the terms of Express Scripts’ services to Purdue and how it would be paid by

Purdue.

       82.     PBM Defendant Caremark (as defined below) also facilitated OxyContin’s market

position throughout the relevant time period. For most if not all of the relevant times hereto, on

information and belief, Caremark maintained OxyContin as a reimbursable drug on its formulary.

Caremark imposed no pre-authorization requirements or quantity limits on OxyContin

prescriptions until 2014 at the earliest. Caremark also facilitated reimbursement of MS-Contin,

which similarly appears not to have had pre-authorization requirements or quantity limits on

prescriptions before those imposed by Medicare in 2013.

       83.     The foregoing treatment of OxyContin reimbursement was pursuant to agreements

between Purdue and Caremark that set forth the terms of Caremark services to Purdue and how it

would be paid by Purdue.

       84.     PBM Defendant OptumRx (as defined below) also facilitated OxyContin and MS-

Contin’s market growth. At all times relevant hereto, on information and belief, both were

approved drugs on OptumRx’s formulary.

       85.     Defendant, MALLINCKRODT PLC, is an Irish public limited company with its

corporate headquarters in Staines-upon-Thames, United Kingdom. MALLINCKRODT PLC may

be served through its registered agent in the United States: CT Corporation System, 120 South

Central Avenue, Suite 400, Clayton, Missouri 63105.




                                                19
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 22 of 157. PageID #: 1734



         86.     Defendant, MALLINCKRODT LLC, is a wholly owned subsidiary of

MALLINCKRODT PLC and is a Delaware limited liability company with its principal place of

business in St. Louis, Missouri. MALLINCKRODT LLC is registered to do business in Virginia

and has been since at least October 4, 2013. Mallinckrodt LLC may be served in Virginia through

its registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia

23060.

         87.     Defendant, SPECGX LLC is a Delaware limited liability company with its

principal place of business in Clayton, Missouri and is a wholly-owned subsidiary of

MALLINCKRODT PLC. SPECGX LLC may be served through its registered agent: The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801. SPECGX LLC is licensed as a non-resident distributor and non-resident

manufacturer with the Virginia Department of Health Professions.

         88.     MALLINCKRODT PLC, MALLINCKRODT LLC and SPECGX LLC are

referred to collectively as “Mallinckrodt.”

         89.     Mallinckrodt manufactures, markets, sells and distributes pharmaceutical drugs

throughout the United States. Mallinckrodt is the largest U.S. supplier of opioid pain medications

and among the top ten generic pharmaceutical manufacturers in the United States, based on

prescriptions.

         90.     In Virginia and nationally, Mallinckrodt is engaged in the manufacture, promotion,

and distribution of Roxicodone, oxycodone, and hydrocodone, among other drugs. Mallinckrodt

transacts business in Virginia, targeting the Virginia market for its products, including the opioids

at issue in this lawsuit, which Mallinckrodt has sold in Virginia. On information and belief,

Mallinckrodt hires employees to service the Virginia market and also directs advertising and

informational materials to impact Virginia physicians and potential users of Mallinckrodt products.


                                                 20
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 23 of 157. PageID #: 1735



           91.       Mallinckrodt also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $36.1 million on Mallinckrodt’s opioids.

This represents approximately 27% of total Virginia Medicaid reimbursements for opioids during

that time period.30

           92.       At all times relevant hereto, the PBM Defendants listed the brand drug Roxicodone

or its generic alternative oxycodone as approved reimbursable drugs on their formularies. They

imposed no pre-authorization requirements or quantity limits on prescriptions until 2014 at the

earliest.

           93.       Defendant, ENDO HEALTH SOLUTIONS, INC., is a Delaware corporation with

its      principal     place    of    business      in      Malvern,   Pennsylvania.   Defendant,   ENDO

PHARMACEUTICALS, INC., is a wholly owned subsidiary of ENDO HEALTH SOLUTIONS,

INC. and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.

           94.       ENDO HEALTH SOLUTIONS, INC. may be served through its registered agent:

The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801. ENDO PHARMACEUTICALS, INC. may be served through its registered

agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801.

           95.       Defendant PAR PHARMACEUTICAL COMPANIES, INC. (“Par Pharmaceutical

Cos.”) is a Delaware corporation, having a principal place of business in Chestnut Ridge, New

York. On information and belief, Par Pharmaceutical Cos. is a holding company and is a wholly-

owned subsidiary, directly or indirectly, of Endo International plc.




30
     State Medicaid Drug Utilization Data, supra note 22.



                                                            21
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 24 of 157. PageID #: 1736



         96.    Defendant, PAR PHARMACEUTICAL, INC. (“Par Pharmaceutical”) is a New

York corporation, having a principal place of business located in Chestnut Ridge, New York. On

information and belief, Par Pharmaceutical is a wholly-owned subsidiary of Par Pharmaceutical

Cos. and holds itself out as “an Endo International Company.” Par Pharmaceutical is licensed and

has been licensed as a non-resident distributor with the Virginia Department of Health Professions

since 2005.

         97.    Par Pharmaceutical Cos. may be served through its registered agent: The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801. Par Pharmaceutical may be served through its registered agent: CT Corporation

System, 111 Eight Avenue, 13th Floor, New York, New York 10011.

         98.    Par Pharmaceutical and Par Pharmaceutical Cos. are referred to collectively as

“Par.”

         99.    ENDO HEALTH SOLUTIONS, INC., ENDO PHARMACEUTICALS, INC., and

Par are, at times, referred to collectively as “Endo.”

         100.   Endo develops, markets, and sells prescription drugs, including the opioids

Opana/Opana ER, Percodan, Percocet, and Zydone, throughout the United States, including

Virginia. Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012.

Opana ER yielded $1.15 billion in revenue from 2010 to 2013, and it accounted for ten percent

(10%) of Endo’s total revenue in 2012. Endo, by itself and through its subsidiary, Qualitest

Pharmaceuticals, Inc., also manufactures and sells generic opioids such as oxycodone,

oxymorphone, hydromorphone, meperidine and hydrocodone products across the United States,

including Virginia.




                                                 22
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 25 of 157. PageID #: 1737



        101.     Par develops, markets, and sells prescription drugs including the brand opioid

Endocet and generic opioids consisting of oxycodone, oxymorphone, hydrocodone, morphine

sulfate, and fentanyl citrate, throughout the United States, including Virginia.

        102.     Endo transacts business in Virginia, targeting the Virginia market for its products,

including the opioids at issue in this lawsuit. Endo hires employees to service the Virginia market.

For example, Endo recently posted online that it was seeking a Specialty Sales Consultant to work

out of its Richmond, Virginia location.31 On information and belief, Endo also directs advertising

and informational materials to impact Virginia physicians and potential users of Endo products.

        103.     Endo also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $25.5 million on Endo’s opioids. This

represents approximately 18% of total Virginia Medicaid reimbursements for opioids during that

time period.32

        104.     Defendant, TEVA PHARMACEUTICALS USA, INC. (“Teva USA”), is a

Delaware corporation with its principal place of business in North Whales, Pennsylvania and is a

wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”), an Israeli

corporation.

        105.     Defendant, CEPHALON, INC. (“Cephalon”), is a Delaware corporation with its

principal place of business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

        106.     Defendant, BARR LABORATORIES, INC. (“Barr”), is a Delaware corporation

with its principal place of business in Horsham, Pennsylvania. In 2008, Teva Ltd. acquired Barr.


31
   https://www.google.com/search?safe=active&ei=EumiWrqUHMjBzgKl65_ICg&q=ENDO+HEALTH+SOLUTIO
NS,+INC.+jobs+virginia&oq=ENDO+HEALTH+SOLUTIONS,+INC.+jobs+virginia&gs_l=psy-
ab.3...155352.155352.0.155764.1.1.0.0.0.0.364.364.3-1.1.0....0...1.1.64.psy-ab..0.0.0....0.Mvfb-
eZuOfE&ibp=htl;jobs&sa=X&ved=0ahUKEwjm3JmQhuDZAhUKXlMKHbpJCb0QiYsCCCkoAA#fpstate=tldetail
&htidocid=J6XwduKDNlT-vHtgAAAAAA%3D%3D&htivrt=jobs
32
    State Medicaid Drug Utilization Data, supra note 22.



                                                  23
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 26 of 157. PageID #: 1738



         107.   Defendant, ACTAVIS PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware

corporation with its principal place of business in New Jersey and was formerly known as Watson

Pharma, Inc.

         108.   Defendant, ACTAVIS, LLC, is a Delaware limited liability company with its

principal place of business in Parsippany, New Jersey.

         109.   WATSON LABORATORIES, INC., ACTAVIS PHARMA, INC. and ACTAVIS,

LLC are wholly-owned indirect subsidiaries of Teva, Ltd., which acquired the companies in 2016.

Prior to 2016, each of these companies were subsidiaries of Defendant ALLERGAN, PLC.

         110.   Teva USA, has a Virginia taxpayer number and may be served through its

registered agent: Corporate Creations Network Inc., 3411 Silverside Road Tatnall Building, Suite

104, Wilmington, Delaware 19810. Cephalon may be served at 41 Moores Road, Frazer,

Pennsylvania 19355. Barr is registered to do business and Virginia may be served in Virginia

through its registered agent: Corporate Creations Network Inc., 6802 Paragon Place Suite 410,

Richmond, Virginia 23230.

         111.   WATSON LABORATORIES, INC. may be served through its registered agent:

Corporate Creations Network Inc., 8275 South Eastern Avenue, #200, Las Vegas, Nevada 89123.

ACTAVIS, LLC may be served through its registered agent: Corporate Creations Network Inc.,

3411 Silverside Road Tatnall Building, Suite 104, Wilmington, Delaware 19810. ACTAVIS

PHARMA, INC. is registered to do business in Virginia may be served in Virginia through its

registered agent: Corporate Creations Network Inc., 6802 Paragon Place #410, Richmond, Virginia

23230.

         112.   Teva USA, Cephalon, Barr, WATSON LABORATORIES, INC., ACTAVIS

PHARMA, INC. and ACTAVIS, LLC are referred to collectively as “Teva.”




                                               24
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 27 of 157. PageID #: 1739



           113.     Teva manufactures, promotes, distributes and sells both brand name and generic

versions of opioids nationally, and in Giles County, including the following: (a) Actiq, and (b)

Fentora. Teva also was in the business of selling generic opioids, including morphine,

hydromorphone, tramadol, codeine, and meperidine from at least 2000, and a generic form of

OxyContin from 2005 to 2009, among others.



           114.     Teva transacts business in Virginia, targeting the Virginia market for its products,

including the opioids at issue in this lawsuit. Teva hires employees to service the Virginia market,

and operates a manufacturing plant in Lynchburg, Virginia. On information and belief, Teva also

directs advertising and informational materials to impact Virginia physicians and potential users

of its products.

           115.     Teva also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $1.6 million on Teva’s opioids. This

represents approximately 1.3% of total Virginia Medicaid reimbursements for opioids during that

time period.33

           116.     At all times relevant hereto, PBM Defendant OptumRx listed both Actiq and

Fentora as approved reimbursable brand drugs on its formularies. In many years, the products had

preferred brand status.

           117.     Each PBM defendant included Teva’s generic opioids on their formularies as

approved drugs. OptumRx did not impose any quantity limits or pre-authorization requirements

for the generic Teva OxyContin.




33
     State Medicaid Drug Utilization Data, supra note 22.



                                                            25
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 28 of 157. PageID #: 1740



       118.    Defendant, JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania

corporation with its principal place of business in Titusville, New Jersey. JANSSEN

PHARMACEUTICALS,             INC.   was   formerly       known   as   ORTHO-MCNEIL-JANSSEN

PHARMACEUTICALS,             INC., which     in   turn was       formerly known as      JANSSEN

PHARMACEUTICA, INC.

       119.    Defendant, ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now

known as JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania corporation with its

principal place of business in Titusville, New Jersey.

       120.    Defendant, JANSSEN PHARMACEUTICA, INC., now known as JANSSEN

PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

       121.    JANSSEN PHARMACEUTICALS, INC. may be served at 1125 Trenton-

Harbourton Road, Titusville, New Jersey 08560.

       122.    JANSSEN        PHARMACEUTICALS,              INC.,     ORTHO-MCNEIL-JANSSEN

PHARMACEUTICALS, INC, and JANSSEN PHARMACEUTICA, INC. are collectively

referred to as “Janssen.”

       123.    Janssen is or has been engaged in the manufacture, promotion, distribution, and sale

of opioids nationally and in Giles County, including the following: (a) Duragesic, (b) Nucynta and

(c) Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

Prior to 2009, Duragesic accounted for at least $1 billion in annual sales.

       124.    Janssen transacts business in Virginia, targeting the Virginia market for its

products, including the opioids at issue in this lawsuit. Janssen hires employees to service the

Virginia market. For example, Janssen recently advertised online that it was seeking a District




                                                  26
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 29 of 157. PageID #: 1741



Manager to operate out of Arlington, Virginia.34 On information and belief, Janssen also directs

advertising and informational materials to impact Virginia physicians and potential users of its

products.

        125.     Janssen also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $5.1 million on Janssen’s opioids. This

represents approximately 3.8% of total Virginia Medicaid reimbursements for opioids during that

time period.35

        126.     PBM Defendant OptumRx has routinely listed Janssen’s Duragesic as an approved

reimbursable brand drug on its formularies, often with preferred brand status and without pre-

authorization requirements. It has also reimbursed for the Nucynta products, again without pre-

authorization requirements and with preferred brand status.

        127.     PBM Defendant Express Scripts has listed Janssen’s Nucynta and Nucynta ER as

approved reimbursable brands on its formulary without quantity limits or preauthorization

requirements

        128.     PBM Defendant Caremark also has listed Duragesic and Nucynta products as

approved brands on its formularies without prior authorization requirements.

        129.     Defendant, WATSON LABORATORIES, INC., is a Nevada corporation with its

principal place of business in Corona, California, and is a wholly owned subsidiary of Defendant,

ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.), a public limited




34
   https://www.google.com/search?safe=active&ei=KeuiWtb-
D4mxzwKTg6CoCw&q=janssen+jobs+virginia&oq=janssen+jobs+virginia&gs_l=psy-
ab.3...23190.24380.0.25837.7.7.0.0.0.0.511.948.0j1j1j5-1.3.0....0...1.1.64.psy-
ab..5.1.242...0i7i30k1j0i8i7i30k1.0.Z9oevDVYbek&ibp=htl;jobs&sa=X&ved=0ahUKEwjKo5GxieDZAhWOtlMK
HbslD8wQiYsCCCkoAA#fpstate=tldetail&htidocid=kZ61d5_IbdmdWVOxAAAAAA%3D%3D&htivrt=jobs
35
   State Medicaid Drug Utilization Data, supra note 22.



                                               27
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 30 of 157. PageID #: 1742



company incorporated under the laws of the State of Ireland with its headquarters and principal

place of business in Dublin, Ireland.

         130.    Defendant, ALLERGAN FINANCE, LLC (f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc.) is a Nevada limited liability company with its principle place of business in

Parsippany, New Jersey. ALLERGAN FINANCE, LLC is a wholly-owned indirect subsidiary of

ALLERGAN PLC. ALLERGAN FINANCE, LLC may be served through its registered agent: The

Corporation Trust Company of Nevada, 701 S. Carson Street, Suite 200, Carson City, Nevada

89701.

         131.    ALLERGAN PLC uses ALLERGAN FINANCE, LLC which uses them to market

and sell its drugs in the United States. Upon information and belief, ALLERGAN PLC exercises

control over the marketing and sales efforts and profits from the sale of Allergan products

ultimately inure to its benefit. Prior to 2016, ALLERGAN PLC was also the parent company of

Defendants WATSON LABORATORIES, INC., ACTAVIS, LLC and ACTAVIS PHARMA,

INC. described above.

         132.    ALLERGAN PLC and ALLERGAN FINANCE, LLC are collectively referred to

as “Allergan.”

         133.    Allergan manufactures, promotes, sells and distributes opioids, including the

branded drugs Kadian and Norco, and generic versions of Duragesic and Opana throughout the

United States, including Virginia, and in Giles. Allergan acquired the rights to Kadian from King

Pharmaceuticals, Inc. on December 30, 2008 and began marketing Kadian in 2009.

         134.    Allergan transacts business in Virginia, targeting the Virginia market for its

products, including the opioids at issue in this lawsuit. Allergan hires employees to service the

Virginia market. For example, Allergan recently advertised online that it was seeking a

Pharmaceutical Sales Representative to operate out of Manassas, Virginia. Allergan also directs


                                                28
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 31 of 157. PageID #: 1743



advertising and informational materials to impact Virginia physicians and potential users of its

products.

           135.     Allergan also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $8.5 million on Actavis’ opioids. This

represents 6.4% of total Virginia Medicaid reimbursements for opioids during that time period.36

           At all times relevant hereto, the PBM Defendants listed Allergan’s opioid products as

           approved reimbursable drugs on their formularies, often without any quantity limits or pre-

           authorization requirements; often in preferred tiers.

           136.     Defendant, KVK-TECH, INC. (“KVK-Tech”) is a Pennsylvania corporation with

its principle place of business in Newton, Pennsylvania. KVK-Tech may be served through its

registered agent: Frank Ripp, Jr., 110 Terry Drive, Newton, Pennsylvania 18940.

           137.     KVK-Tech is currently licensed as an out-of-state manufacturer/distributor with the

Virginia Department of Health Professions. Upon information and belief, KVK-Tech

manufactures, promotes, distributes and/or sells opioids nationally, in Virginia, and in Giles

County, including many controlled substances such as oxymorphone and oxycodone.

           138.     KVK-Tech also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $3.7 million on KVK-Tech’s opioids. This

represents approximately 2.8% of total Virginia reimbursements for opioids during that time

period.37

           139.     Defendant, AMNEAL PHARMACEUTICALS LLC, is a Delaware limited liability

company with its principal place of business in Bridgewater, New Jersey. AMNEAL



36
     State Medicaid Drug Utilization Data, supra note 22.
37
     State Medicaid Drug Utilization Data, supra note 22.



                                                            29
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 32 of 157. PageID #: 1744



PHARMACEUTICALS LLC was registered to do business in Virginia until 2017 and is currently

licensed as a non-resident wholesale distributor with the Virginia Department of Health

Professions. AMNEAL PHARMACEUTICALS LLC may be served through its registered agent:

The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801.

         140.    Defendant, IMPAX LABORATORIES, LLC., formerly known as Impax

Laboratories, Inc., is a Delaware limited liability company with its principle place of business in

Bridgewater, New Jersey. IMPAX LABORATORIES, LLC. may be served through its registered

agent: Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

         141.    Upon information and belief, in May of 2018 Impax Laboratories, Inc. merged with

and   into      AMNEAL     PHARMACEUTICALS            LLC    to   form    Defendant,    AMNEAL

PHARMACEUTICALS, INC., a Delaware corporation with its principal place of business in

Bridgewater, New Jersey. AMNEAL PHARMACEUTICALS, INC. may be served through its

registered agent: Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

19808.

         142.    Defendant, AMNEAL PHARMACEUTICALS OF NEW YORK, LLC, is a

Delaware limited liability company with its principal place of business in Hauppauge, New York.

Upon information and belief, AMNEAL PHARMACEUTICALS OF NEW YORK, LLC is a

subsidiary of AMNEAL PHARMACEUTICALS, INC. AMNEAL PHARMACEUTICALS OF

NEW YORK, LLC was registered to do business in Virginia until 2017 and is currently licensed

as a non-resident wholesale distributor with the Virginia Department of Health Professions.

AMNEAL PHARMACEUTICALS OF NEW YORK, LLC may be served through its registered

agent: The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801.


                                                30
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 33 of 157. PageID #: 1745



           143.     AMNEAL PHARMACEUTICALS, INC. AMNEAL PHARMACEUTICALS

LLC,        AMNEAL          PHARMACEUTICALS                  OF   NEW   YORK,   LLC,     and   IMPAX

LABORATORIES, LLC are collectively referred to as “Amneal.”

           144.     Upon information and belief, Amneal manufactures, promotes, distributes and/or

sells opioids nationally, in Virginia, and in Giles County, including many controlled substances

such as oxycodone, oxymorphone, hydrocodone and codeine.

           145.     Amneal also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $7.9 million on Amneal’s opioids. This

represents approximately 6% of total Virginia reimbursements for opioids during that time

period.38

           146.     Defendant, MYLAN PHARMACEUTICALS, INC. (“Mylan”), is a West Virginia

corporation with its principal place of business in Canonsburg, Pennsylvania.          Mylan is and has

been registered to do business in Virginia since 2010 and may be served in Virginia through its

registered agent: Corporation Service Company, 100 Shockoe Slip, 2nd Floor, Richmond, Virginia

23219.

           147.     Mylan is currently licensed as an out-of-state manufacturer/distributor with the

Virginia Department of Health Professions. Upon information and belief, Mylan manufactures,

promotes, distributes and/or sells opioids nationally, in Virginia, and in Giles County, including

many controlled substances such as oxycodone, hydrocodone, and morphine sulfate.

           148.     Mylan also benefits from reimbursements by the Virginia Medicaid program.

Between 2006 and 2017, Virginia Medicaid spent over $4.5 million on Mylan’s opioids. This




38
     State Medicaid Drug Utilization Data, supra note 22.




                                                            31
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 34 of 157. PageID #: 1746



represents approximately 3.4% of total Virginia reimbursements for opioids during that time

period.39

           149.     The corporate defendants listed above are all engaged in the manufacturing of

opioids. Together with the Purdue Individual Defendants, they are collectively referred to herein

as the “Manufacturer Defendants.”

           150.     The failure of all Manufacturer Defendants to effectively monitor and report

suspicious orders of prescription opioids, their aggressive misinformation campaign aimed at

increasing public consumption of highly addictive opioids, including in Giles County, their failure

to forthrightly provide accurate information to the United States Food and Drug Administration

(“FDA”), their failure to adhere to FDA regulations regarding misbranding, their failure to

implement measures to prevent the filling of suspicious orders, and their perverse utilization of so-

called “patient advocacy” groups to evade FDA regulations concerning consumer drug-marketing

greatly contributed to a vast increase in opioid overuse and addiction. Manufacturer Defendants’

conduct thus directly caused a public-health and law-enforcement crisis across this country,

including in Giles County.

C.         DISTRIBUTOR DEFENDANTS

           151.     Defendant McKESSON CORPORATION (“McKesson”) is a Delaware

corporation with its principal place of business in San Francisco, California.

           152.     McKesson has been registered to do business in Virginia since at least January 1,

2018 and does substantial business in Virginia. McKesson has a Virginia taxpayer number and

may be served in Virginia through its registered agent: Corporation Service Company, 100

Shockoe Slip, 2nd Floor, Richmond, Virginia 23219.


39
     State Medicaid Drug Utilization Data, supra note 22.



                                                            32
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 35 of 157. PageID #: 1747



        153.     McKesson is the largest pharmaceutical distributor in North America. It distributes

pharmaceuticals to retail pharmacies and institutional providers in all 50 states, including Virginia.

        154.     Upon information and belief, McKesson is one of the largest distributors of opioid

pain medications in the country, including Virginia. In 2015, McKesson had a net income in excess

of $1.5 billion. McKesson also has a local warehouse that it operates out of Ruther Glen, Virginia,

which distributes pharmaceutical drugs including opioids in and around the Virginia.

        155.     In its 2017 Annual Report, McKesson states that it “partner[s] with pharmaceutical

manufacturers, providers, pharmacies, governments and other organizations in healthcare to help

provide the right medicines, medical products and healthcare services to the right patients at the

right time, safely and cost-effectively.”40

        156.     According to the 2017 Annual Report, McKesson “pharmaceutical distribution

business operates and serves thousands of customer locations through a network of 27 distribution

centers, as well as a primary redistribution center, two strategic redistribution centers and two

repackaging facilities, serving all 50 states and Puerto Rico.”41

        157.     McKesson hires employees to service the Virginia market. For example, McKesson

recently advertised online that it was seeking a Delivery Driver to operate out of Chesapeake,

Virginia, a Senior Accountant to operate out of Richmond, Virginia, and a Client Service Rep to

operate out of Richmond, Virginia.

        158.     Defendant MCKESSON MEDICAL-SURGICAL INC. (“McKesson Medical-

Surgical”) is a Virginia corporation with its principal place of business in Richmond, Virginia.




40
   McKesson 2017 Annual Report found at investor.mckesson.com/sites/mckesson.investorhq.businesswire.com/files/
report/file/2017_McKesson_Annual_R eport_0.pdf
41
   Id.


                                                      33
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 36 of 157. PageID #: 1748



       159.    McKesson Medical-Surgical has been registered to do business in Virginia since at

least January 1, 2018 and does substantial business in Virginia. McKesson Medical-Surgical may

be served in Virginia through its registered agent: Corporation Service Company, 100 Shockoe

Slip, 2nd Floor, Richmond, Virginia 23219.

       160.    McKesson Medical-Surgical engages in business in Virginia as a wholesale

distributor of pharmaceuticals, including opioids.

       161.    Defendant CARDINAL HEALTH, INC. (“Cardinal”) is an Ohio corporation with

its principal place of business in Dublin, Ohio. Cardinal distributes pharmaceuticals to retail

pharmacies and institutional providers to customers in all 50 states, including Virginia.

       162.    Cardinal may be served in through its registered agent: CT Corporation System,

4400 Easton Commons Way Suite 125, Columbus, Ohio 43219.

       163.    Cardinal, through its many subsidiaries, including Cardinal Health Care Services,

Inc., possesses out-of-state pharmaceutical distribution licenses in Virginia, has been registered to

do business in Virginia since at least October 4, 2013 and may be served in Virginia through its

registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

       164.    Upon information and belief, Cardinal is one of the largest distributors of opioid

pain medications in the country, including Virginia.

       165.    Defendant AMERISOURCEBERGEN DRUG CORPORATION (“Amerisource”)

is a Delaware corporation with its principal place of business in Chesterbrook, Pennsylvania.

Amerisource distributes pharmaceuticals to retail pharmacies and institutional providers to

customers in all 50 states, including Virginia.

       166.    Amerisource has been registered to do business in Virginia since at least October

4, 2013 and may be served in Virginia through its registered agent: CT Corporation System, 4701

Cox Road, Suite 285, Glen Allen, Virginia 23060. Amerisource also has a local warehouse that it


                                                  34
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 37 of 157. PageID #: 1749



operates out of Glen Allen, Virginia, which distributes pharmaceutical drugs including opioids in

and around the Virginia.

        167.    According to its 2016 Annual Report, Amerisource is “one of the largest global

pharmaceutical sourcing and distribution services companies, helping both healthcare providers

and pharmaceutical and biotech manufacturers improve patient access to products and enhance

patient care.”42

        168.    Amerisource hires employees to service the Virginia market. For example,

Amerisource recently advertised online that it was seeking a Warehouse Associate I for the Night

Shift to operate out of Glen Allen, Virginia, a Warehouse Associate II for the Day Shift to operate

out of Glen Allen, Virginia, and a Dispatcher/Operations to operate out of Herndon, Virginia.

        169.    Upon information and belief, Amerisource is one of the largest distributors of

opioid pain medications in the country, including Virginia.

        170.    Defendant HENRY SCHEIN, INC. is a Delaware corporation with its principal

place of business in Melville, New York. HENRY SCHEIN, INC. has been registered to do

business in Virginia since 1997, and at all relevant times, it conducted business as a licensed

prescription drug distributor in Virginia. HENRY SCHEIN, INC. may be served in Virginia

through its registered agent: Corporation Service Company, 100 Shockoe Slip, 2 nd Floor,

Richmond, Virginia 23219.

        171.    Defendant GENERAL INJECTABLES & VACCINES, INC. (“GIV”) is a Virginia

corporation with its principal place of business in Bastian, Virginia. In 1998, HENRY SCHEIN,

INC. acquired GIV for an estimated $65 million dollars.43 At all relevant times, GIV conducted


42
    Amerisource 2016 Annual Report found at http://www.amerisourcebergen.com/investor/phoenix.zhtml
?c=61181&p=irol-irhome
43
   HENRY SCHEIN, Henry Schein, Inc. Acquires Leading Independent U.S. Vaccine Supplier - 1998 Sales of $118
Million, Dec. 29, 1998, http://investor.henryschein.com/phoenix.zhtml?c=74322&p=irol-newsArticle&ID=53636



                                                    35
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 38 of 157. PageID #: 1750



business as a licensed prescription drug distributor in Virginia. GIV may be served in Virginia

through its registered agent: Corporation Service Company, 100 Shockoe Slip, 2nd Floor,

Richmond, Virginia 23219.

       172.    Defendant INSOURCE, INC. (“Insource”) is a Virginia corporation with its

principal place of business at the same location as GIV in Bastian, Virginia. HENRY SCHEIN,

INC. is the direct parent company of Insource, and, according to the Virginia State Corporation

Commission, Insource, Inc. is also an assumed name used by GIV. At all relevant times, Insource

conducted business as a licensed prescription drug distributor in Virginia. Insource may be served

in Virginia through its registered agent: Corporation Service Company, 100 Shockoe Slip, 2nd

Floor, Richmond, Virginia 23219.

       173.    HENRY SCHEIN, INC., GIV, AND INSOURCE are collectively referred to as

“Henry Schein.”

       174.    Henry Schein distributes, among other things, branded and generic pharmaceuticals

to customers that include dental practitioners, dental laboratories, animal health practices and

clinics, and office-based medical practitioners, ambulatory surgery centers, and other institutions.

At all relevant times, Henry Schein was in the business of distributing, and redistributing,

pharmaceutical products, including opioids, to consumers within Virginia.

       175.    In November of 2014, Henry Schein and Cardinal Health entered into a strategic

partnership, which consolidated Cardinal Health's physician office-sales organization into Henry

Schein’s subsidiary Henry Schein Medical. Henry Schein took responsibility for serving physician

offices, and through its contract with Cardinal Health, gained access to over 25,000 physical




                                                36
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 39 of 157. PageID #: 1751



offices as customer locations.44 As a result of this agreement, Henry Schein Medical added more

than $300 million in annual sales.

        176.   In 2015, Henry Schein reported that its sales reached a record $10.4 billion and that

it had grown at a compound annual rate of approximately sixteen percent (16%) since becoming a

public company in 1995. Overall, it is the world’s largest provider of health care products and

services to office-based dental, animal health, and medical practitioners.

        177.   Defendant CVS HEALTH CORPORATION (“CVS Health”), formerly known as

CVS Caremark Corporation, is a Delaware corporation with its principal place of business located

in Woonsocket, Rhode Island. CVS Health may be served through its registered agent: The

Corporation Trust Company, Corporation Trust Center, 1209 Orange, Street, Wilmington,

Delaware 19801.

        178.   Defendant CVS PHARMACY, INC. (“CVS Pharmacy”) is a Rhode Island

corporation whose principal place of business is at the same location as CVS Health. On

information and belief, CVS Health is the direct parent company of CVS Pharmacy. CVS

Pharmacy has been registered to do business in Virginia since at least 1996 and may be served in

Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite 285, Glen

Allen, Virginia 23060.

        179.   Defendant CVS TN DISTRIBUTION, L.L.C. (“CVS TN”) is Tennessee limited

liability company whose principal place of business is at the same location as CVS Health and

CVS Pharmacy. On information and belief, CVS Pharmacy is the sole member of CVS TN. CVS

TN may be served through its registered agent: CT Corporation System, 300 Montvue Road,

Knoxville, Tennessee 37919.


44
    Raymond Davis, Henry Schein and Cardinal, THE J. OF HEALTHCARE CONTRACTING, Feb. 12, 2018,
http://www.jhconline.com/henry-schein-and-cardinal.html



                                                37
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 40 of 157. PageID #: 1752



       180.    Upon information and belief, CVS Health CVS Pharmacy, and CVS TN distribute

pharmaceuticals to retail pharmacies and institutional providers to customers in all 50 states,

including Virginia. At all relevant times, CVS TN conducted business as a licensed prescription

drug distributor in Virginia.

       181.    Defendant WALGREENS BOOTS ALLIANCE, INC. (“Walgreens Boots”) is a

Delaware corporation with its principal place of business in Deerfield, Illinois. Walgreens Boots

may be served through its registered agent: Corporation Service Company, 251 Little Falls Drive,

Wilmington, Delaware 19808.

       182.    Defendant WALGREEN CO. is an Illinois corporation whose principal place of

business is at the same location as Walgreens Boots. On information and belief, Walgreens Boots

is the parent company of WALGREEN CO. WALGREEN CO. has been registered to do business

in Virginia since 1995 and may be served in Virginia through its registered agent: Corporation

Service Company, 100 Shockoe Slip, 2nd Floor, Richmond, Virginia 23219. Walgreens Boots and

WALGREEN CO. are collectively referred to as “Walgreens.”

       183.    Upon information and belief, Walgreens distributes pharmaceuticals to retail

pharmacies and institutional providers to customers in all 50 states, including Virginia. Walgreens

is currently licensed as a non-resident distributor with the Virginia Department of Health

Professions.

       184.    The distributor defendants listed above are all engaged in the wholesale distribution

of opioids. The distributor defendants listed above are collectively referred to herein as the

“Distributor Defendants.”

       185.    The Distributor Defendants purchased opioids from manufacturers, such as the

Manufacturer Defendants herein, and sold them to pharmacies throughout Virginia, including in




                                                38
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 41 of 157. PageID #: 1753



Giles County. The Distributor Defendants played an integral role in opioids being distributed

across Virginia, including Giles County.

        186.   The failure of all Distributor Defendants to effectively monitor and report

suspicious orders of prescription opioids and to implement measures to prevent the filling of

invalid and medically unnecessary prescriptions greatly contributed to the vast increase in opioid

overuse and addiction. Distributor Defendants’ conduct thus directly caused a public-health and

law-enforcement crisis across this country, including in Giles County.

D.      PHARMACY DEFENDANTS

        187.   Defendants CVS Health and CVS Pharmacy, identified above in Section C

regarding distributors, are also pharmacy defendants.

        188.   Defendant, CAREMARK RX, L.L.C., is a Delaware limited liability company

whose principal place of business is at the same location as CVS Health. CAREMARK RX, L.L.C.

is a wholly owned subsidiary of CVS Pharmacy. According to CVS Health’s 2016 Annual Report,

Defendant CAREMARK RX, L.L.C. is “the parent of [CVS Health]’s pharmacy services

subsidiaries, is the immediate or indirect parent of many mail order, pharmacy benefit

management, infusion, Medicare Part D, insurance, specialty mail and retail specialty pharmacy

subsidiaries, all of which operate in the U.S. and its territories.” CAREMARK RX, L.L.C. is

named as a defendant in its capacities as a retail and mail order pharmacy and PBM (see Section

E, infra).

        189.   Defendant CAREMARK, L.L.C., is a California limited liability company whose

principal place of business is at the same location as CVS Health. CAREMARK, L.L.C. is a wholly

owned subsidiary of CAREMARK RX, L.L.C.

        190.   CAREMARK, L.L.C. is the direct or indirect parent of dozens of limited liability

companies all over the U.S. that provide mail-order pharmacy services in the U.S. and in


                                               39
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 42 of 157. PageID #: 1754



Virginia.45 Many of these CAREMARK, L.L.C. entities are registered with the DEA to dispense

controlled substances, including opioids. CAREMARK, L.L.C. is named as a defendant in its

capacities as a retail and mail order pharmacy and PBM (see Section E, infra).

           191.    CVS Health, CVS Pharmacy, CAREMARK RX, L.L.C., and CAREMARK L.L.C.

are collectively referred to as “CVS”.

           192.    CVS operates dozens of retail pharmacies in Virginia. At all relevant times, CVS

has sold and continues to sell prescription opioids at its retail pharmacies in Giles, or through its

mail order pharmacies. In 2018, CVS was the largest U.S. pharmacy by total prescription

revenue.46

           193.    CVS describes itself “a market leader in mail order pharmacy, retail pharmacy,

specialty pharmacy, and retail clinics….that provide unparalleled service and capabilities.”47

           194.    Defendant, EXPRESS SCRIPTS HOLDING COMPANY, is a Delaware

corporation with its principal place of business in St. Louis, Missouri. EXPRESS SCRIPTS

HOLDING COMPANY is named as a defendant in its capacities as retail and mail order pharmacy,

and PBM (see Section E, infra).

           195.    Defendant ESI MAIL PHARMACY SERVICE, INC., doing business as Express

Scripts or ESI Distribution Services, is a Delaware corporation with its principal place of business

in St. Louis, Missouri.

           196.    Defendant EXPRESS SCRIPTS PHARMACY, INC., doing business as Catamaran

Home Delivery or Express Scripts, is a Delaware corporation with its principal place of business


45
     CVS Health Corporation, Annual Report (Form 10-K) (Feb. 14, 2018).
46
  Drug Channels Institute, Largest 15 U.S. Pharmacies, by Total Prescription Revenues, 2018, (last visited Mar. 12,
2018), https://www.drugchannels.net/2019/02/the-top-15-us-pharmacies-of-2018-m.html.
47
      CVS     Health,   CVS    Caremark      Announces     PBM    Succession   Plan     (Mar.   30,    2012),
https://cvshealth.com/newsroom/press-releases/cvs-caremark-announces-pbm-succession-plan-1 (emphasis added)



                                                        40
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 43 of 157. PageID #: 1755



in St. Louis, Missouri.

           197.     Both ESI MAIL PHARMACY SERVICE, INC. and EXPRESS SCRIPTS

PHARMACY, INC. are subsidiaries of defendant EXPRESS SCRIPTS HOLDING COMPANY.

           198.     EXPRESS SCRIPTS HOLDING COMPANY, ESI MAIL PHARMACY

SERVICE, INC. and EXPRESS SCRIPTS PHARMACY, INC. are collectively referred to as

“Express Scripts.”

           199.     On information and belief, at all relevant times, Express Scripts has sold and

continues to sell prescription opioids through its mail order pharmacies nationwide, serving

patients nationally and in Giles. Even though it operates no brick and mortar stores, in 2018,

Express Scripts was the third largest pharmacy in the U.S. by total prescription revenue.48

           200.     Defendant, OPTUMRX, INC. (“OptumRx”), is a Delaware corporation with its

principal place of business located in Irvine, California. OptumRx operates as a subsidiary of

OptumRx Holdings, LLC, which in turn operates as a subsidiary of OPTUM, INC.

           201.     OptumRx is registered with the DEA to dispense controlled substances, including

opioids. At all relevant times, OptumRx has sold and continues to sell prescription opioids through

its mail order pharmacies in Virginia, including in Giles. In 2018, OptumRx was the fourth largest

pharmacy in the U.S. by total prescription revenue.49

           202.     Defendants Walgreens Boots and WALGREEN CO., identified above in Section C

regarding distributors, are also pharmacy defendants and are collectively referred to as

“Walgreens.”

           203.     Walgreens operates dozens of retail pharmacies in Virginia. At all relevant times,


48
     Drug Channels Institute, Largest 15 U.S. Pharmacies, supra note 46.
49
     Id.




                                                          41
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 44 of 157. PageID #: 1756



Walgreens has sold and continues to sell prescription opioids at its retail pharmacies in Virginia,

including in Giles. In 2018, Walgreens was the second largest U.S. pharmacy by total prescription

revenues.50

           204.     Defendant Walmart, identified above in Section C regarding Distributors, is also a

pharmacy defendant.

           205.     At all relevant times, Walmart has sold and continues to sell prescription opioids at

its retail pharmacies in Virginia, including in Giles. In 2018, Walmart was the fifth largest U.S.

pharmacy by total prescription revenue.51

           206.     The pharmacy defendants listed above are all engaged in the business of retail

selling opioids and other drugs. The pharmacy defendants are collectively referred to herein as the

“Pharmacy Defendants.”

           207.     The failure of all Pharmacy Defendants to effectively monitor and report suspicious

orders of prescription opioids and to implement measures to prevent filling of improper

prescriptions greatly contributed to the vast increase in opioid overuse and addiction.

           208.     Pharmacy Defendants’ conduct thus directly caused a public-health and law-

enforcement crisis across this country, including in Giles.

           209.     As discussed further below, each of the Pharmacy Defendants has consistently

failed to comply with its legal obligations concerning opioid diversion, and almost all have paid

civil penalties to resolve government allegations regarding opioid diversion.



E.         PHARMACY BENEFIT MANAGER DEFENDANTS



50
     Drug Channels Institute, Largest 15 U.S. Pharmacies, supra note 46.
51
     Drug Channels Institute, Largest 15 U.S. Pharmacies, supra note 46.



                                                          42
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 45 of 157. PageID #: 1757



        210.    The Pharmacy Benefit Manager Defendants (“PBM Defendants”) are defined

below. At all relevant times the PBM Defendants acted as the gatekeepers of prescription drugs

including opioids. Pharmacy benefit managers (“PBMs”) establish formularies which govern

which drugs are reimbursed and how. They determine morphine milligram equivalents (“MMEs”)

quantity limits and pre-authorization requirements. They negotiate with drug manufacturers to

offer preferred drug formulary placement for drugs. They establish reimbursement rates for the

drugs dispensed. PBMs earn revenue from at least the following sources: fees from health plans

and employers, rebates and other incentives from drug manufacturers, including administrative

fees and volume bonuses, and fees from maintaining pharmacy networks.52

        211.    Defendant, CVS HEALTH CORPORATION (“CVS Health”), formerly known as

CVS Caremark Corporation, is a Delaware corporation with its principal place of business located

in Woonsocket, Rhode Island. CVS Health may be served through its registered agent: The

Corporation Trust Company, Corporation Trust Center, 1209 Orange, Street, Wilmington,

Delaware 19801.

        212.    Defendant, CAREMARK RX, L.L.C., is a Delaware limited liability company

whose principal place of business is at the same location as CVS Health. On information and belief,

CVS Health is the direct parent company of CAREMARK RX, L.L.C. According to CVS Health’s

2016 Annual Report, Defendant CAREMARK RX, L.L.C. is “the parent of [CVS Health]’s

pharmacy services subsidiaries, is the immediate or indirect parent of many retail pharmacies,

mail-order pharmacies, a pharmacy benefit management division, infusion services, services to

Medicaid and Medicare Part D beneficiaries, insurance, specialty mail and retail specialty



52
  Health Policy Brief, On behalf of payers, pharmacy benefit managers negotiate rebates from drug makers in
exchange for preferred formulary placement, HEALTH AFFAIRS, Sep. 14, 2017, https://www.healthaffairs.org/do/
10.1377/hpb20171409.000178/full/


                                                    43
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 46 of 157. PageID #: 1758



pharmacy subsidiaries, all of which operate in the United States and its territories.” CAREMARK

RX, L.L.C. may be served through its registered agent: The Corporation Trust Company,

Corporation Trust Center, 1209 Orange, Street, Wilmington, Delaware 19801.

       213.    Defendant, CAREMARKPCS HEALTH, L.L.C., is a Delaware limited liability

company whose principal place of business is at the same location as CVS Health. On information

and belief, CVS Health is the direct or indirect parent company of CAREMARKPCS HEALTH,

L.L.C. CAREMARKPCS HEALTH, L.L.C. is registered to do business in Virginia and may be

served in Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite

285, Glen Allen, Virginia 23060.

       214.    Defendant, CAREMARK, L.L.C., is a California limited liability company whose

principal place of business is at the same location as CVS Health. On information and belief,

CAREMARK RX, L.L.C. is the sole member of CAREMARK, L.L.C. CAREMARK, L.L.C. is

registered to do business in Virginia and may be served by its registered agent: CT Corporation

System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

       215.    Defendants CAREMARK RX, L.L.C., CAREMARKPCS HEALTH, L.L.C., and

CAREMARK, L.L.C. are collectively referred to as “Caremark.”

       216.    CVS Health describes itself in a September 3, 2014 press release as a “pharmacy

innovation company helping people on their path to better health. Through our 7,700 retail

pharmacies, 900 walk-in medical clinics, a leading pharmacy benefits manager with nearly 65

million plan members, and expanding specialty pharmacy services, we enable people business and

communities to manage health in more affordable, effective ways. This unique integrated model

increases access to care, delivers better health outcomes and lowers overall health care costs.” In

2016, CVS Health reported an operating income of $10 billion.




                                                44
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 47 of 157. PageID #: 1759



        217.    In the above-referenced September 3, 2014 press release CVS Health announced

its change of name from CVS Caremark Corporation to CVS Health. CVS Health explained that

it was changing its name “to reflect its broader health care commitment and its expertise in driving

the innovations needed to shape the future of health.” CVS Health explained that the newly-named

company included “its pharmacy benefit management business, which is known as

CVS/Caremark.” In that same press release, CVS Health touted, “[f]or our patients and customers,

health is everything and…we are advising on prescriptions [and] helping manage chronic and

specialty conditions.” [emphasis supplied]. In December 2017, CVS made a $69 billion bid to

purchase Aetna. If the companies merge, the clout of CVS will grow even more.

        218.    According to the Drug Channels Institute, CVS Health (Caremark) was the highest

ranking PBM in 2017 with over twenty-five percent (25%) of the industry market share.53

        219.    Caremark says the following about its “Formulary Development and

Management”:

                Development and management of drug formularies is an integral
                component in the pharmacy benefit management (PBM) services CVS
                Caremark provides to health plans and plan sponsors. Formularies have two
                primary functions: 1) to help the PBM provide pharmacy care that is
                clinically sound and affordable for plans and their plan members; and 2) to
                help manage drug spend through the appropriate selection and use of drug
                therapy.54

        220.    At all times relevant hereto, CVS Health, through Caremark, derives substantial

revenue providing pharmacy benefits in Virginia through several different means including, but




 Cigna-Express Scripts: Vertical Integration and PBMs’ Medical-Pharmacy Future, DRUG CHANNELS INSTITUTE,
53

Mar. 9, 2018, https://www.drugchannels.net/2018/03/cigna-express-scripts-vertical.html
54
    CVS Caremark, Formulary Development and Management at CVS Caremark, Mar. 25, 2018,
https://www.caremark.com/portal/asset/FormDev Mgmt.pdf, at 1




                                                  45
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 48 of 157. PageID #: 1760



not limited to, providing services and its formulary to the Piedmont Community Health Plan55, the

Fairfax County Public Schools,56 and the University of Virginia Health Plan.57

           221.     At all times relevant hereto, CVS Health and Caremark offered pharmacy benefit

management services nationwide and maintained a national formulary or formularies that are used

nationwide, including in Giles County. At all times relevant hereto, those formularies included

opioids, including those at issue in this case. At all times relevant hereto, those formularies allowed

for the dispensing and reimbursement of such opioids in Virginia, including in Giles County.

           222.     Defendant, EXPRESS SCRIPTS HOLDING COMPANY (“ESHC”), is a Delaware

corporation with its principal place of business in St. Louis, Missouri. ESHC may be served

through its registered agent: Corporation Service Company, 251 Little Falls Drive, Wilmington,

Delaware 19808.

           223.     Defendant, EXPRESS SCRIPTS, INC. (“ESI”), is incorporated in the State of

Delaware with its principal place of business located in St. Louis, Missouri, is a pharmacy benefit

management company, and is a wholly-owned subsidiary of ESHC. ESI has been registered to do

business in Virginia since at least 1987 and has an active license with the Virginia Department of

Health Professions (the original of which was applied for in 1991). ESI may be served in Virginia

through its registered agent: The Corporation Service Company, 100 Shockoe Slip, 2nd Floor,

Richmond, Virginia 23219.

           224.     ESHC and ESI are collectively referred to as “Express Scripts”.




55
   Piedmont Community Health Plan, Prescription Drugs, https://www.pchp.net/index.php/group-coverage-
providers/provider-prescription-drugs.html
56
     Fairfax County Public Schools, Prescription Benefits, https://www.fcps.edu/node/32873
57
   University of Virginia Health Plan, Important Guidelines, 2010, http://www.hr.virginia.edu/uploads/
documents/media/UVA_Health_ImportantGuidelines2010.pdf




                                                         46
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 49 of 157. PageID #: 1761



           225.    In 2012, ESI acquired its rival, Medco Health Solutions Inc., in a $29.1 billion deal.

As a result of the merger, ESHC was formed and became the largest PBM in the nation, filing a

combined 1.4 billion prescriptions for employers and insurers.58 In March of 2018, ESI made a

$67 billion bid to purchase Cigna. If the companies merge, the clout of ESI will grow even more.

           226.    According to the Drug Channels Institute, Express Scripts was the second highest

ranking PBM in 2017 with twenty-four (24%) of the industry market share.59

           227.    Express Scripts “provides pharmacy benefits to 83 million members. Of these, more

than 27 million obtain their pharmacy benefit coverage through one of Express Scripts’ standard

formularies and more people use the [Express Scripts’] National Preferred Formulary than any

other formulary in the U.S.”60

           228.    Express Scripts standard formularies are “governed by [its] National Pharmacy &

Therapeutics Committee (the ‘P&T Committee’), a panel of independent physicians and

pharmacists in active clinical practice, representing a variety of specialties and practice settings

and typically with major academic affiliations.”61 Express Scripts touts that the “the P&T

Committee considers the drug’s safety and efficacy,” and the company “fully compl[ies] with the

P&T Committee’s clinical recommendations regarding drugs that must be included or excluded

from the formulary based on their assessment of safety and efficacy.”62 Express Scripts “re-



58
   Peter Frost, Express Scripts closes $29.1-billion purchase of Medco, LOS ANGELES TIMES (Apr. 3, 2012),
http://articles.latimes.com/2012/apr/03/business/la-fi-medco-
20120403http://articles.latimes.com/2012/apr/03/business/la-fi-medco-20120403
59
     Cigna-Express Scripts: Vertical Integration and PBMs’ Medical-Pharmacy Future, supra note 53.
60
  Express Scripts, The Value of Active Pharmacy Management: Express Scripts 2018 National Preferred Formulary,
2018, https://www.multivu.com/ players/English/81495241-express-scripts-national-preferred-formular y-2018/, at 1.
61
    Express Scripts, Express Scripts 2017 Annual Report, https://expressscriptsholdingco.gcs-web.com/static-
files/76a9c03e-2e6b-4f6b-80de-fe80d 4ebc826, at 11.
62
     Id.




                                                        47
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 50 of 157. PageID #: 1762



evaluate[s] [its] National Preferred Formulary on an annual basis. [It] looks at the formulary first

from a clinical perspective to ensure that it provides access to safe and effective medications in all

therapy classes.”63

           229.     Express Scripts derives substantial revenue managing pharmacy benefits in

Virginia through several different means, including, but not limited to, providing services and its

formulary to (i) the Express Scripts Medicare for the Commonwealth of Virginia Retiree Health

Benefits Program64, (ii) the Virginia Private Colleges Benefits Consortium, which covers as many

as 7,000 lives65, and (iii) workers’ compensation insurance programs in Virginia such as the

Virginia Association of Counties Group Self-Insurance Risk Pool (“VACORP”).66 Upon

information and belief, these are some of the many ways in which Express Scripts reimburses for

claims in Giles County, including opioids.

           230.     Express Scripts publishes employment vacancies related to its Virginia PBM

business activities on its website.67




63
  Express Scripts, Smart Formulary Management, Jan. 2, 2014, http://lab.express-scripts.com/lab/insights/drug-
options/smart-formulary-management, at 2 (emphasis added).
64
     The Virginia Private Colleges Benefits Consortium, http://www.cicv.org/Benefits-Consortium.aspx
65
   State Retiree Health Benefits Program—Fact Sheet #8A, Prescription Drugs—Medicare—Eligible Participants.
https://www.dhrm.virginia.gov/docs/default-source/benefitsdocuments/ohb/factsheets/sheet-8aA894A6CA3857.pdf?
sfvrsn=0
66
  VACORP, Understanding the Virginia Workers’ Compensation Claims Process, 2016, http://www.vacorp.org/wp-
content/uploads/2016/02/Workers-Compensation-VACORP.pdf
67
   Express Scripts employment listings in Virginia, e.g., (i) Infusion Nurse RN – Accredo, Richmond, Virginia
(https://www.indeed.com/viewjob?jk=f5ccf1a9c43b2c03&tk=1c85ulcckafthav0&from=serp&vjs=3);
(https://www.indeed.com/viewjob?jk=f5ccf1a9c43b2c03&tk=1c85ulcckafthav0&from=serp&vjs=3); (ii) Infusion
Nurse            RN           Per          Diem          -           Accredo.        Roanoke,           Virginia
(https://www.indeed.com/viewjob?jk=7d1b16bc59d5d0d0&tk=1c85ulcckafthav0&from=serp&vjs=3);(https://www.
indeed.com/viewjob?jk=7d1b16bc 59d5d0d0&tk=1c85ulcckafthav0&from=serp&vjs=3); and (iii) Infusion Nurse
RN – Accredo, Ashburn, Virginia (https://www.glassdoor.com/job-listing/infusion-nurse-rn-accredo-express-scripts-
JV_IC1130338_KO0,25_KE26,41.htm?jl=2627435077&ctt=1520618868067)(https://www.glassdoor.com/job-
listing/infusion-nurse-rn-accredo-express-scripts-JV_IC1130338_KO0,25_KE26,4
1.htm?jl=2627435077&ctt=1520618868067)



                                                         48
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 51 of 157. PageID #: 1763



       231.    At all times relevant hereto, Express Scripts offered pharmacy benefit management

services, including mail-order pharmacy services, a nationwide retail pharmacy network, and

maintained a national formulary or formularies that are used nationwide, including in Giles

County. At all times relevant hereto, those formularies included opioids, including those at issue

in this case. At all times relevant hereto, those formularies allowed for the dispensing and

reimbursement of such opioids in Virginia, including in Giles County.

       232.    Defendant, UNITEDHEALTH GROUP INCORPORATED (“UnitedHealth”), a

Delaware corporation with its principal place of business located in Minnetonka, Minnesota, is a

diversified managed health care company with two business platforms. UnitedHealth serves

approximately 115 million individuals throughout the United States. For 2016, UnitedHealth

reported an operating income of $12.9 billion.

       233.    On information and belief, UnitedHealth is the parent company of

UnitedHealthcare of the Mid-Atlantic, Inc., UnitedHealthcare of Wisconsin, Inc. and

UnitedHealthcare Plan of the River Valley, Inc. (collectively “UHC Subs”). All of the UHC Subs

are registered to do business in Virginia, are licensed with the Virginia State Corporation

Commission’s Bureau of Insurance and may be served in Virginia through their registered agent:

CT Corporation System, 4701 Cox Road, Suite 285, Glen Allen, Virginia 23060.

       234.    Defendant, OPTUM, INC., is a Delaware corporation with its principal place of

business located in Eden Prairie, Minnesota. OPTUM, INC. is a health services company

managing the subsidiaries that administer UnitedHealth’s pharmacy benefits, including

OPTUMRX, INC. On information and belief, OPTUM, INC. is a subsidiary of UnitedHealth.

       235.    Defendant, OPTUMRX, INC. (“OptumRx”), is a California corporation with its

principal place of business located in Irvine, California. OptumRx operates as a subsidiary of




                                                 49
       Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 52 of 157. PageID #: 1764



OptumRx Holdings, LLC, which in turn operates as a subsidiary of OPTUM, INC. OptumRx

operates as the PBM for UnitedHealth.

           236.     UnitedHealth and OPTUM, INC. may be served through their registered agent: CT

Corporation System, Inc., 1010 Dale Street North, St. Paul, Minnesota 5517.

           237.     OptumRx has been registered to do business in Virginia since at least 2008 and may

be served in Virginia through its registered agent: CT Corporation System, 4701 Cox Road, Suite

285, Glen Allen, Virginia 23060.

           238.     According to the Drug Channels Institute, OptumRx was the third highest ranking

PBM in 2017 with twenty-two percent (22%) of the industry market share.68

           239.     In one case, OptumRx, which is owned by UnitedHealth, suggested that a member

taking Butrans consider switching to a “lower cost alternative,” such as OxyContin or extended-

release morphine, according to a letter provided by the member. Mr. Wiggin, the UnitedHealthcare

spokesman, said the company’s rules and preferred drug list “are designed to ensure members have

access to drugs they need for acute situations, such as post-surgical care or serious injury, or

ongoing cancer treatment and end of life care, as well as for long-term use after alternatives are

tried.”69

           240.     “UnitedHealthcare places morphine on its lowest-cost drug coverage tier with no

prior permission required, while in many cases excluding Butrans. And it places Lyrica, a non-




68
     Cigna-Express Scripts: Vertical Integration and PBMs’ Medical-Pharmacy Future, supra note 53.
69
  Katie Thomas and Charles Ornstein, Amid Opioid Crisis, Insurers Restrict Pricey, Less Addictive Painkillers, THE
NEW YORK TIMES, Sep. 17, 2017, https://www.nytimes.com/2017/09/17/health/opioid-painkillers-insurance-
companies.html?mwrsm=Email




                                                         50
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 53 of 157. PageID #: 1765



opioid, brand-name drug that treats nerve pain, on its most expensive tier, requiring patients to try

other drugs first.”70

           241.   At all times relevant hereto, OptumRx derived substantial revenue providing

pharmacy benefits in Virginia through several different means, including, but not limited to,

providing services and formulary management for (i) the Eastern Virginia Medical School, 71 and

(ii) the Washington Metropolitan Area Transit Authority (WMATA) Employee Health and

Welfare Plan72 and Prescription Drug Benefits.73

           242.   At all times relevant hereto, OptumRx offered pharmacy benefit management

services nationwide and maintained a national formulary or formularies that are used nationwide,

including in Giles County. At all times relevant hereto, those formularies included opioids,

including those at issue in this case. At all times relevant hereto, those formularies allowed for the

dispensing and reimbursement of such opioids in Virginia, including in Giles County.

           243.   The PBM Defendants managed the reimbursement for the vast majority of opioids

at issue in this case. Without the PBM Defendants’ reimbursement for the opioids at issue herein,

the opioids likely would not have entered the marketplace and the entire scheme would have failed.

F.         DOE DEFENDANTS

           244.   Doe DEFENDANTS 1 to 100 are sued herein under fictitious names because after

diligent and good faith efforts their names, identities, and capacities, whether individual, corporate,


70
     Id.
71
     Eastern Virginia Medical School, Student Wellness Program, 2017, http://www.evms.edu/
about_evms/administrative_offices/human_resources/student_health_insurance/; Eastern Virginia Medical School,
Student Injury and Sickness Insurance Plan, 2014-2015, https://www.uhcsr.com/uhcsrBrochures/
Public/ClientBrochures/2014-193-1_Brochure.pdf
72
  Washington Metropolitan Area Transit Authority (“WMATA”) Transit Employees’ Health and Welfare Plan, Plan
Benefit Overview, http://www.tehw.org/plan-benefits/plan-benefit-overview.aspx
73
  Washington Metropolitan Area Transit Authority (“WMATA”) Transit Employees’ Health and Welfare Plan,
Prescription Drug Benefits, http://www.tehw.org/plan-benefits/health-and-welfare-benefits/prescription-drug-
benefits.aspx



                                                     51
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 54 of 157. PageID #: 1766



associate, or otherwise, are presently unknown to Plaintiff. Plaintiff will make the names or

identities of said Defendants known to the Court after the information has been ascertained.

Plaintiff is informed and believes, and based thereupon alleges, that each of the Defendants

designated herein as a DOE DEFENDANT has taken part in and participated with, and/or aided

and abetted, some or all of the other Defendants in some or all of the matters referred to herein and

the Plaintiff is informed and believes, and on such information and belief alleges, that each of the

Defendants named as a DOE is responsible in some manner for the events and occurrences alleged

in this Complaint and is liable for the relief sought herein.

                              IV.       FACTUAL ALLEGATIONS

A.      BACKGROUND ON PRESCRIPTION OPIOIDS

        245.    The term opioid includes (a) all drugs derived in whole or in part from the

morphine-containing opium poppy plant such as morphine, laudanum, codeine, thebaine,

hydrocodone, oxycodone, and oxymorphone, and (b) synthetic opioids like fentanyl or

methadone.74

        246.    Prior to the 1990’s, doctors prescribed opioid pain relievers sparingly, and only in

the short term, for cases of acute injury or illness, during surgery or end-of-life (“palliative”) care.75

Doctors’ reluctance to use opioids for an extended period of time was due to the legitimate fear of

causing addiction.76

        247.    Beginning in the late 20th century, however, and continuing through today, the

pharmaceutical industry acted to dramatically expand the marketplace for opioids. As set forth

below, pharmaceutical actors facilitated this expansion in three ways. First, pharmaceutical



74
   21 U.S.C. § 812 Schedule II (2012).
75
   Meldrum ML, Progress in Pain Research and Management, Vol. 25 Seattle, WA: IASP Press; 2003.
76
   Id.


                                                    52
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 55 of 157. PageID #: 1767



manufacturers engaged in a misinformation campaign which altered public perception of opioids,

and deceived doctors, federal regulators, and the general public about their addictive qualities.

Second, opioid manufacturers and wholesalers/distributors flouted their federally imposed

requirements to report suspicious opioid orders to the United States Drug Enforcement

Administration (“DEA”) and state agencies. These facilitated an explosion in the illegitimate

marketplace for prescription opioids. Third, PBMs ensured that opioids were widely available,

regularly prescribed and reimbursed, while failing in their obligation to monitor inappropriate drug

utilization.

        248.     As a result of Defendants’ wrongful conduct, the number of prescriptions for

opioids increased sharply, reaching nearly 250 million prescriptions in 2013, almost enough for

every person in the United States to have a bottle of pills. This represents an increase of three

hundred percent (300%) since 1999.

B.      IMPACT ON VIRGINIA AND GILES COUNTY

        249.     While the Defendants have profited from the alarming rate of opioids used in the

United States, communities across the country, especially those in lower-income areas, have

suffered. According to the CDC, the nation is experiencing an opioid-induced “public health

epidemic.” The CDC reports that prescription opioid use contributed to 16,651 overdose deaths

nationally in 2010; 16,917 in 2011; and 16,007 in 2012. Based on the latest data, nearly two million

Americans met criteria for prescription opioid abuse and dependence in 2013.77 Aggregate costs

for prescription opioid overdose, abuse, and dependence were estimated at over $78.5 billion (in

2013 dollars).78



77
   Wolters Kluwer Health, Costs of US prescription opioid epidemic estimated at $78.5 billion, SCIENCE DAILY, Sept.
14, 2016, https://www.sciencedaily.com/releases/2016/09/160914105756.htm
78
   Id.


                                                        53
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 56 of 157. PageID #: 1768



           250.   While Defendants were reaping billions of dollars in profits off their wrongful

conduct, Plaintiff has been required to allocate substantial public monies and resources to combat

the opioid crisis in Giles County and deal with its fallout.

           251.   Plaintiff has incurred and continues to incur substantial costs because of

Defendants’ conduct as described herein, including, but not limited to, costs of increased services

with respect to law enforcement and first responders such as emergency medical services; health

facilities, including hospitals and clinics; detention centers and jails; courts, including drug courts;

diversion programs; prevention and treatment centers; community outreach programs; equipment

and supplies; victim services supports; drug abuse prevention programs in schools; inmate services

including housing, health and support staff; intervention programs; and increased costs associated

with its own employee benefits plan, together with general societal and lost productivity costs.

           252.   According to the CDC, in Virginia there were 1,405 drug overdose deaths in 2016,

with opioids being the main driver, a 34.7 percent increase over drug overdose deaths in 2015.79

           253.    The CDC in 2012 reported that there were between 72 and 82.1 painkiller

prescriptions per 100 people in Virginia.80

           254.   The CDC reports that Giles County’s mortality rates due to drug poisoning

quadrupled in the nine (9) year period between 1999 and 2016.81 These drug-related deaths grew

steadily from a 6-7.9 death per 100,000 population in 1999 to 24-25.9 in 2007.82 During the same

period (1999-2016) the population grew by just over 1%, from 16,554 in 1999 to 16,857 in 2016.



79
   CDC Drug Overdose Data, https://www.cdc.gov/drugoverdose/data/statedeaths.html
80
   German Lopez, The growing number of lawsuits against opioid companies, explained, VOX, Feb. 27, 2018,
https://www.vox.com/policy-and-politics/2017/6/7/15724054/opioid-companies-epidemic-lawsuits
81
   Centers for Disease Control and Prevention Drug Poisoning Mortality Rates in the United States, 1999-2016,
https://www.cdc.gov/nchs/data-visualization/drug-poisoning-mortality/
82
     Id.




                                                     54
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 57 of 157. PageID #: 1769



        255.     Data reveals a dramatic increase in opioid abuse and deaths in recent years. The

Virginia Department of Health numbers estimates the 1,136 overdose deaths from prescription

painkillers, heroin, and heroin synthetics statewide in 2016 was 40 percent higher than the 811

deaths from the same cause in 2015.83 In just the first nine months of 2016, the state recorded 822

opioid overdose deaths compared with 811 in all of 2015.84 There was a 77% increase in fatal

opioid overdoses in the five years from 2011-2016.85 “[T]he [statewide] numbers are so big they

almost don’t seem real,” declared Attorney General Mark Herring in 2017, “[w]e have too many

empty bedrooms, too many empty chairs at kitchen tables.”86

        256.     There are several factors that point to the severity of the opioid crisis in Virginia.

A recent Virginia Commonwealth University study found that “[a]t least two Virginians die from

prescription opioid and heroin overdoses every day.”87 The state estimates that its Medicaid

program spent $26 million on opioid use and misuse in 2013.88 The number of babies in Virginia

born with neonatal abstinence syndrome (NAS), resulting from opioids being used during

pregnancy, has continued to rise with the NAS birth rate doubling from 2.9 per 1,000 live births

in 2011 to 6.1 per 1,000 live births in 2015.89 In 2016, state health officials found that more than


83
   AG Mark Herring announces policy proposals on heroin and opioid abuse, DAILY PRESS, September 18, 2017,
http://www.dailypress.com/health/dp-nws-herring-heroin-20170918-story.html
84
   Katie Demeria, Va. board creates new opioid prescription guidelines, RICHMOND TIMES-DISPATCH, Feb. 20, 2017,
http://www.richmond.com/life/health/va-board-creates-new-opioid-prescription-guidelines/article_34ceace4-24f7-
5125-9445-680f6f7bede4.html
85
   Dr. Melissa Levine, State Health Commissioner Telebriefing on Opioid Addiction Public Health Emergency
(Nov. 21, 2016) (transcript available at http://www.vdh.virginia.gov/commissioner/opioid-addiction-in-virginia/).
86
   Patricia Sullivan, Va. attorney general urges collaboration in battling opioid crisis, THE WASHINGTON POST, May
26, 2017, https://www.washingtonpost.com/local/virginia-news/va-attorney-general-urges-collaboration-in-battling-
opioid-crisis/2017/05/24/2c1ca6b2-3fcc-11e7-9869-bac8b446820a_story.html?utm_term=.a760b4a4fa85
87
   Andrew Barnes and Katherine Neuhausen, Virginia Commonwealth University School of Medicine, “The Opioid
Crisis Among Virginia Medicaid Beneficiaries,”
https://hbp.vcu.edu/media/hbp/policybriefs/pdfs/Senate_OpioidCrisisPolicyBrief_Final.pdf
88
   Id.
89
   Virginia Neonatal Perinatal Collaborative Receives State Support For Pregnant Women With Substance Use
Disorders, Infants With Neonatal Abstinence Syndrome, June 28, 2017,
http://www.alexandrianews.org/2017/06/new-virginia-neonatal-perinatal-collaborative-committed-to-improving-




                                                       55
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 58 of 157. PageID #: 1770



770 Virginia newborns, out of nearly 96,000 live births, were diagnosed with NAS.90 The number

of infants diagnosed with NAS quadrupled from 2012-2016.91 In Giles County, the problem is

even more severe, with the NAS rate reaching eleven times the statewide rate in 2014.92

           257.   Like other Virginia localities, Giles County has also had to allocate resources to

preventing and addressing opioid abuse by children and teenagers. A study of child overdose

deaths in Virginia between 2009 and 2013 found that “[n]early two-thirds of child overdose

victims were teenagers between the ages of 13 and 17.”93 Prescription medications, specifically

methadone and oxycodone, “caused or contributed to more child deaths than any other substance

(68%).”

           258.   In response to the high number of nonviolent drug offenders in the County, Giles

County established a Drug Court in fiscal year 2016, requiring increased training for the judiciary

and staff, and pay for increased police and probation services.

           259.   With the increase in prescription opioid abuse, Virginia localities such as Giles

County have seen a rise in illegal drug use, including the use of heroin and illegally obtained

fentanyl, as well as an increase in drug-related arrests.

           260.   As a result of the increase in opioid-related criminal activity, Giles County’s

correctional and incarceration costs have necessarily sky-rocketed. Over the last five years, the



birth-outcomes-receives-state-support-to-enhance-care-for-pregnant-women-with-substance-use-disorders-and-
infants-with-neonatal-ab/
90
   Id.
91
   Id.
92
       VIRGINIA DEPARTMENT OF HEALTH, VIRGINIA OPIOID ADDICTION INDICATORS (2016),
https://public.tableau.com/views/VirginiaOpioidAddictionIndicators/VAOpioidAddictionIndicators?:embed=y&:dis
play_count=yes&:showVizHome=no
93
     Id.




                                                    56
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 59 of 157. PageID #: 1771



County’s spending on incarceration costs has increased over 49%.94

                                        261.     Retail drug summary reports publicly available through the DEA’s Automation of

Reports and Consolidated Orders System (“ARCOS”) confirm that Giles County has experienced

the same startling trend of soaring opioid use as is seen nationwide. The ARCOS Data table below

reflects transactional data for selected opioid drugs submitted by the drug manufacturers and

distributors doing business in Virginia. The volume of selected opioid drugs distributed in Giles

County between 2001 and 2016 reflects a startling increase of almost 150% in annual opioid

consumption during that period.95


                                                 Giles County Annual Opioid Use as Derived from
                                                                  Arcos Data
                                       200,000
      Reported Opioid Volume (grams)




                                       180,000

                                       160,000

                                       140,000

                                       120,000

                                       100,000

                                        80,000

                                        60,000
                                                  2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016
                                                                                       Year




94
     New River Valley Regional Jail Annual Financial Reports, available at: http://www.nrvrj.org/financial-reports/
95
  The ARCOS transactional data reflected in this chart includes the following drugs categorized as opioids: codeine,
buprenorphine, dihydrocodeine, oxycodone, hydromorphone, hydrocodone, levorphanol, meperidine (pethidine),
methadone, morphine, opium (powdered), oxymorphone, alfentanil, remifentanil, sufentanil base, tapentadol, and
fentanyl base. The ARCOS transaction data reflected in this chart includes the following regions of Virginia: Franklin
County, Bedford County, Floyd County, Montgomery County, City of Martinsville, Botetourt County, Craig County,
Henry County, Giles County, Patrick County, Pittsylvania County, Pulaski County, Radford County, Roanoke County,
and Salem County.


                                                                                  57
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 60 of 157. PageID #: 1772



C.      PARTICULARS REGARDING EACH DEFENDANT GROUP’S ROLE IN THE
        OPIOID EPIDEMIC

        1.        The Manufacturer Defendants’ Campaign of Deception

                  a.     The Manufacturer Defendants’ Campaign to Normalize Widespread
                         Opioid Use

        262.      Unsatisfied with the market for opioid use in the context of acute and palliative

care, the Manufacturer Defendants introduced new opioid drugs during the 1980s and 1990s and

began promoting their use for chronic pain therapy in an effort to increase the number of people

taking opioids.

        263.      Those new drugs included, but were not limited to: Purdue’s MS Contin (introduced

1987) and OxyContin (1995); Janssen’s Duragesic (1990), Nucynta (2008), and Nucynta ER

(2011); Cephalon’s Actiq (1998) and Fentora (2006); and Endo’s Opana and Opana ER (2006).

        264.      Recognizing the enormous financial possibilities associated with expanding the

opioid market, the Manufacturer Defendants rolled out a massive and concerted campaign to

misrepresent the addictive qualities of their product, and to push opioids as safe, effective drugs

for the treatment of pain associated with conditions such as everyday back pain, tooth aches,

sprains, headaches and the like.

        265.      In connection with this scheme, each Manufacturer Defendant spent, and continues

to spend, millions of dollars on promotional activities and materials that falsely deny or minimize

the risks of opioids while overstating the benefit of using them for chronic non-cancer related pain.

As just one example, on information and belief, the Manufacturer Defendants spent more than $14

million on medical journal advertising of opioids in 2011, nearly triple what they spent in 2001.

        266.      Further, each Defendant promoted the use of opioids for pain through sales

representatives who visited individual doctors and medical staff in their offices and through the

implementation of small group speaker programs. Defendants devoted massive resources to direct


                                                 58
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 61 of 157. PageID #: 1773



such sales contacts with doctors. In 2014 alone, Defendants spent $168 million on detailing

branded opioids to doctors, including $108 million by Purdue, $34 million by Janssen, $13 million

by Cephalon, $10 million by Endo, and $2 million by Allergan. These amount to twice as much

as Defendants spent on detailing in 2000.

       267.    The deceptive marketing schemes included, among others, (a) the hiring of certain

physicians, “hired guns,” to pollute the marketplace with false information regarding the efficacy

and risks of opioids for chronic pain treatment; (b) false or misleading materials, speaker programs,

webinars, and brochures by purportedly neutral third parties that were really designed and

distributed by the Manufacturer Defendants; (c) false or misleading direct, branded advertisements

and marketing materials; and (d) the misuse of treatment guidelines.

       268.    The Manufacturer Defendants’ misinformation campaign worked as intended.

Across the country, demand for prescription opioids exploded, including in Giles County. Doctors

and medical professionals, swayed by the Manufacturer Defendants’ sophisticated propaganda

machine, began prescribing prescription opioids for ailment ranging from headaches to neck pain

to fibromyalgia. That unleashed a wave of addiction—further increasing the demand for opioids.

The Manufacturer Defendants’ profits soared.

               b.      The Manufacturer Defendants’ Hired Guns

                               Dr. Portenoy and Webster

       269.    The Manufacturer Defendants’ campaign of deception to downplay the addictive

nature of opioids was rooted in two pieces of purportedly “scientific” evidence. The first piece of

evidence was a five-sentence letter to the editor published in 1980 in the New England Journal of

Medicine. The letter was drafted by Hershel Jick, a doctor at Boston University Medical Center,

with the help of a graduate student, Jane Porter. It noted, anecdotally, that a review of “current




                                                 59
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 62 of 157. PageID #: 1774



files” did not indicate high levels of addiction among hospitalized medical patients who received

narcotic preparation treatment. In full, the letter reads:

                 Recently, we examined our current files to determine the incidence of
                 narcotic addiction in 39,946 hospitalized medical patients who were
                 monitored consecutively. Although there were 11,882 patients who
                 received at least one narcotic preparation, there were only four cases of
                 reasonably well-documented addiction in patients who had no history of
                 addiction. The addiction was considered major in only one instance. The
                 drugs implicated were meperidine in two patients, Percodan in one, and
                 hydromorphone in one. We conclude that despite widespread use of
                 narcotic drugs in hospitals, the development of addiction is rare in medical
                 patients with no history of addiction.96

        270.     The second major piece of “evidence” used by Manufacturer Defendants was a

1986 study by Dr. Russell Portenoy in the medical journal Pain. The study, which had a patient

cohort of merely 38 patients, claimed that opioids could be used for long periods of time to treat

non-cancer related pain without any risk of addiction. The rationale behind the study was that

patients in pain would not become addicted to opioids because their pain drowned out the euphoria

associated with opioids. As such, the study concluded that opioids should be freely administered

to patients with fibromyalgia, headaches, finicky backs, and a host of other issues. According to

Portenoy and his co-author, Dr. Kathleen Foley, “opioid maintenance therapy can be a safe,

salutary and more humane alternative … in those patients with intractable non-malignant pain and

no history of drug abuse.”97 Portenoy’s study also cited Jick’s one-paragraph letter to the New

England Journal of Medicine.




96
  Addiction rare in patients treated with narcotics, 302(2) New Eng. J. Med. 123 (Jan. 10, 1980).
97
  Portenoy RK, Foley KM, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases, 25 Pain 171
(1986).




                                                      60
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 63 of 157. PageID #: 1775



           271.     Dr. Portenoy’s study dovetailed perfectly with Manufacturer Defendants’

marketing strategy and, within a decade, Dr. Portenoy was financed by “at least a dozen

companies, most of which produced prescription opioids.”98

           272.     Dr. Portenoy went on to serve as one of the pharmaceutical industry’s most vocal

advocates, regularly appearing at conferences and gatherings of medical professionals to promote

the use of opioids for chronic, long-term pain.

           273.     The Manufacturer Defendants disseminated fraudulent and misleading messages to

reverse the popular and medical understanding of opioids and their associated risks. They

disseminated these messages directly, through their sales representatives, in speaker groups led by

physicians the Manufacturer Defendants recruited for their support of their marketing messages,

through unbranded marketing and through industry-funded front groups.

           274.     These statements were not only unsupported by or contrary to the scientific

evidence, they were also contrary to pronouncements by and guidance from the FDA and CDC

based on that same evidence.

           275.     Hired guns like Dr. Portenoy promoted opioid analgesics and the myth that opioids

could be liberally prescribed for non-cancer related pain, without any risk of addiction.

           276.     Others like Dr. Portenoy would speak at academic conferences to primary care

physicians in an effort to destigmatize opioids and encouraged liberal prescription of narcotics for

the treatment of non-cancer related pain. They claimed that opioid analgesics have no “ceiling

dosage” in that prescribing physicians should increase dosages for patients as high as necessary to

treat non-cancer chronic pain. Invariably, the key piece of “data” cited in support of the proposition

that opioids could be safely used to treat pain was the New England Journal of Medicine article.



98
     Meier B., Pain Killer: A Wonder Drug’s Trail of Addiction and Death, New York, NY: St. Martin’s Press; 2003.


                                                         61
     Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 64 of 157. PageID #: 1776



        277.    The Manufacturer Defendants also paid Dr. Lynn Webster, the co-founder and

Chief Medical Director of Lifetree Clinical Research, an otherwise unknown pain clinic in Salt

Lake City, Utah, to promote opioids. Dr. Webster was President of the American Academy of Pain

Medicine (“AAPM”) in 2013. He is a Senior Editor of Pain Medicine, the same journal that

published Endo special advertising supplements touting Opana ER. Dr. Webster was the author of

numerous continuing medical education programs (“CMEs”) sponsored by Cephalon, Endo and

Purdue. At the same time, Dr. Webster was receiving significant funding from the Manufacturer

Defendants (including nearly $2 million from Cephalon).

        278.    In the years that have followed, both the New England Journal of Medicine letter

and Dr. Portenoy’s 1986 study have been expressly disavowed. Neither article actually

demonstrates that opioids can be safely prescribed for long-term, non-cancer related pain.

        279.    In a taped interview in 2011, Dr. Portenoy admitted that the information the

Manufacturer Defendants were pushing was false. “I gave innumerable lectures in the late 1980s

and ‘90s about addiction that weren’t true,” Dr. Portenoy told a fellow doctor in 2010. “It was the

wrong thing to do.”99

                I gave so many lectures to primary care audiences in which the Porter
                and Jick article was just one piece of data that I would then cite. I would
                cite 6 to 7 maybe 10 different avenues of thought or evidence, none of
                which represents real evidence. And yet what I was trying to do was to
                create a narrative so that the primary care audience would look at this
                information in total and feel more comfortable about opioids in a way
                they hadn’t before … Because the primary goal was to de-stigmatize, we
                often left evidence behind.

                It was clearly the wrong thing to do and to the extent that some of the
                adverse outcomes now are as bad as they have become in terms of endemic
                occurrences of addiction and unintentional overdose death, it’s quite scary


99
  Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, The Wall Street Journal (Dec. 17,
2012).




                                                   62
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 65 of 157. PageID #: 1777



                 to think about how the growth in that prescribing driven by people like me
                 led, in part, to that occurring.100

         280.    As to the New England Journal of Medicine letter, Dr. Jick, in an interview with

Sam Quinones decades after the letter was published, stated: “[t]hat particular letter, for me, is

very near the bottom of a long list of studies that I’ve done. It’s useful as it stands because there’s

nothing else like it on hospitalized patients. But if you read it carefully, it does not speak to the

level of addiction in outpatients who take these drugs for chronic pain.”101

         281.    The New England Journal of Medicine itself has since disavowed the letter, stating,

“[the letter] was heavily and uncritically cited as evidence that addiction was rare with long-term

opioid therapy.”102 “We believe,” the journal provided, “that this citation pattern contributed to the

North American opioid crisis by helping to shape a narrative that allayed prescribers’ concerns

about the risk of addiction associated with long-term opioid therapy.”103

                 c.       Defendant-Funded Organizations

         282.    Manufacturer Defendants also funded multiple organizations to advocate for the

use of opioids to treat chronic pain. The names of the organizations suggest neutrality, but they

were anything but. They included the American Pain Foundation (“APF”); the American Academy

of Pain Management (which received funding from Manufacturer Defendants Endo, Janssens, and

Purdue); the American Pain Society (“APS”), the American Geriatrics Society (“AGS”), and the

Pain Care Forum (“PCF”).

                                  The American Pain Foundation




100
    Live interview with Dr. Russell Portenoy. Physicians Responsible for Opioid Prescribing. https://www.youtube.
com/watch?v=DgyuBWN9D4w. Accessed December 3, 2017 (emphases added).
101
    Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, BUSINESS INSIDER, Mar. 26,
2016, http://www.businessinsider.com/porter-and-jick-letter-launched-the-opioid-epidemic-2016-5
102
    376 New Eng. J. Med. 2194, 2194–95 (2017).
103
    Id.


                                                       63
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 66 of 157. PageID #: 1778



        283.    The most prominent nonparty advocate for opioids, funded by Defendants, was the

American Pain Foundation (“APF”). APF received more than $10 million in funding from opioid

manufacturers from 2007 until it closed its doors in May 2012. Endo alone provided more than

half that funding; Purdue was next, at $1.7 million.

        284.    APF issued education guides for patients, reporters, and policymakers that touted

the benefits of opioids for chronic pain and trivialized their risks, particularly the risk of addiction.

APF also launched a campaign to promote opioids for returning veterans, which has contributed

to high rates of addiction and other adverse outcomes – including death – among returning soldiers.

APF also engaged in a significant multimedia campaign — through radio, television, and the

internet — to educate patients about their “right” to pain treatment, namely opioids. All of the

programs and materials were available nationally and were intended to reach Virginia consumers,

physicians, patients, and third-party payers.

        285.    Dr. Perry Fine (an opioid advocate from the University of Utah who received

funding from Janssen, Cephalon, Endo, and Purdue), Dr. Portenoy, and Dr. Scott Fishman (an

advocate the University of California who authored Responsible Opioid Prescribing, a publication

sponsored by Cephalon and Purdue), all served on APF’s board and reviewed its publications.

Another board member, Lisa Weiss, was an employee of a public relations firm that worked for

both Purdue and APF.

        286.    In 2009 and 2010, more than eighty percent (80%) of APF’s operating budget came

from pharmaceutical industry sources. Including industry grants for specific projects, APF

received about $2.3 million from industry sources out of total income of about $2.85 million in

2009; its budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of

a total income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants

from Defendants Purdue, Cephalon, Endo, and others to avoid using its line of credit.


                                                   64
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 67 of 157. PageID #: 1779



         287.   APF held itself out as an independent patient advocacy organization. It often

engaged in grassroots lobbying against various legislative initiatives that might limit opioid

prescribing, and thus the profitability of its sponsors. It was often called upon to provide “patient

representatives” for Defendants’ promotional activities, including for Purdue’s “Partners Against

Pain” and Janssen’s “Let’s Talk Pain.” But in reality, APF functioned as an advocate for the

interests of the Manufacturer Defendants, not patients. Indeed, as early as 2011, Purdue told APF

that the basis of a grant was Purdue’s desire to “strategically align its investments in nonprofit

organizations that share [its] business interests.”

         288.   APF caught the attention of the United States Senate Finance Committee in May

2012 as the Committee sought to determine the links, financial and otherwise, between the

organization and the manufacturers of opioid painkillers. The investigation raised red flags as to

APF’s credibility as an objective and neutral third party; the Manufacturer Defendants stopped

funding it. Within days of being targeted by the Senate investigation, APF’s board voted to

dissolve the organization “due to irreparable economic circumstances.” APF “cease[d] to exist,

effective immediately.”104

                                The American Academy of Pain Medicine

         289.   The American Academy of Pain Medicine (“AAPM”), with the assistance,

prompting, involvement, and funding of the Manufacturer Defendants, issued treatment guidelines

and sponsored and hosted CME programs for doctors essential to the Manufacturer Defendants’

deceptive marketing of chronic opioid therapy.




  Charles Ornstein and Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, WASH.
104

POST, May 8, 2012, https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-
companies-ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html


                                                   65
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 68 of 157. PageID #: 1780



         290.    AAPM has received over $2.2 million in funding since 2009 from opioid

manufacturers. AAPM maintained a corporate relations council, whose members paid $25,000 per

year (on top of other funding) to participate in activities and conferences. Defendants Endo,

Purdue, Cephalon, and Allergan were members of the council.

         291.    AAPM was viewed internally by Endo as “industry friendly,” with Endo advisors

and speakers among its active members. Endo attended AAPM conferences, funded its corporate

events, and distributed its publications. The conferences sponsored by AAPM promoted opioids –

37 out of roughly 40 sessions at one conference alone were opioid-focused.

         292.    AAPM’s presidents have included the same opioid advocates mentioned above, i.e.

Drs. Fine, Portenoy, Webster and Fishman. Dr. Fishman, a past AAPM president, stated that he

would place the organization “at the forefront” of teaching that “the risks of addiction are ... small

and can be managed.”105

         293.    AAPM’s staff understood that they and their industry funders were engaged in a

common task. The Manufacturer Defendants were able to influence AAPM through both their

significant and regular funding and the leadership of pro-opioid advocates within the organization.

                                   The Pain Care Forum

         294.    On information and belief, the Manufacturer Defendants also combined their

efforts through the Pain Care Forum (“PCF”), which began in 2004 as an APF project with the

stated goals of offering “a setting where multiple organizations can share information” and

“promote and support taking collaborative action regarding federal pain policy issues.” APF

President Will Rowe described the forum as “a deliberate effort to positively merge the capacities

of industry, professional associations, and patient organizations.”


105
   Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief of
the Division of Pain Medicine, Univ. of Cal., Davis (2005), available at http://www.medscape.org/viewarticle/500829


                                                        66
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 69 of 157. PageID #: 1781



       295.    PCF is comprised of representatives from opioid manufacturers and distributors

(including Cephalon, Endo, Janssen, and Purdue); doctors and nurses in the field of pain care;

professional organizations (including AAPM, APS, and American Society of Pain Educators);

patient advocacy groups (including APF and American Chronic Pain Association (“ACPA”)); and

other like-minded organizations, almost all of which received substantial funding from the

Manufacturer Defendants.

       296.    PCF, for example, developed and disseminated “consensus recommendations” for

a Risk Evaluation and Mitigation Strategy (“REMS”) for long-acting opioids that the FDA

mandated in 2009 to communicate the risks of opioids to prescribers and patients. This was critical

because a REMS that went too far in narrowing the uses or benefits or highlighting the risks of

chronic opioid therapy would undermine the Manufacturer Defendants’ marketing efforts. On

information and belief, the recommendations claimed that opioids were “essential” to the

management of pain, and that the REMS “should acknowledge the importance of opioids in the

management of pain and should not introduce new barriers.” The Manufacturer Defendants

worked with PCF members to limit the reach and manage the message of the REMS, which

enabled them to maintain, not undermine, their deceptive marketing of opioids for chronic pain.

       297.    All of these purportedly neutral, industry-funded organizations took aggressive

stances to convince doctors and medical professionals that America was suffering from an

epidemic of untreated pain — and that opioids were the solution. Their efforts were successful

nationwide, including in Giles.

               d.     The Manufacturer Defendants’ False and Misleading Direct
                      Advertising and Marketing of Opioids

       298.    The Manufacturer Defendants have intentionally made false and misleading

statements regarding opioids in their advertising and marketing materials disseminated



                                                67
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 70 of 157. PageID #: 1782



nationwide, including in Giles. They have, among other things, (1) downplayed the serious risk of

addiction; (2) created and promoted the imaginary concept of “pseudoaddiction,” advocating that

when signs of actual addiction begin to appear, the patient should be treated with more opioids;

(3) exaggerated the effectiveness of screening tools to prevent addiction; (4) claimed that opioid

dependence and withdrawal are easily managed; (5) denied the risks of higher dosages; (6)

described their opioid products as “steady state” – falsely implying that these products are less

likely to produce the high and lows that fuel addiction – or as less likely to be abused or result in

addiction; (7) touted the effectiveness of screening or monitoring patients as a strategy for

managing opioid abuse and addiction; (8) stated that patients would not experience withdrawal if

they stopped using their opioid products; (9) stated that their opioid products are effective for

chronic pain without disclosing the lack of evidence for the effectiveness of long-term opioid use;

and (10) stated that abuse-deterrent formulations are tamper- or crush-resistant and harder to abuse

or misuse.

          299.   The Manufacturer Defendants have also falsely touted the benefits of long-term

opioid use, including the supposed ability of opioids to improve function and quality of life, even

though there was no scientifically reliable evidence to support the Manufacturer Defendants’

claims.

          300.   The Manufacturer Defendants engaged in deceptive direct-to-physician marketing,

promoting the use of opioids for chronic pain through controlled and trained sales representatives

who visited individual doctors and medical staff in their offices and small group speaker programs.

          301.   On information and belief, throughout the relevant time period these sales

representatives have spread (and may continue to spread) misinformation regarding the risks and

benefits of opioids to hundreds of thousands of doctors.




                                                 68
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 71 of 157. PageID #: 1783



         302.    Allergan was notified by the FDA in 2010 that certain brochures were “false or

misleading because they omit and minimize the serious risks associated with the drug, broaden

and fail to present the limitations to the approved indication of the drug, and present

unsubstantiated superiority and effectiveness claims.” The FDA also found that “[t]hese violations

are a concern from a public health perspective because they suggest that the product is safer and

more effective than has been demonstrated.”106

         303.    Through these means, and likely others still concealed, the Manufacturer

Defendants collaborated to spread deceptive messages about the risks and benefits of long-term

opioid use in patient education brochures and pamphlets, websites, ads and other marketing

materials

         304.    For example:

                 (a)     Allergan’s predecessor caused a patient education brochure, Managing
         Chronic Back Pain, to be distributed beginning in 2003 that admitted that opioid addiction
         is possible, but falsely claimed that it is “less likely if you have never had an addiction
         problem.” Based on Allergan’s acquisition of its predecessor’s marketing materials along
         with the rights to Kadian, it appears that Allergan continued to use this brochure in 2009
         and beyond.

                (b)      Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
         People Living with Pain (2007), which suggests that addiction is rare and limited to extreme
         cases of unauthorized dose escalations, obtaining duplicative prescriptions, or theft. This
         publication is available today.107

                 (c)    Endo sponsored a website, “PainKnowledge,” which, upon information and
         belief, claimed in 2009 that “[p]eople who take opioids as prescribed usually do not become
         addicted.” Upon information and belief, another Endo website, PainAction.com, stated
         “Did you know? Most chronic pain patients do not become addicted to the opioid
         medications that are prescribed for them.” Endo also distributed an “Informed Consent”
         document on PainAction.com that misleadingly suggested that only people who “have
         problems with substance abuse and addiction” are likely to become addicted to opioid
         medications.

106
    Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Commc’ns, U.S. Food & Drug Admin., to Doug
Boothe,        CEO,         Actavis      Elizabeth     LLC       (Feb.      18,      2010),   available      at
http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf
107
    Available at https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf


                                                      69
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 72 of 157. PageID #: 1784



                (d)      Upon information and belief, Endo distributed a pamphlet with the Endo
         logo entitled Living with Someone with Chronic Pain, which stated that “[m]ost health care
         providers who treat people with pain agree that most people do not develop an addiction
         problem.”

                 (e)     Janssen reviewed and distributed a patient education guide entitled Finding
         Relief: Pain Management for Older Adults (2009), which described as “myth” the claim
         that opioids are addictive, and asserted as fact that “[m]any studies show that opioids are
         rarely addictive when used properly for the management of chronic pain.”

                 (f)    Janssen currently runs a website, Prescriberesponsibly.com (last updated
         July 2, 2015), which claims that concerns about opioid addiction are “overestimated.”108

                 (g)    Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
         Its Management – which claims that less than 1% of children prescribed opioids will
         become addicted and that pain is undertreated due to “misconceptions about opioid
         addiction[].” This publication is still available online.109

                 (h)     Consistent with the Manufacturer Defendants’ published marketing
         materials, upon information and belief, detailers for the Manufacturer Defendants in
         Virginia have minimized or omitted and continue to minimize or omit any discussion with
         doctors or their medical staff in Virginia about the risk of addiction; misrepresented the
         potential for abuse of opioids with purportedly abuse-deterrent formulations; and routinely
         did not correct the misrepresentations noted above.

                 (i)    Endo, on information and belief, has distributed and made available on its
         website opana.com a pamphlet promoting Opana ER with photographs depicting patients
         with physically demanding jobs like construction worker and chef, misleadingly implying
         that the drug would provide long-term pain-relief and functional improvement

                 (j)     On information and belief, Purdue also ran a series of ads, called “Pain
         vignettes,” for OxyContin in 2012 in medical journals. These ads featured chronic pain
         patients and recommended OxyContin for each. One ad described a “54-year-old writer
         with osteoarthritis of the hands” and implied that OxyContin would help the writer work
         more effectively.

                (k)    The New York Attorney General found in its settlement with Purdue that
         through March 2015, the Purdue website In the Face of Pain failed to disclose that doctors
         who provided testimonials on the site were paid by Purdue,110 and concluded that Purdue’s



108
    Available at, http://www.prescriberesponsibly.com/articles/opioid-pain-management
109
    Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers- guide.pdf
110
    See New York State Office of the Attorney General, A.G. Schneiderman Announces Settlement with Purdue Pharma
That Ensures Responsible and Transparent Marketing Of Prescription Opioid Drugs By The Manufacturer (August
20,      2015),        https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-purdue-pharma-ensures-
responsible-and-transparent (last accessed December 20, 2017)




                                                       70
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 73 of 157. PageID #: 1785



         failure to disclose these financial connections potentially misled consumers regarding the
         objectivity of the testimonials.111

         305.     The Manufacturer Defendants falsely instructed doctors and patients that the signs

of addiction should not be seen as warnings but are actually signs of undertreated pain and should

be treated by prescribing more opioids. The Manufacturer Defendants called this phenomenon

“pseudoaddiction” and falsely claimed that pseudoaddiction is substantiated by scientific

evidence. Dr. Webster was a leading proponent of this notion, stating that the only way to

differentiate the two was to increase a patient’s dose of opioids.112

         306.     Other examples of the Manufacturer Defendants’ advocacy for the fictional concept

of “pseudoaddiction” include, but are not limited to:

                 (a)     Cephalon and Purdue sponsored Responsible Opioid Prescribing (2007),
         which taught that behaviors such as “requesting drugs by name,” “demanding or
         manipulative behavior,” seeing more than one doctor to obtain opioids, and hoarding, are
         all signs of pseudoaddiction, rather than true addiction. The 2012 edition of Responsible
         Opioid Prescribing remains for sale online.113

                 (b)   On information and belief, Janssen sponsored, funded, and edited the Let’s
         Talk Pain website, which in 2009 stated: “pseudoaddiction . . . refers to patient behaviors
         that may occur when pain is under-treated….Pseudoaddiction is different from true
         addiction because such behaviors can be resolved with effective pain management.”

                (c)     Endo sponsored a National Initiative on Pain Control (“NIPC”) CME
         program in 2009 entitled Chronic Opioid Therapy: Understanding Risk While Maximizing
         Analgesia, which, upon information and belief, promoted pseudoaddiction by teaching that
         a patient’s aberrant behavior was the result of untreated pain. Endo appears to have
         substantially controlled NIPC by funding NIPC projects; developing, specifying, and
         reviewing content; and distributing NIPC materials.



111
     The New York Attorney General, in a 2016 settlement agreement with Endo, found that opioid “use disorders
appear to be highly prevalent in chronic pain patients treated with opioids, with up to 40% of chronic pain patients
treated in specialty and primary care outpatient centers meeting the clinical criteria for an opioid use disorder.” Endo
had claimed on its www.opana.com website that “[m]ost healthcare providers who treat patients with pain agree that
patients treated with prolonged opioid medicines usually do not become addicted,” but the New York Attorney General
found that Endo had no evidence for that statement. Consistent with this, Endo agreed not to “make statements that .
. . opioids generally are non-addictive” or “that most patients who take opioids do not become addicted” in New York.
Upon information and belief, Endo continues to make these false statements elsewhere.
112
     Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
113
     See Scott M. Fishman, M.D., Responsible Opioid Prescribing: A Physician’s Guide (2d ed. 2012).


                                                          71
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 74 of 157. PageID #: 1786



                (d)     Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing
         Abuse, which, upon information and belief, described pseudoaddiction as a concept that
         “emerged in the literature” to describe the inaccurate interpretation of [drug- seeking
         behaviors] in patients who have pain that has not been effectively treated.”

                 (e)     Upon information and belief, Purdue sponsored a CME program titled “Path
         of the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse.” In a role play,
         a chronic pain patient with a history of drug abuse tells his doctor that he is taking twice as
         many hydrocodone pills as directed. The narrator notes that because of pseudoaddiction,
         the doctor should not assume the patient is addicted even if he persistently asks for a
         specific drug, seems desperate, hoards medicine, or “overindulges in unapproved escalating
         doses.” The doctor treats this patient by prescribing a high-dose, long acting opioid.

         307.   However, Defendants’ own hired gun has now conceded that pseudoaddiction is

fictional. Dr. Webster has acknowledged that “[pseudoaddiction] obviously became too much of

an excuse to give patients more medication.”114.

         308.   The 2016 CDC Guidelines also reject the concept of pseudoaddiction. The

Guidelines explain that “[p]atients who do not experience clinically meaningful pain relief early

in treatment . . . are unlikely to experience pain relief with longer-term use,” and that physicians

should “reassess[] pain and function within 1 month” in order to decide whether to “minimize risks

of long-term opioid use by discontinuing opioids” because the patient is “not receiving a clear

benefit.”115

         309.   The Manufacturer Defendants also falsely claimed that there were addiction risk

screening tools – such as patient contracts, urine drug screens, and other similar strategies – that

allowed them to reliably identify and safely prescribe opioids to patients predisposed to addiction.

         310.   In addition, the Manufacturer Defendants widely spread misleading information

about the risks of addiction associated with increasing dosages of opioids over time, and




114
   John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012
115
    CDC Guidelines for Prescribing Opioids for Chronic Pain, available at https://www.cdc.gov/drugoverdose/
prescribing/guideline.html


                                                    72
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 75 of 157. PageID #: 1787



downplayed the risks created by the tolerance for opioids that patients would develop after

consuming the drugs over a period of time.

         311.    For example,

                 (a)    On information and belief, Allergan’s predecessor created a patient
         brochure for Kadian in 2007 that stated, “Over time, your body may become tolerant of
         your current dose. You may require a dose adjustment to get the right amount of pain relief.
         This is not addiction.”

                 (b)      Cephalon and Purdue sponsored APF’s Treatment Options: A Guide for
         People Living with Pain (2007), which claims that some patients “need” a larger dose of
         an opioid, regardless of the dose currently prescribed. The guide stated that opioids have
         “no ceiling dose” and are therefore the most appropriate treatment for severe pain. This
         guide is still available online.116

                 (c)    Endo sponsored a website, “PainKnowledge,” which, upon information and
         belief, claimed in 2009 that opioid dosages may be increased until “you are on the right
         dose of medication for your pain.”

                 (d)      Endo distributed a pamphlet edited by an opioid advocate entitled
         Understanding Your Pain: Taking Oral Opioid Analgesics (2004 Endo Pharmaceuticals
         PM-0120). In Q&A format, it asked “If I take the opioid now, will it work later when I
         really need it?” The response is, “The dose can be increased. . . .You won’t ‘run out’ of
         pain relief.”117

                 (e)     Janssen, on information and belief, sponsored a patient education guide
         entitled Finding Relief: Pain Management for Older Adults (2009), which was distributed
         by its sales force. This guide listed dosage limitations as “disadvantages” of other pain
         medicines but omitted any discussion of risks of increased opioid dosages.

                 (f)    On information and belief, Purdue’s In the Face of Pain website promoted
         the notion that if a patient’s doctor does not prescribe what, in the patient’s view, is a
         sufficient dosage of opioids, he or she should find another doctor who will.

                  (g)     Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &
         Its Management, which taught that dosage escalations are “sometimes necessary,” even
         unlimited ones, but did not disclose the risks from high opioid dosages. This publication is
         still available online.118



116
    Available at, https://assets.documentcloud.org/documents/277605/apf- treatmentoptions.pdf
117
    Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
(Russell K Portenoy, M.D., ed., 2004).
118
    Available at, http://s3.documentcloud.org/documents/277603/apf-policymakers- guide.pdf




                                                  73
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 76 of 157. PageID #: 1788



                (h)    In 2007, Purdue sponsored a CME entitled Overview of Management
         Options that was available for CME credit and available until at least 2012. It taught that
         NSAIDs and other drugs, but not opioids, are unsafe at high dosages.

                 (i)    Seeking to overturn the criminal conviction of a doctor for illegally
         prescribing opioids, APF and others argued to the United States Fourth Circuit Court of
         Appeals that “there is no ‘ceiling dose’” for opioids.119

         312.    These claims conflict with the scientific evidence, as confirmed by the FDA and

CDC. As the CDC explains in its 2016 Guidelines, “[t]here is now an established body of scientific

evidence showing that overdose risk is increased at higher opioid dosages.”120

         313.    The Manufacturer Defendants also falsely and misleadingly emphasized or

exaggerated the risks of competing products like NSAIDs, so that doctors and patients nationwide,

and in Giles County, would look to opioids first for the treatment of chronic pain. The

Manufacturer Defendants deceptively describe the risks from NSAIDs while failing to disclose the

risks from opioids.121

         314.    The Manufacturer Defendants, both individually and collectively, made, promoted,

and profited from their misrepresentations about the risks and benefits of opioids for chronic pain

even though they knew that their misrepresentations were false and misleading. The history of

opioids, as well as research and clinical experience over the last 20 years, established that opioids

were highly addictive and responsible for a long list of very serious adverse outcomes. The

Manufacturer Defendants and their PBM allies had access to scientific studies, detailed

prescription data, and reports of adverse events, including reports of addiction, hospitalization, and

deaths – all of which made clear the harms from long-term opioid use and that patients are suffering


119
    Brief of the American Pain Foundation (APF), the National Pain Foundation, and the National Foundation for the
Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474
(4th Cir. Sept. 8, 2005) at 9
120
    2016 CDC Guidelines supra note 83.
121
    See, e.g., Case Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing massive
gastrointestinal     bleeds   from     long-term    use     of    NSAIDs       and     recommending      opioids),
http://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf (last accessed December 19, 2017).


                                                       74
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 77 of 157. PageID #: 1789



from addiction, overdoses, and death in alarming numbers. More recently, the FDA and CDC have

issued pronouncements based on actual medical evidence that conclusively expose the known

falsity of the Manufacturer Defendants’ misrepresentations.

         315.    Notwithstanding their knowledge, in order to maximize profits, the Manufacturer

Defendants continued to advocate in the false and deceptive manners described herein with the

goal of increasing opioid use, purposefully ignoring the foreseeable consequences of their activity

in terms of addiction and public health throughout the United States, and in Giles County.

         316.    A very recent study in the Journal of the American Medical Association has further

confirmed the falsity of defendants’ representations. This study followed patients with chronic

back, hip or knee pain who were treated with opioids and non-opioids over a 12-month period. The

study concluded that there was no significant difference in pain control, but that pain intensity was

significantly better for non-opioid users, while adverse medication-related side effects were

significantly more common for opioid users. The Study recommended against initiation of opioid

therapy for moderate to severe chronic osteoarthritis pain.122

                 e.      Manufacturer Defendants’ Misuse of Treatment Guidelines

         317.    In addition, treatment guidelines have been particularly important in securing

acceptance for chronic opioid therapy. They are relied upon by doctors, especially the general

practitioners and family doctors targeted by the Manufacturer Defendants, who are neither experts

nor trained in the treatment of chronic pain. Treatment guidelines not only directly inform doctors’

prescribing practices, but are cited throughout the scientific literature and referenced by third-party

payors in determining whether they should cover treatments for specific indications.


122
  Erin E. Krebs, MD, MPH; Amy Gravely, MA; Sean Nugent, BA; et al, Effect of Opioid vs Nonopioid
Medications on Pain-Related Function in Patients With Chronic Back Pain or Hip or Knee Osteoarthritis Pain,
JAMA, March 6, 2018




                                                      75
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 78 of 157. PageID #: 1790



Pharmaceutical sales representatives employed by Endo, Allergan, and Purdue discussed treatment

guidelines with doctors during individual sales visits including visits throughout Virginia and Giles

County.

                               Federation of State Medical Boards (FSMB)

       318.    The Federation of State Medical Boards (“FSMB”) is a trade organization

representing the various state medical boards in the United States. The state boards that comprise

the FSMB membership have the power to license doctors, investigate complaints, and discipline

physicians. The FSMB finances opioid- and pain-specific programs through grants from

Defendants.

       319.    Since 1998, the FSMB has been developing treatment guidelines for the use of

opioids for the treatment of pain. The 1998 version, Model Guidelines for the Use of Controlled

Substances for the Treatment of Pain (“1998 Guidelines”) was produced “in collaboration with

pharmaceutical companies” and taught not that opioids could be appropriate in limited cases after

other treatments had failed, but that opioids were “essential” for treatment of chronic pain,

including as a first prescription option.

       320.    A 2004 iteration of the 1998 Guidelines and the 2007 book, Responsible Opioid

Prescribing, also made the same claims as the 1998 Guidelines. These guidelines were posted

online and were available to and intended to reach physicians nationwide, including in this district.

       321.    The publication of Responsible Opioid Prescribing was backed largely by drug

manufacturers. In all, 163,131 copies of Responsible Opioid Prescribing were distributed by state

medical boards (and through the boards, to practicing doctors). The FSMB website describes the




                                                 76
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 79 of 157. PageID #: 1791



book as the “leading continuing medication (CME) activity for prescribers of opioid

medications.”123

         322.   Defendants relied on 1998 Guidelines to convey the alarming message that “under-

treatment of pain” would result in official discipline, but no discipline would result if opioids were

prescribed as part of an ongoing patient relationship and prescription decisions were documented.

FSMB turned doctors’ fear of discipline on its head: doctors, who used to believe that they would

be disciplined if their patients became addicted to opioids, were taught instead that they would be

punished if they failed to prescribe opioids to their patients with chronic pain.

                                AAPM/APS Guidelines

         323.   American Academy of Pain Medicine (“AAPM”) and the American Pain Society

(“APS”) are professional medical societies, each of which received substantial funding from

Defendants from 2009 to 2013. In 1997, AAPM issued a “consensus” statement, The Use of

Opioids for the Treatment of Chronic Pain, that endorsed opioids to treat chronic pain and claimed

that the there was little risk of addiction or overdose in pain patients. 124 The Chair of the committee

that issued the statement, Dr. J. David Haddox, was at the time a paid speaker for Purdue. The sole

consultant to the committee was Dr. Portenoy. The consensus statement, which also formed the

foundation of the 1998 Guidelines, was published on the AAPM’s website and remained until

2011; it was taken down only after a doctor complained, though it lingers on the internet elsewhere.

         324.   AAPM and APS issued their own guidelines in 2009 (“2009 Guidelines”) and

continued to recommend the use of opioids to treat chronic pain. Fourteen of the 21 panel members




123
    Scott M. Fishman, Responsible Opioid Prescribing, Scott M. Fishman published by Waterford Life Services
(2007)
124
     The Use of Opioids for the Treatment of Chronic Pain, APS & AAPM (1997). Available at
http://opi.areastematicas.com/generalidades/OPIOIDES.DOLORCRONICO.pdf (as viewed 3/31/2016).


                                                    77
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 80 of 157. PageID #: 1792



who drafted the 2009 Guidelines, including Dr. Portenoy and Dr. Fine, received support from

Defendants Janssen, Cephalon, Endo, and Purdue.

       325.    The 2009 Guidelines promote opioids as “safe and effective” for treating chronic

pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories. One panel member, Dr. Joel Saper,

Clinical Professor of Neurology at Michigan State University and founder of the Michigan

Headache and Neurological Institute, resigned from the panel because of his concerns that the

2009 Guidelines were influenced by contributions that drug companies, including Defendants,

made to the sponsoring organizations and committee members. These AAPM/APS Guidelines

have been a particularly effective channel of deception and have influenced not only treating

physicians, but also the body of scientific evidence on opioids; the Guidelines have been cited 732

times in academic literature, were disseminated nationwide and in Giles County during the relevant

time period, were reprinted in the Journal of Pain and are still available online.

       326.    The Manufacturer Defendants widely cited and promoted the 2009 Guidelines

without disclosing the lack of evidence to support their conclusions.

       327.    The extent of the Manufacturer Defendants’ influence on treatment guidelines is

demonstrated by the fact that independent guidelines – the authors of which did not accept drug

company funding – reached very different conclusions.

       328.    The 2012 Guidelines for Responsible Opioid Prescribing in Chronic Non- Cancer

Pain, issued by the American Society of Interventional Pain Physicians (“ASIPP”), warned that

“[t]he recent revelation that the pharmaceutical industry was involved in the development of opioid

guidelines as well as the bias observed in the development of many of these guidelines illustrate

that the model guidelines are not a model for curtailing controlled substance abuse and may, in

fact, be facilitating it.” ASIPP’s Guidelines further advise that “therapeutic opioid use, specifically


                                                  78
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 81 of 157. PageID #: 1793



in high doses over long periods of time in chronic non-cancer pain starting with acute pain, not

only lacks scientific evidence, but is in fact associated with serious health risks including multiple

fatalities, and is based on emotional and political propaganda under the guise of improving the

treatment of chronic pain.” ASIPP recommends long-acting opioids in high doses only “in specific

circumstances with severe intractable pain” and only when coupled with “continuous adherence

monitoring, in well-selected populations, in conjunction with or after failure of other modalities of

treatments with improvements in physical and functional status and minimal adverse effects.”125

         329.   Similarly, the 2011 Guidelines for the Chronic Use of Opioids, issued by the

American College of Occupational and Environmental Medicine, recommend against the “routine

use of opioids in the management of patients with chronic pain,” finding “at least moderate

evidence that harms and costs exceed benefits based on limited evidence.”126

         330.   The Clinical Guidelines on Management of Opioid Therapy for Chronic Pain,

issued by the United States Department of Veterans Affairs (“VA”) and Department of Defense

(“DOD”) in 2010, notes that their review revealed a lack of solid evidence-based research on the

efficacy of long-term opioid therapy.127

         2.     Manufacturer, Distributor, and Pharmacy Defendants Violated their
                Requirements to Prevent Diversion and Report Suspicious Orders under
                Virginia and Federal Law.

         331.   In addition to their common law duties, Manufacturer, Distributor, and Pharmacy

Defendants are subject to statutory and regulatory requirements under Virginia law. Virginia



125
    Laxmaiah Manchikanti, et al., American Society of Interventional Pain Physicians (ASIPP) Guidelines for
Responsible Opioid Prescribing in Chronic Non-Cancer Pain: Part 1, Evidence Assessment, 15 Pain Physician
(Special Issue) S1-S66; Part 2 – Guidance, 15 Pain Physician (Special Issue) S67-S116 (2012).
126
    American College of Occupational and Environmental Medicine’s Guidelines for the Chronic Use of Opioids
(2011).
127
    Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical Practice Guideline for
Management        of    Opioid      Therapy     for    Chronic      Pain      (May     2010).   Available at
http://www.healthquality.va.gov/guidelines/Pain/cot/COT_312_Full- er.pdf (accessed March 31, 2016).


                                                    79
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 82 of 157. PageID #: 1794



imposes numerous substantive requirements on parties involved in the distribution chain of opioids

and other controlled substances. These requirements include providing adequate inventory control

and security of opioids to prevent diversion, and reporting suspicious orders of opioids to the

Virginia Board of Pharmacy. Virginia law also explicitly requires parties involved in the

distribution chain of controlled substances such as opioids to comply with the requirements of the

Controlled Substances Act, 21 U.S.C. § 801 et seq. (the “CSA”), and its implementing regulations.

Virginia, in adopting the requirements of the CSA and its implementing regulations, indicated that

it, like Congress when it passed the CSA, had concerns about “the widespread diversion of

[controlled substances] out of legitimate channels into the illegal market.” H.R. Rep. No. 91-1444,

1970 U.S.C.C.A.N. 4566, 4572.

       332.    The opioid epidemic was further fueled by Defendants’ failure to follow the

specific mandates in Virginia law and the CSA requiring them to help ensure that highly addictive

drugs are not diverted to illegal use. The brunt of the opioid epidemic could have been, and should

have been, prevented if Defendants had fulfilled their duties set by statute, regulation, and common

law. Defendants, who operate at every level of the opioid supply chain, had an obligation and duty

to act. They did not—and the country, including Giles County, paid the price.

       333.    Recognizing that highly addictive drugs like opioids can be easily abused and

diverted to the black market, Virginia, in the Virginia Drug Control Act, and Congress, CSA.

       334.    First, the DEA sets limits on the quantity of Schedule II controlled substances –

such as opioids – that may be produced in the United States in any given year. See 21 U.S.C. §

826(a); 28 C.F.R. § 0.100. The DEA determines these quotas based on a variety of data including

sales, production, inventories, and exports. The DEA can and does lower quotas as a means of

addressing abuse and diversion.




                                                80
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 83 of 157. PageID #: 1795



         335.   Second, Congress anticipated that highly addictive prescription drugs like opioids

could be abused and diverted to the black market. The CSA thus sought to combat diversion of

prescription narcotics by providing for a closed system of drug distribution in which

manufacturers, wholesalers/distributors, and retail pharmacies must register with the Virginia

Board of Pharmacy and the DEA. Every registrant, in turn, is charged with being vigilant in

deciding whether a customer, be it a pharmacy, wholesaler, or end customer, can be trusted to

deliver or use controlled prescription narcotics only for lawful purposes. See, e.g. Va. Code Ann.

§ 54.1-3435; Va. Code Ann. § 54.1-3303; 21 U.S.C. § 823(e). Specifically, every registrant is

required to “maintain effective control against diversion of particular controlled substances into

other than legitimate medical, scientific, and industrial channels.” 21 U.S.C. § 823(b)(1).

         336.   In particular, the CSA and its implementing regulations require all registrants to (1)

report suspicious orders of prescription opioids to the DEA, and (2) perform required due diligence

prior to filling any suspicious orders. See 21 U.S.C. § 823(b)(1); 21 C.F.R. § 1301.74(b).

Registrants must further report to the Virginia Board of Pharmacy any time they cease distribution

of a suspicious order pursuant to CSA requirements. Va. Code Ann. § 54.1-3435.

         337.   In addition, the Code of Federal Regulations requires all registrants—including

defendant manufacturers and wholesalers/distributors—to “design and operate a system to disclose

to the registrant suspicious orders of controlled substances.” 21. C.F.R. § 1301.74(b). Virginia

regulations require that registrants “provide and maintain appropriate inventory controls in order

to detect and document any theft, counterfeiting, or diversion of prescription drugs.” 18 VAC 110-

50-90.

         338.   Virginia law also imposes certain specific requirements on pharmacy retailers who

are intended to serve as the last line of defense against diversion and abuse of controlled

substances. Pharmacies are to dispense prescriptions for controlled substances only for legitimate


                                                 81
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 84 of 157. PageID #: 1796



medicinal or therapeutic purposes, and before dispensing an opioid prescription, a pharmacist or

healthcare practitioner is required to confirm that the prescription is bona fide and that it was issued

pursuant to a bona fide prescriber-patient relationship. Va. Code Ann. § 54.1-3303.

       339.     On information and belief, Manufacturer and Distributor Defendants knowingly,

recklessly, and/or negligently supplied suspicious quantities of prescription opioids to obviously

suspicious physicians and pharmacies in and around Giles County, without disclosing suspicious

orders as required by regulations and otherwise circumventing their statutory obligations under

Virginia and Federal law.

       340.     Similarly, on information and belief, the Pharmacy Defendants knowingly,

recklessly, and/or negligently dispensed suspicious prescriptions and suspicious quantities of

prescriptions to customers who showed obvious indicators of opioid addiction and/or who received

prescriptions that were manifestly not written pursuant to a bona fide patient-prescriber

relationship.

       341.     Defendants’ refusal to report and investigate suspicious orders had far-reaching

effects. The DEA is required to annually set production quotas for regulated drugs. In the context

of opioids, however, the DEA has cited the difficulty of determining an appropriate production

level to ensure that adequate quantities are available for legitimate medical use. That is because

there are no direct measures available to establish legitimate medical need. The DEA’s difficulty

in setting production quotas was compounded by the fact that the Manufacturer and Distributor

Defendants failed to report suspicious orders of opioids and failed to maintain effective controls

against diversion. The Defendants’ deliberate failures thus prevented the DEA from realizing the

full extent of opioid diversion for years.

       342.     The Defendants could have (and should have) reported and stopped the flow of

prescription opioids into the black market. But Defendants intentionally, recklessly, and/or


                                                  82
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 85 of 157. PageID #: 1797



negligently failed to investigate, report, and halt suspicious orders. Accordingly, as a direct result

of the Defendants’ misconduct, substantial and dangerous quantities of prescription opioids were

illegally diverted to and overprescribed in Giles County.

                       MANUFACTURER DEFENDANTS

         343.   The Manufacturer Defendants are required to design and operate a system to detect

suspicious orders, and to report such orders to law enforcement. See 21 C.F.R. § 1301.74(b); 21

U.S.C. § 823. They have not done so.

         344.   Upon information and belief, the Manufacturer Defendants collected, tracked, and

monitored extensive data concerning suspicious physicians and pharmacies, obtained from the

Distributor Defendants who supplied the Manufacturer Defendants with distribution data in

exchange for rebates or other incentives so Manufacturer Defendants could better drive sales.

         345.   In return for these incentives, the distributor identified to the manufacturer the

product, volume and the pharmacy to which it sold the product.

         346.   For example, IMS Health furnished Purdue and other Manufacturer Defendants

with detailed information about the prescribing habits of individual doctors and the ordering habits

of individual pharmacies.

         347.   The Manufacturer Defendants had access to and possession of the information

necessary to monitor, report, and prevent suspicious orders and to prevent diversion, but instead

they utilized the data to understand which regions and which doctors to target through their sales

force.

         348.   With the knowledge of improper diversion, the Manufacturer Defendants could

have but failed to report each instance of diversion to the DEA, as they were required to do, instead

rolling out marketing campaigns to churn its prescription opioid sales.




                                                 83
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 86 of 157. PageID #: 1798



         349.   Indeed, upon information and belief, the Manufacturer Defendants withheld from

the DEA information about suspicious orders – and induced others to do the same – to obfuscate

the extent of the opioid epidemic. Upon information and belief, the Manufacturer Defendants knew

that if they or the other defendants disclosed suspicious orders, the DEA would become aware that

many opioids were being diverted to illegal channels, and would refuse to increase the production

quotas for opioids.

         350.   The Department of Justice has recently confirmed the suspicious order obligations

clearly imposed by law, fining Mallinckrodt $35 million for failure to report suspicious orders of

controlled substances, including opioids, and for violating recordkeeping requirements.128 Among

the allegations resolved by the settlement, the government alleged “Mallinckrodt failed to design

and implement an effective system to detect and report suspicious orders for controlled substances

– orders that are unusual in their frequency, size, or other patterns. . . [and] Mallinckrodt supplied

distributors, and the distributors then supplied various U.S. pharmacies and pain clinics, an

increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious

orders.”129 Mallinckrodt agreed that its “system to monitor and detect suspicious orders did not

meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion

Control, to registrants dated September 27, 2006 and December 27, 2007.”130

         351.   Purdue also unlawfully and unfairly failed to report or address illicit and unlawful

prescribing of its drugs, despite knowing about it for years. Through its extensive network of sales



128
    See U.S. Dep’t of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to Report
Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations, Jul. 11, 2017,
https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-
orders
129
    Id. (internal quotation omitted).
130
    2017 Settlement Agreement between the United States of America and Mallinckrodt, plc, at p. 2-3,
https://www.justice.gov/usao-edmi/press-release/file/986021/download.




                                                     84
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 87 of 157. PageID #: 1799



representatives, Purdue had and continues to have knowledge of the prescribing practices of

thousands of doctors and could identify doctors who displayed red flags for diversion, such as

those whose waiting rooms were overcrowded, whose parking lots had numerous out-of-state

vehicles, and whose patients seemed young and healthy or homeless. Using this information,

Purdue has maintained a database since 2002 of doctors suspected of inappropriately prescribing

its drugs.131 Rather than report these doctors to state medical boards or law enforcement authorities

(as Purdue is legally obligated to do) or cease marketing to them, Purdue used the list to

demonstrate the high rate of diversion of OxyContin – the same OxyContin that Purdue had

promoted as less addictive – in order to persuade the FDA to bar the manufacture and sale of

generic copies of the drug because the drug was too likely to be abused. In an interview with the

Los Angeles Times,132 Purdue’s senior compliance officer acknowledged that in five years of

investigating suspicious pharmacies, Purdue failed to take action – even where Purdue employees

personally witnessed the diversion of its drugs. The same was true of prescribers; despite its

knowledge of illegal prescribing, Purdue did not report a Los Angeles clinic that prescribed more

than 1.1 million OxyContin tablets and that Purdue’s district manager described internally as “an

organized drug ring” until years after law enforcement shut it down. In doing so, Purdue protected

its own profits at the expense of public health and safety.

         352.    In 2016, the New York Attorney General found that, between January 1, 2008 and

March 7, 2015, Purdue’s sales representatives, at various times, failed to timely report suspicious




131
    See Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect doctors, LOS ANGELES TIMES,
Aug. 11, 2013, http://articles.latimes.com/2013/aug/11/local/la-me-rx-purdue-20130811
132
    See Harriet Ryan et al., More than 1 million OxyContin pills ended up in the hands of criminal and addicts. What
the drugmaker knew, LOS ANGELES TIMES, Jul. 10, 2016, http://www.latimes.com/projects/la-me-oxycontin-part2/




                                                        85
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 88 of 157. PageID #: 1800



prescribing and continued to detail those prescribers even after they were placed on a “no-call”

list.133

           353.    As Dr. Mitchell Katz, director of the Los Angeles County Department of Health

Services, said in a Los Angeles Times article, “Any drug company that has information about

physicians potentially engaged in illegal prescribing or prescribing that is endangering people’s

lives has a responsibility to report it.”134 The New York Attorney General’s settlement with Purdue

specifically cited the company for failing to adequately address suspicious prescribing. Yet, on

information and belief, Purdue continues to profit from the prescriptions of such prolific

prescribers.

           354.    Like Purdue, Endo has been cited for its failure to set up an effective system for

identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the New

York Attorney General found that Endo failed to require sales representatives to report signs of

abuse, diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing

prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to

prevent sales representatives from visiting prescribers whose suspicious conduct had caused them

to be placed on a no-call list.

           355.    The New York Attorney General also found that, in certain cases where Endo’s

sales representatives detailed prescribers who were convicted of illegal prescribing of opioids,

those representatives could have recognized potential signs of diversion and reported those

prescribers but failed to do so.

           356.    On information and belief, the other Manufacturer Defendants have engaged in

similar conduct in violation of their responsibilities to prevent diversion.


133
      See NY Purdue Settlement, at 6-7, available at https://ag.ny.gov/pdfs/Purdue- AOD-Executed.pdf
134
      Glover and Girion, supra note 109.


                                                         86
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 89 of 157. PageID #: 1801



       357.    The Manufacturer Defendants’ actions and omissions in failing to effectively

prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the

unlawful diversion of opioids into Giles County’s community.

               b.      DISTRIBUTOR DEFENDANTS

       358.    The same legal duties to prevent diversion, and to monitor, report, and prevent

suspicious orders of prescriptions opioids that were incumbent upon the Manufacturer Defendants

are also legally required of the Distributor Defendants under Virginia and federal law.

       359.    All opioid distributors are required to maintain effective controls against opioid

diversion. They are required to create and use a system to identify and report to law enforcement

downstream suspicious orders of controlled substances, such as orders of unusually large size,

orders that are disproportionate, orders that deviate from a normal pattern, and/or orders of unusual

frequency. To comply with these requirements, distributors must know their customers, must

conduct due diligence, must report suspicious orders, and must terminate orders if there are

indications of diversion.

       360.    Under Virginia law and the CSA, anyone authorized to handle controlled

substances must track their shipments. The DEA’s ARCOS is an automated drug reporting system

that records and monitors the flow of Schedule II controlled substances from the point of

manufacture through distribution to the point of sale. ARCOS accumulates data on distributors’

controlled substances and transactions, which are then used to identify diversion. Each person or

entity that is registered to distribute controlled substances such as opioids must report each

acquisition and distribution transaction to the DEA. See 21 U.S.C. § 827; 21 C.F.R. § 1304.33.

Each registrant must also maintain a complete, accurate and current record of each substance

manufactured, imported, received, sold, delivered, exported, or otherwise disposed of.




                                                 87
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 90 of 157. PageID #: 1802



       361.    Each registrant must also comply with the security requirements to prevent

diversion set forth in 18 VAC 110-50-90 and 21 C.F.R. § 1301.71.

       362.    The DEA has provided guidance to distributors on how to combat opioid diversion.

On information and belief, since 2006 the DEA has conducted one-on-one briefings with

distributors regarding downstream customer sales, due diligence, and regulatory responsibilities.

On information and belief, the DEA also provides distributors with data on controlled substance

distribution patterns and trends, including data on the volume and frequency of orders and the

percentage of controlled versus non-controlled purchases. On information and belief, the DEA has

also hosted conferences for opioid distributors and has participated in numerous meetings and

events with trade associations.

       363.    On September 27, 2006, and December 27, 2007, the DEA Office of Diversion

Control sent letters to all registered distributors providing guidance on suspicious order monitoring

and the responsibilities and obligations of registrants to prevent diversion.

       364.    As part of the legal obligation to maintain effective controls against diversion, the

distributor is required to exercise due care in confirming the legitimacy of each and every order

prior to filling. Circumstances that could be indicative of diversion include ordering excessive

quantities of a limited variety of controlled substances while ordering few if any other drugs;

ordering a disproportionate amount of controlled substances versus non-controlled prescription

drugs; ordering excessive quantities of a limited variety of controlled substances in combination

with lifestyle drugs; and ordering the same controlled substance from multiple distributors.

       365.    Reporting an order as suspicious will not absolve a distributor of responsibility if

the distributor knew, or should have known, that the prescription opioids were being diverted.

Indeed, reporting a suspicious order, and then filling said order with knowledge it may be




                                                 88
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 91 of 157. PageID #: 1803



suspicious constitutes a failure to maintain effective controls against diversion under 18 VAC 110-

50-90 and 21 U.S.C. §§ 823 and 824.

         366.    On information and belief, the Distributor Defendants’ own industry group, the

Healthcare Distribution Management Association, published Industry Compliance Guidelines

titled “Reporting Suspicious Orders and Preventing Diversion of Controlled Substances”

emphasizing the critical role of each member of the supply chain in distributing controlled

substances. These industry guidelines stated: “At the center of a sophisticated supply chain,

distributors are uniquely situated to perform due diligence in order to help support the security of

controlled substances they deliver to their customers.”

         367.    Opioid distributors have admitted to the magnitude of the problem and, at least

superficially, their legal responsibilities to prevent diversion. They have made statements assuring

the public they are supposedly undertaking a duty to curb the opioid epidemic.

         368.    On their face, these assurances – of identifying and eliminating criminal activity

and curbing the opioid epidemic – create a duty for the Distributor Defendants to take reasonable

measures to do just that.

         369.    Despite their duties to prevent diversion, the Distributor Defendants have

knowingly or negligently allowed diversion.135 The DEA has repeatedly taken action to attempt to

force compliance, including 178 registrant actions between 2008 and 2012, 76 orders to show

cause issued by the Office of Administrative Law Judges, and 41 actions involving immediate



135
    Scott Higham and Lenny Bernstein, The Drug Industry’s Triumph Over the DEA, WASH. POST, Oct. 15, 2017,
https://www.washingtonpost.com/graphics/2017/investigations/dea-drug-industrycongress/?utm_term=.75e86
f3574d3; Lenny Bernstein, David S. Fallis, and Scott Higham, How drugs intended for patients ended up in the hands
of    illegal  users:   ‘No     one     was     doing    their  job,’    WASH. POST,          Oct.   22,     2016,
https://www.washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-the-hands-of-illegal-
users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-8ff7-7b6c1998b7a0_story.html
?utm_term=.3076e67a1a28




                                                       89
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 92 of 157. PageID #: 1804



suspension orders.136 The Distributor Defendants’ wrongful conduct and inaction have resulted in

numerous civil fines and other penalties, including:

                  (a)    In May 2008, McKesson entered into a settlement with the DEA on claims
         that McKesson failed to maintain effective controls against diversion of controlled
         substances. McKesson allegedly failed to report suspicious orders from rogue Internet
         pharmacies around the Country, resulting in millions of doses of controlled substances
         being diverted. McKesson’s system for detecting “suspicious orders” from pharmacies was
         so ineffective and dysfunctional that at one of its facilities in Colorado between 2008 and
         2013, it filled more than 1.6 million orders, for tens of millions of controlled substances,
         but it reported just 16 orders as suspicious, all from a single consumer.

                (b)    In a 2017 Administrative Memorandum of Agreement between McKesson
         and the DEA, McKesson admitted that it “did not identify or report to [the] DEA certain
         orders placed by certain pharmacies which should have been detected by McKesson as
         suspicious based on the guidance contained in the DEA Letters.” McKesson was fined
         $150,000,000.

                  (c)   On November 28, 2007, the DEA issued an Order to Show Cause and
         Immediate Suspension Order against a Cardinal Health facility in Auburn, Washington, for
         failure to maintain effective controls against diversion.

                  (d)   On December 5, 2007, the DEA issued an Order to Show Cause and
         Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
         failure to maintain effective controls against diversion.

                  (e)    On December 7, 2007, the DEA issued an Order to Show Cause and
         Immediate Suspension Order against a Cardinal Health facility in Swedesboro, New Jersey,
         for failure to maintain effective controls against diversion.

                  (f)   On January 30, 2008, the DEA issued an Order to Show Cause and
         Immediate Suspension Order against a Cardinal Health facility in Stafford, Texas, for
         failure to maintain effective controls against diversion.

                (g)     In 2008, Cardinal paid a $34 million penalty to settle allegations about
         opioid diversion taking place at seven of its warehouses in the United States.137




136
    Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep’t of Justice, The Drug Enforcement
Administration’s         Adjudication     of       Registrant      Actions     6   (2014),      available      at
https://oig.justice.gov/reports/2014/e1403.pdf (last accessed January 8, 2018)
137
    Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million for opioid reporting violations, WASH.
POST, Jan. 11, 2017, https://www.washingtonpost.com/national/health-science/cardinal-health-fined-44-million-for-
opioid-reporting-violations/2017/01/11/4f217c44-d82c-11e6-9a36-1d296534b31e_story.html?utm_term=.
0c8e17245e66




                                                       90
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 93 of 157. PageID #: 1805



                  (h)   On February 2, 2012, the DEA issued another Order to Show Cause and
         Immediate Suspension Order against a Cardinal Health facility in Lakeland, Florida, for
         failure to maintain effective controls against diversion.

                 (i)     In 2012, Cardinal reached an administrative settlement with the DEA
         relating to opioid diversion between 2009 and 2012 in multiple states.

                 (j)    In December 2016, the Department of Justice announced a multi-million
         dollar settlement with Cardinal for violations of the Controlled Substances Act. 138 On
         information and belief, in connection with the investigations of Cardinal, the DEA
         uncovered evidence that Cardinal’s own investigator warned Cardinal against selling
         opioids to a particular pharmacy in Wisconsin that was suspected of opioid diversion.
         Cardinal did nothing to notify the DEA or cut off the supply of drugs to the suspect
         pharmacy. Cardinal did just the opposite, pumping up opioid shipments to the pharmacy to
         almost 2,000,000 doses of oxycodone in one year, while other comparable pharmacies were
         receiving approximately 69,000 doses/year.

                 (k)     In 2007, AmerisourceBergen lost its license to send controlled substances
         from a distribution center in Florida amid allegations that it was not controlling shipments
         of prescription opioids to Internet pharmacies.139

                 (l)    In 2012, AmerisourceBergen was implicated for failing to protect against
         diversion of controlled substances into non-medically necessary channels.

         370.    Although distributors have been penalized by law enforcement authorities, these

penalties have not changed their conduct. They pay fines as a cost of doing business in an industry

that generates billions of dollars in revenue and profit.

         371.    Once the DEA started to enforce suspensions of registrations to distribute

controlled substances, rather than comply, manufacturers and defendants spent at least $102

million to undermine the DEA’s ability to do so.

         372.    On February 19, 2014, acting at the behest of industry lobbyists, U.S.

Representative Tom Marino introduced the “Ensuring Patient Access and Effective Drug

Enforcement Act” as a supposed effort to define “imminent danger” in the 1970 act. A DEA memo


138
    Press Release, United States Dep’t of Justice, Cardinal Health Agrees to $44 Million Settlement for Alleged
Violations of Controlled Substances Act, Dec. 23, 2016, https://www.justice.gov/usao-md/pr/cardinal-health-agrees-
44-million-settlement-alleged-violations-controlled-substances-act
139
    AmerisourceBergen Plant license pulled, BOSTON NEWS, Apr. 25, 2007, http://archive.boston.com/news/education/
higher/articles/2007/04/25/amerisourcebergen_plant_license_pulled/


                                                       91
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 94 of 157. PageID #: 1806



noted that this bill would essentially destroy the agency’s power to file an immediate suspension

order of any suspicious drug shipments.

       373.    This bill required that the DEA show the company’s actions had demonstrated a

“substantial likelihood of an immediate threat,” whether in death, serious bodily harm or drug

abuse before a suspension order could be sought. It also gave drug companies the ability to submit

“corrective action” plans before any penalties could be issued. The law essentially makes it

impossible for the DEA to halt any suspicious narcotic shipments before opioids are diverted to

the illegal black market.

       374.    The Distributor Defendants’ failure to prevent the foreseeable injuries from opioid

diversion created an enormous black market for prescription opioids, which extended to Giles

County. Each Distributor Defendant knew or should have known that the opioids reaching Giles

County were not being consumed for medical purposes alone and that the amount of opioids

flowing to Giles County was far in excess of what could be consumed for medically necessary

purposes.

       375.    The Distributor Defendants negligently or intentionally failed to adequately control

their supply lines to prevent diversion. A reasonably prudent distributor of Schedule II controlled

substances would have anticipated the danger of opioid diversion and protected against it by, for

example, taking greater care in hiring, training, and supervising employees; providing greater

oversight, security, and control of supply channels; looking more closely at the pharmacists and

doctors who were purchasing large quantities of commonly-abused opioids in amounts greater

than the populations in those areas would warrant; investigating demographic or epidemiological

facts concerning the increasing demand for narcotic painkillers in and around Giles County;

providing information to pharmacies and retailers about opioid diversion; and in general, simply




                                                92
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 95 of 157. PageID #: 1807



following applicable statutes, regulations, professional standards, and guidance from government

agencies and using a little bit of common sense.

       376.    It was reasonably foreseeable that the Distributor Defendants’ conduct in flooding

the market in and around Giles County with highly addictive opioids would allow opioids to fall

into the hands of children, addicts, criminals, and other unintended users.

       377.    It is reasonably foreseeable that when unintended users gain access to opioids,

tragic preventable injuries will result, including addiction, overdoses, and death.

       378.    The Distributor Defendants knew or should have known that the opioids being

diverted from their supply chains would contribute to the opioid epidemic faced by Giles County,

and would create access to opioids by unauthorized users, which, in turn, perpetuates the cycle of

addiction, demand, illegal transactions, economic ruin, and human tragedy.

       379.    The Distributor Defendants were aware of widespread prescription opioid abuse in

and around Giles County, but, on information and belief, they nevertheless persisted in a pattern

of distributing commonly abused and diverted opioids in geographic areas and in such quantities,

and with such frequency that they knew or should have known these commonly abused controlled

substances were not being prescribed and consumed for legitimate medical purposes.

       380.    The use of opioids by Giles County’s citizens who were addicted or who did not

have a medically necessary purpose could not occur without the knowing cooperation and

assistance of the Distributor Defendants. If the Distributor Defendants adhered to effective controls

to guard against diversion, Giles County and its citizens would have avoided significant injury.

       381.    The Distributor Defendants made enormous profits over the years based on the

diversion of opioids into Giles County.

       382.    The Distributor Defendants’ intentional distribution of excessive amounts of

prescription opioids to Giles County showed an intentional or reckless disregard for the safety of


                                                 93
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 96 of 157. PageID #: 1808



Giles County and its citizens. Their conduct poses a continuing threat to the health, safety, and

welfare of Giles County.

       3.      The Retail and PBM Mail-Order Pharmacy Defendants

       383.    Pharmacy Defendants earned profits by flooding the country with prescription

opioids. They were keenly aware of the oversupply of prescription opioids through the extensive

data and information they developed and maintained as both distributors and dispensaries. Yet,

instead of taking any meaningful action to stem the flow of opioids into the communities, they

continued to participate in the oversupply and profit from it.

       384.    Each of the Pharmacy Defendants does substantial business throughout the U.S.,

including in Virginia. This business includes the distribution and dispensing of prescription

opioids.

       385.    The Pharmacy Defendants developed and maintained extensive data on the opioids

they distributed and dispensed. Though this data, Pharmacy Defendants had direct knowledge of

patterns and instances of improper distribution, prescribing, and use of prescription opioids in

communities throughout the country, and in Giles. They used the data to evaluate their own sales

activities and workforce. On information and belief, the Pharmacy Defendants also provided

Manufacturer Defendants with data regarding, inter alia, individual doctors in exchange for

rebates or other forms of consideration. The Pharmacy Defendants’ data is a valuable resource that

they could have used to help stop diversion, but failed to do so.

               a.      The Pharmacy Defendants Have a Duty to Prevent Diversion

       386.    Each participant in the supply chain of opioid distribution, including the Pharmacy

Defendants, is responsible for preventing diversion of prescription opioids into the illegal market

by, among other things, monitoring and reporting suspicious activity.




                                                 94
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 97 of 157. PageID #: 1809



           387.     The Pharmacy Defendants, including PBM mail-order pharmacies and retail

pharmacies, like manufacturers and other distributors, are registrants under the CSA. 21 C.F.R. §

1301.11. Under the CSA, pharmacy registrants are required to “provide effective controls and

procedures to guard against theft and diversion of controlled substances.”140 In addition, 21 C.F.R.

§ 1306.04(a) states, “[t]he responsibility for the proper prescribing and dispensing of controlled

substances is upon the prescribing practitioner, but a corresponding responsibility rests with the

pharmacist who fills the prescription.” Because pharmacies themselves are registrants under the

CSA, the duty to prevent diversion lies with the pharmacy entity, not the individual pharmacist

alone.

           388.     The Pharmacy Defendants owe a duty under both federal law141 and Virginia Law,

to monitor, detect, investigate, refuse to fill, and report suspicious orders which the Pharmacy

Defendants knew or should have known were likely to be diverted in and around Giles.

           389.     Specifically, pharmacy retailers are required to ensure that controlled substances

are dispensed only pursuant to valid prescriptions and for legitimate medicinal or therapeutic

purposes.142 Before dispensing an opioid prescription, a pharmacist or healthcare practitioner is

required to confirm that the prescription is bona fide and that it was issued pursuant to a bona fide

prescriber-patient relationship.143

           390.     Further, in order to prevent the abuse of invalid or illegitimate prescriptions, and to

generally prevent diversion of opioids, pharmacy retailers are required to keep and maintain




140
      See 21 C.F.R. § 1301.71(a).
141
      21 U.S.C. § 823; 21 CFR 1301.74
142
      Va. Code Ann. § 54.1-3303.
143
      Id.




                                                      95
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 98 of 157. PageID #: 1810



thorough records of their receipt and dispensation of all opioids, and of the persons to whom they

dispense opioids and certain other drugs.144

           391.    The DEA, among others, has provided extensive guidance to pharmacies

concerning their duties to the public. The guidance advises pharmacies how to identify suspicious

orders and other evidence of diversion.

           392.    Pharmacies have a legal obligation under state and federal law to determine whether

a controlled substance was issued for a legitimate purpose and to decline to fill prescriptions they

have reason to believe were issued for a non-legitimate purpose.

           393.    Suspicious pharmacy orders include orders that are disproportionately large in

comparison to the population of a community served by the pharmacy, orders that deviate from a

normal pattern and/or orders of unusual frequency and duration, among others.

           394.    Additional types of suspicious orders include: (1) prescriptions written by a doctor

who writes significantly more prescriptions (or in larger quantities or higher doses) for controlled

substances compared to other practitioners in the area; (2) prescriptions which should last for a

month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for antagonistic

drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look “too good”

or where the prescriber’s handwriting is too legible; (5) prescriptions with quantities or doses that

differ from usual medical usage; (6) prescriptions that do not comply with standard abbreviations

and/or contain no abbreviations; (7) photocopied prescriptions; and (8) prescriptions containing

different handwriting. Typically, these attributes are easy to detect and easily recognizable by

pharmacies.

           395.    The industry guidance tells pharmacists how to recognize: (a) stolen prescription



144
      Va. Code Ann. § 54.1-3404.


                                                    96
   Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 99 of 157. PageID #: 1811



pads; (b) prescription pads printed using a legitimate doctor’s name, but with a different call back

number that is answered by an accomplice of the drug-seeker; (c) prescriptions written using

fictitious patient names and addresses; and (d) other similar red flags.

       396.    Suspicious pharmacy orders are red flags for if not direct evidence of diversion.

       397.    Other signs of diversion can be observed through data gathered, consolidated, and

analyzed by the Pharmacy Defendants themselves. That data allows them to observe patterns or

instances of dispensing that are potentially suspicious, or oversupply in particular stores or

geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.

       398.    According to industry standards, federal and state law, if a pharmacy finds evidence

of prescription diversion, the local Board of Pharmacy and DEA must be contacted.

       399.    Pharmacy Defendants, through their words or actions set forth in news reports and

other public documents, have acknowledged these risks and assured the public that issues affecting

public health and safety are their highest priority.

       400.    In 2015, CVS publicly stated that, that abuse of controlled substance pain

medication is a nationwide epidemic that is exacting a devastating toll upon individuals, families

and communities.

       401.    Similarly, in 2016, Walgreens issued a press release captioned “Walgreens Leads

Fights against Prescription Drug Abuse with New Programs to Help Curb Misuse of Medications

and the Rise in Overdose Death.”

       402.    Despite knowing and even warning of these risks, Pharmacy Defendants recklessly

or negligently permitted diversion to occur. In failing to take adequate measures to prevent

substantial opioid-related injuries to the nation, Pharmacy Defendants have breached their duties

under federal and state statute and regulations, under the reasonable care standard of Virginia

common law (including violating a voluntarily-undertaken duty to the public which they have


                                                  97
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 100 of 157. PageID #: 1812



assumed by their own words and actions), and professional duties under the relevant standards of

professional practice.

        403.    Pharmacy Defendants were on notice of their ongoing negligence or reckless

misconduct towards the nation in part because of their history of being penalized for violating their

duties in other jurisdictions.

        404.    Despite their legal obligations in common law, and as registrants under the CSA,

the Pharmacy Defendants failed to meet their obligations and allowed widespread diversion to

occur – and they did so knowingly. They knew they made money by filling prescriptions. They

knew they made money by making it easy for doctors to refer patients to them to fill drug

prescriptions, not by making it difficult for doctors to refer patients to them to fill prescriptions.

        405.    Upon information and belief, performance metrics and prescription quotas adopted

by the Pharmacy Defendants for their retail stores contributed to their failure. For instance, under

CVS’s Metrics System, pharmacists are directed to meet high goals that make it difficult, if not

impossible, to comply with applicable laws and regulations. There is no measurement for

pharmacy accuracy or customer safety. Moreover, the bonuses for pharmacists are calculated, in

part, on how many prescriptions that pharmacist fills within a year. The result is predictable:

opioids flowed out of Pharmacy Defendants and into communities throughout the country. The

Pharmacy Defendants had no incentive to stop the outflow, and every financial incentive to further

it. Their policies and practices remained in place even as the epidemic raged.

        406.    Upon information and belief, Plaintiff alleges that the Pharmacy Defendants also

failed to adequately use data available to them to identify doctors who were writing suspicious

numbers of prescriptions and/or prescriptions of suspicious amounts of opioids, or to adequately

use data available to them to do statistical analysis to prevent the filling of prescriptions that were

illegally diverted or otherwise contributed to the opioid crisis.


                                                  98
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 101 of 157. PageID #: 1813



       407.    Upon information and belief, Plaintiff alleges that the Pharmacy Defendants failed

to analyze: (a) the number of opioid prescriptions filled by individual pharmacies relative to the

population of the pharmacy’s community; (b) the increase in opioid sales relative to past years; (c)

the number of opioid prescriptions filled relative to other drugs; and (d) the increase in annual

opioid sales relative to the increase in annual sales of other drugs.

       408.    Upon information and belief, Plaintiff alleges that the Pharmacy Defendants also

failed to conduct adequate internal or external audits of their opioid sales to identify patterns

regarding prescriptions that should not have been filled and to create policies accordingly, or if

they conducted such audits, they failed to take any meaningful action as a result.

       409.    Upon information and belief, Plaintiff alleges that the Pharmacy Defendants also

failed to effectively respond to concerns raised by their own employees regarding inadequate

policies and procedures regarding the filling of opioid prescriptions.

       410.    The Pharmacy Defendants were, or should have been, fully aware that the quantity

of opioids being distributed and dispensed by them was untenable, and in many areas patently

absurd; yet, they did not take meaningful action to investigate or to ensure that they were

complying with their duties and obligations under the law with regard to controlled substances.

       411.    In failing to take adequate measures to prevent substantial opioid-related injuries

that have affected Giles, Pharmacy Defendants have breached their duties under the “reasonable

care” standard and their professional duties under the relevant standards of professional practice.

       412.    It was reasonably foreseeable to Pharmacy Defendants that filling invalid or

suspicious prescriptions for opioids would cause harm to Giles.

       413.    It was reasonably foreseeable to Pharmacy Defendants that, when unintended users

gain access to opioids, tragic yet preventable harm will result, including the type of harm for which

Giles seeks redress.


                                                 99
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 102 of 157. PageID #: 1814



        414.   At all relevant times, Pharmacy Defendants have engaged in improper dispensing

practices, and continue to do so, despite knowing full well they could take measures to

substantially eliminate their complicity in opioid diversion

        415.   At all relevant times, Pharmacy Defendants engaged in these activities, and

continue to do so, knowing full well that Giles would be harmed thereby and would be constrained

to provide essential County services in response, including paying for additional law enforcement

services, social services, and emergency services.

        416.   It was foreseeable to Pharmacy Defendants that Giles would be forced to bear

substantial expenses and suffer serious socio-economic harm as a result of Pharmacy Defendants’

acts.

        417.   Pharmacy Defendants were on notice of their ongoing negligence or intentional

misconduct, in part because of their history of being penalized for violating their duties and legal

requirements in other jurisdictions.

        418.   The Pharmacy Defendants each have one or more pharmacies that fill prescriptions

for opioids which are operating within or in close proximity to Giles, or are sending prescriptions

to Giles via their mail service.

               b.      Multiple Enforcement Actions against the Retail Pharmacy Defendants
                       Confirms Their Compliance Failures.


        419.   The Pharmacy Defendants have long been on notice of their failures to abide by

state and federal law and regulations governing the distribution and dispensing of prescription

opioids. Several of the Pharmacy Defendants have been repeatedly penalized for their illegal

prescription opioid practices. In consideration of a reasonable opportunity for further investigation

and discovery, Plaintiff alleges that based upon the widespread nature of these violations, these

enforcement actions are the product of, and confirm, national policies and inadequate control


                                                100
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 103 of 157. PageID #: 1815



practices of the Pharmacy Defendants.

                                   CVS

          420.   CVS is one of the largest companies in the world, with annual revenue of more than

$150 billion. CVS manages medications for more than 92 million lives at over 9,900 retail

locations. CVS could be a force for good in connection with the opioid crisis, but like other

Defendants and contrary to its public pronouncements, CVS sought profits over patient safety.

          421.   CVS is a repeat offender; the company has paid fines totaling over $40 million as

the result of a series of investigations by the DEA and the DOJ. It nonetheless appears to have

treated these fines as the cost of doing business and has allowed its pharmacies to continue

dispensing opioids in quantities significantly higher than any plausible medical need would

require, and to continue violating its recordkeeping and dispensing obligations under the CSA.

          422.   As recently as July 2017, CVS entered into a $5 million settlement with the U.S.

Attorney’s Office for the Eastern District of California regarding allegations that its pharmacies

failed to keep and maintain accurate records of Schedule II, III, IV, and V controlled substances.145

          423.   This fine was preceded by numerous others throughout the country.

          424.   In February 2016, CVS paid $8 million to settle allegations made by the DEA and

the DOJ that from 2008-2012, CVS stores and pharmacists in Maryland violated their duties under

the CSA by filling prescriptions with no legitimate medical purpose.146

          425.   In October 2016, CVS paid $600,000 to settle allegations by the DOJ that stores in


145
    Press Release, U.S. Attorney’s Office E. Dist. of Cal., CVS Pharmacy Inc. Pays $5M to Settle Alleged Violations
of the Controlled Substance Act, U.S. DEP’T OF JUST. (July 11, 2017), https://justice.gov/usao-edca/pr/cvs-pharmacy-
inc-pays-5m-settle-alleged-violationscontrolled-substance-act.
146
   Press Release, U.S. Attorney’s Office Dist. of Md., United States Reaches $8 Million Settlement Agreement with
CVS for Unlawful Distribution of Controlled Substances, U.S. DEP’T OF JUST. (Feb. 12, 2016),
https://www.justice.gov/usao-md/pr/united-states-reaches-8-millionsettlement-agreement-cvs-unlawful-distribution-
controlled.




                                                       101
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 104 of 157. PageID #: 1816



Connecticut failed to maintain proper records in accordance with the CSA.147

          426.   In September 2016, CVS entered into a $795,000 settlement with the Massachusetts

Attorney General wherein CVS agreed to require pharmacy staff to access the state’s prescription

monitoring program website and review a patient’s prescription history before dispensing certain

opioid drugs.148

          427.   In June 2016, CVS agreed to pay the DOJ $3.5 million to resolve allegations that

50 of its stores violated the CSA by filling forged prescriptions for controlled substances – mostly

addictive painkillers – more than 500 times between 2011 and 2014.149

          428.   In August 2015, CVS entered into a $450,000 settlement with the U.S. Attorney’s

Office for the District of Rhode Island to resolve allegations that several of its Rhode Island stores

violated the CSA by filling invalid prescriptions and maintaining deficient records. The U.S.

alleged that CVS retail pharmacies in Rhode Island filled a number of forged prescriptions with

invalid DEA numbers, and filled multiple prescriptions written by psychiatric nurse practitioners

for hydrocodone, despite the fact that these practitioners were not legally permitted to prescribe

that drug. Additionally, the government alleged that CVS had recordkeeping deficiencies. 150

          429.   In May 2015, CVS agreed to pay a $22 million penalty following a DEA



147
   Press Release, U.S. Attorney’s Office Dist. of Conn., CVS Pharmacy Pays $600,000 to Settle Controlled
Substances Act Allegations, U.S. DEP’T OF JUST. (Oct. 20, 2016), https://www.justice.gov/usao-ct/pr/cvs-pharmacy-
pays-600000-settle-controlled-substances-actallegations.
148
   Dialynn Dwyer, CVS will pay $795,000, strengthen policies around dispensing opioids in agreement with state,
BOSTON.COM (Sept. 1, 2016), https://www.boston.com/news/localnews/2016/09/01/cvs-will-pay-795000-strengthen-
policies-around-dispensing-opioids-inagreement-with-state.
149
   Press Release, U.S. Attorney’s Office Dist. of Mass., CVS to Pay $3.5 Million to Resolve Allegations that
Pharmacies Filled Fake Prescriptions, U.S. DEP’T OF JUST. (June 30, 2016), https://www.justice.gove/usao-
ma/pr/cvs-pay-35-million-resolve-allegations-pharmacists-filledfake-prescriptions.
150
   Press Release, U.S. Attorney’s Office Dist. of R.I., Drug Diversion Claims Against CVS Health Corp. Resolved
with $450,000 Civil Settlement, U.S. DEP’T OF JUST. (Aug. 10, 2015), https://www.justice.gov/usao-ri/pr/drug-
diversion-claims-against-cvs-health-corp-resolved-450000-civil-settlement.




                                                      102
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 105 of 157. PageID #: 1817



investigation that found that employees at two pharmacies in Sanford, Florida, had dispensed

prescriptions opioids, “based on prescriptions that had not been issued for legitimate medical

purposed by a health care provider acting in the usual course of professional practice.” CVS also

acknowledged that its retail pharmacies had a responsibility to dispense only those prescriptions

that were issued based on legitimate medical need.151

          430.   In September 2014, CVS agreed to pay $1.9 million in civil penalties to resolve

allegations that in the State of Texas it had filled 153 prescriptions written by a doctor whose

controlled-substances registration within the Texas Department of Public Safety had expired.152

The alleged violations of the Comprehensive Drug Abuse Prevention and Control Act occurred in

the spring and summer of 2012.

          431.   In August 2013, CVS was fined $350,000 by the Oklahoma Pharmacy Board for

improperly selling prescription narcotics in at least five locations in the Oklahoma City

metropolitan area.153

          432.   Dating back to 2006, CVS retail pharmacies in Oklahoma and elsewhere

intentionally violated the CSA by filling prescriptions signed by prescribers with invalid DEA

registration numbers.154

                                   Walgreens



151
   Press Release, U.S. Attorney’s Office M. Dist. of Fla., United States Reaches $22 Million Settlement Agreement
with CVS for Unlawful Distribution of Controlled Substances, U.S. DEP’T OF JUST. (May 13, 2015),
https://www.justice.gov/usao-mdfl/pr/united-states-reaches-22-million-settlement-agreement-cvs-unlawful-
distribution.
152
    Patrick Danner, H-E-B, CVS Fined Over Prescriptions, SAN ANTONIO EXPRESS-NEWS (Sept. 5, 2014),
http://www.expressnews.com/business/local/article/H-E-BCVSfined-over-prescriptions-5736554.php.
153
   Andrew Knittle, Oklahoma pharmacy board stays busy, hands out massive fines at time, NEWSOK (May 3, 2015),
http://newsok.com/article/5415840.
154
   Press Release, U.S. Attorney’s Office W. Dist. of Okla, CVS to Pay $11 Million to Settle Civil Penalty Claims
Involving Violations of Controlled Substances Act, U.S. DEP’T OF JUST. (Apr. 3, 2013), https://www.justice.gov/usao-
wdok/pr/cvs-pay-11-million-settle-civil-penaltyclaims-involving-violations-controlled.



                                                       103
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 106 of 157. PageID #: 1818



            433.   Walgreens is the second-largest retail pharmacy store chain in the U.S. behind CVS,

with annual revenue of more than $118 billion. According to its website, Walgreens operates more

than 8,000 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in fiscal

2017.

            434.   Walgreens also has been penalized for serious and flagrant violations of the CSA.

Indeed, Walgreens agreed to the largest settlement in DEA history -- $80 million – to resolve

allegations that it committed an unprecedented number of recordkeeping and dispensing violations

of the CSA, including negligently allowing controlled substances such as oxycodone and other

prescription painkillers to be diverted for abuse and illegal black market sales.155

            435.   As part of the settlement, Walgreens admitted that it failed to uphold its obligations

as a DEA registrant regarding the above-described conduct.156

            436.   The settlement resolved investigations into and allegations of CSA violations in

Florida, New York, Michigan, and Colorado that resulted in the diversion of millions of opioids

into illicit channels.

            437.   Walgreens’ Florida operations highlight its egregious conduct regarding diversion

of prescription opioids. Walgreens’ Florida pharmacies each allegedly ordered more than one

million dosage units of oxycodone in 2011 – more than ten times the average amount.157

            438.   The subject pharmacies increased their orders over time, in some cases as much as

60% in the space of just two years, including, for example, supplying a town of 3,000 with 285,800



155
   Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees to Pay a Record Settlement of $80 Million
for Civil Penalties Under the Controlled Substances Act, U.S. DEP’T OF JUST. (June 11, 2013),
https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-recordsettlement-80-million-civil-penalties-under-
controlled.
156
      Id.
  Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co. (Drug Enf’d
157

Admin. Sept. 13, 2012).



                                                        104
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 107 of 157. PageID #: 1819



orders of oxycodone in a one-month period. Yet, Walgreens corporate officers not only turned a

blind eye, but provided pharmacists with incentives through a bonus program that compensated

them based on the number of prescriptions filled at the pharmacy. In fact, corporate attorneys at

Walgreens suggested, in reviewing the legitimacy of prescriptions coming from pain clinics, that

“if these are legitimate indicators of inappropriate prescriptions perhaps we should consider not

document our own potential noncompliance,” underscoring Walgreen’s attitude that profit

outweighed compliance with the CSA or the health of communities.158

            439.   Defendant Walgreens’ settlement with the DEA stemmed from the DEA’s

investigation into Walgreens’ distribution center in Jupiter, Florida, which was responsible for

significant opioid diversion in Florida. According to the Order to Show Cause, Defendant

Walgreens’ corporate headquarters pushed to increase the number of oxycodone sales to

Walgreens’ Florida pharmacies, and provided bonuses for pharmacy employees based on the

number of prescriptions filled at the pharmacy in an effort to increase oxycodone sales. In July

2010, Defendant Walgreens ranked all of its Florida stores by number of oxycodone prescriptions

dispensed in June of that year, and found that the highest-ranking store in oxycodone sales sold

almost 18 oxycodone prescriptions per day. All of these prescriptions were filled by the Jupiter

Center.159

            440.   The six retail pharmacies in Florida that received the suspicious drug shipments

from the Jupiter Distribution Center, in turn, filled customer prescriptions that they knew or should

have known were not for legitimate use.160



158
      Id.
159
      Id.
160
      Id.




                                                 105
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 108 of 157. PageID #: 1820



            441.   Walgreens has also settled with a number of state attorneys general, including West

Virginia ($575,000) and Massachusetts ($200,000).161

            442.   The Massachusetts Attorney General’s Medicaid Fraud Division found that, from

2010 through most of 2015, multiple Walgreens stores across the state failed to monitor the opioid

use of some Medicaid patients who were considered high-risk. As a result, Walgreens agreed to

pay $200,000 and follow certain procedures for dispensing opioids.162



            4.     The PBM Defendants Ensured that Opioids Were Regularly Prescribed and
                   Flooded the Market.


            443.   PBMs are the middlemen between the defendant drug manufacturers and the

availability of opioids. The PBM plan designs determine what drugs (a) will be available (or not

available) to patients; (b) for what diagnosis, efficacious or otherwise; (c) in what quantities; (d)

at what co-pay; (e) what level of authorization will be required; and (f) what beneficial drugs or

treatments will not be available.

            444.   PBMs collude with manufacturers who pay fees in the form of rebates,

administrative fees and other incentives in order to maximize utilization to the financial benefit of

the PBMs and manufacturers. This leads to more prescriptions and more pills available to the

general public, many of which find their way to the black market.

            445.   PBMs have the ability to limit the number of pills available. PBMs were well aware

that as a result of benefit plan design, formulary placement, and drug utilization management, more

addictive opioids would enter the marketplace and more addicts would be created.                    Yet,


161
      Walgreens to pay $200,000 settlement for lapses with opioids, APHA             (Jan.   25,   2017),
https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.
162
      Id.



                                                   106
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 109 of 157. PageID #: 1821



notwithstanding their contractually bound commitment to their customers, whose public and

private plans cover over 90% of Americans, they chose to give preferential treatment to the most

addictive opioids.

          446.   PBMs not only control the majority of this country’s prescriptions through their

benefit plan design and formulary management, they generate massive profits from that work.

PBMs are paid by drug companies to move product. “[N]early one third of all expenditures on

branded drugs in 2015 were eventually rebated back. And, most of these rebates directly benefited

the PBM.” In addition to rebates, PBMs negotiate the payment of administrative fees, volume

bonuses and other forms of consideration from manufacturers. The PBMs’ ability to negotiate

these incentives from drug manufacturers derives from their control of the factors driving

utilization, including formulary development and plan design.

          447.   The power of the PBMs has evolved over time. Originally mere claims processors,

PBMs now play a major role in managing pharmaceutical spending and enhancing health benefits

for end-users. Drug manufacturers recognize the power of the PBMs to drive utilization.

          448.   PBMs quietly became an integral part of the pharmaceutical supply chain – that is,

the path a drug takes from the manufacturing facility to a bathroom medicine cabinet – following

the passage of the Medicare Modernization Act in 2003.

          449.   Today, the big three PBMs manage the drug benefits for nearly 95% of the

population.163 They drive what drugs are covered by virtually all health insurance providers for

over 260 million people. PBMs made almost $260 billion last year.164 In 2015 they covered most




163
   Hoffman-Eubanks, supra note 16.
164
    John Breslin, Health care experts call for more transparency into PBMs, PATIENTDAILY, Dec. 20, 2017,
https://patientdaily.com/stories/511298841-health-care-experts-call-for-more-transparency-into-pbms




                                                 107
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 110 of 157. PageID #: 1822



of the 4 billion retail prescriptions that were covered in the United States.165 They are key

participants and play a crucial role in the administration and reimbursement of prescription

drugs.166

          450.   PBM influence results from the lack of competition in the PBM space. Market

concentration is an important indicator of a company’s ability to earn extraordinary returns, and

several segments in the United States pharmaceutical distribution system are highly

concentrated.167

          451.   In this environment, the top three PBMs have substantial if not exclusive control

over the dissemination of opioids. In concert with drug manufacturers who provide them with

assorted complicated payments as incentives,168 PBMs design benefit plans determining which

drugs will be paid for, reimbursed, or covered by public and private pharmacy benefit plans,

allowing the drugs to enter the marketplace to be abused.

          452.   For example, notwithstanding its express assurance to its customers that it “agrees

to act as a fiduciary in good faith, with candor and due diligence in connection with the

performance of [its PBM contract] and any negotiations related thereto,”169 OptumRx proceeds to

define its formulary as follows:

                 “A list of prescription drugs administered by PBM that has been evaluated
                 by the PBM for inclusion on its formulary (‘Formulary’)… [T]he drugs
                 included on the PBM's Formulary may be modified by PBM . . . from time-

165
    Lydia Ramsey and Skye Gould, A huge pharma middleman just lost its biggest customer — and it shows how drug
pricing really works, BUSINESS INSIDER, Apr. 25, 2017, http://www.businessinsider.com/express-scripts-esrx-anthem-
not-renewing-pbm-2017-4
166
    Health Policy Brief, supra note 29.
167
    Neeraj Sood, Tiffany Shih, Karen Van Nuys, Dana Goldman, Follow the Money: The Flow of Funds In the
Pharmaceutical Distribution System, HEALTH AFFAIRs, Jun. 13, 2017, https://www.healthaffairs.
org/do/10.1377/hblog20170613.060557/full/
168
    Health Policy Brief, supra note 37.
169
    United Healthcare Services, Inc. and Employees Retirement System of Texas, Pharmacy Benefit Management
Services Executed Contract, Section 2.3 (2016), https://ers.texas.gov/Doing-Business-with-ERS/PDFs/Contract-for-
Pharmacy-Benefit-Management-Services-for-the-HealthSelect-Prescription-Drug-Program.pdf




                                                      108
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 111 of 157. PageID #: 1823



                 to-time as a result of factors including, but not limited to, medical
                 appropriateness, manufacturer rebate arrangements and patent
                 expirations.170[emphasis added]



          453.   Notably, OptumRx does not explain how “manufacturer rebate arrangements”

impact its formulary design.

          454.   Express Scripts likewise is paid by drug manufacturers based on formulary design:

                 Express Scripts contracts for its own account with pharmaceutical
                 manufacturers to obtain rebates attributable to the utilization of certain
                 prescription products by individuals who receive benefits from clients for
                 whom we provide PBM services. Rebate amounts vary based on the volume
                 of utilization as well as the benefit design and formulary position applicable
                 to utilization of a product. Express Scripts often pays all or a portion of the
                 rebates it receives to a client based on the client’s PBM services agreement.
                 Express Scripts retains the financial benefit of the use of any funds held
                 until payment is made to a client. In connection with our maintenance and
                 operation of the systems and other infrastructure necessary for managing
                 and administering the rebate process, Express Scripts also receives
                 administrative fees from pharmaceutical manufacturers participating in the
                 rebate program discussed above. The services provided to participating
                 manufacturers include making certain drug utilization data available, as
                 allowed by law, for purposes of verifying and evaluating the rebate
                 payments. The administrative fees paid to Express Scripts by manufacturers
                 for participation in the rebate program do not exceed 3.5% of the AWP of
                 the rebated products.171

          455.   It is notable that Express Scripts does not commit to share all of the rebates it

receives from drug manufacturers with its clients, nor does it commit to share any of the

administrative fees. Nor does it explain all of the services for which it receives the administrative

fees. Nor does it explain how any of these payments actually influence its formulary design. Also



170
   Id. at Section 4.1(h)(i).f
171
   Express Scripts, Inc. and Oklahoma City Municipal Facility Authority, Pharmacy Benefit Management Agreement,
pg. 30, Exhibit E (2008), http://nationalprescriptioncoveragecoalition.com/wp-content/uploads/2017/07/WebPage-
2.pdf


                                                     109
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 112 of 157. PageID #: 1824



noteworthy is that Express Scripts pegs its administrative fees to Average Wholesale Price (AWP),

which is a reported price higher than any Express Scripts customer pays for any drug.

          456.   Express Scripts’ standard contract language contemplates that it will derive even

further revenue from drug manufacturers in other vaguely described arrangements, none of which

are shared with its customers:

                 [I]f any, ESI and ESI’s wholly-owned subsidiaries derive margin from fees
                 and revenue in one or more of the ways as further described [herein] ESI
                 and ESI’s wholly-owned subsidiaries act on their own behalf, and not for
                 the benefit of or as agents for [its customers]. ESI and ESI’s wholly-owned
                 subsidiaries retain all proprietary rights and beneficial interest in such fees
                 and revenues described in the Financial Disclosure and, accordingly,
                 [customer] acknowledges that neither it, any Member, nor the Plan, has a
                 right to receive, or possesses any beneficial interest in, any such fees or
                 revenues”172

          457.   A standard Caremark PBM Contract reflects similar perverse incentives. It explains

that “‘Manufacturer’ means a pharmaceutical company that has contracted with Caremark (or its

affiliate or agent) to offer discounts for pharmaceutical products in connection with Caremark's

Formulary Services.”173[emphasis added]

          458.   And, “Manufacturer Payments” include revenues received by Caremark,

                 [F]rom each of the following sources: 1) payments received in accordance
                 with agreements with pharmaceutical manufacturers for formulary
                 placement and, if applicable, drug utilization; 2) rebates, regardless of how
                 categorized; 3) market share incentives; 4) commissions; 5) any fees
                 received for the sale of utilization data to a pharmaceutical manufacturer;
                 6) educational grants; 7) administrative management fees; and 8) all
                 compensation from manufacturers including rebates paid by a manufacturer




172
  Id. at pp. 8-9, Section 6.4.
173
   CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
Agreement, pg. 10, Section 10(f) (2006), http://www.nassauclerk.com/agendaindex/Ordinances/other/CS-08-125.pdf




                                                    110
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 113 of 157. PageID #: 1825



                 as a result of product inflation caps and/or guarantees negotiated by the
                 Service Provider.174
          459.   Caremark’s standard PBM contract further explains:

                 [T]hat, in lieu of billing Member County a ‘per Claim’ fee for Services,
                 Caremark shall retain 100% of the Rebates as reasonable compensation for
                 the Services. Customer and Member County understand and agree that
                 neither they nor any Participant will share in the Rebate monies collected
                 from Manufacturers by Caremark.175

          460.   Caremark also explains that it will encourage the use of its “Preferred Drugs” (those

where it has the most lucrative arrangement with a drug manufacturer) over “non-Preferred" drugs.

Its standard contract language states that Caremark will encourage the use of “Preferred Drugs”

by:

                 (i) identifying appropriate opportunities for converting a prescription from
                 a non-Preferred Drug to a Preferred Drug, and (ii) contacting the Participant
                 and the prescriber to request that the prescription be changed to the
                 Preferred Drug. A Preferred Drug is one on the Performance Drug List,
                 which has been developed by Caremark as a clinically appropriate and
                 economically advantageous subset of the Caremark Formulary, as revised
                 by Caremark from time to time.176 [emphasis added]

          461.   The harm caused by the PBMs is not just monetary: “The PBMs and insurers are

harming the health of patients with chronic and rare diseases by limiting access and charging them

retail for drugs they buy at deep discounts.”177 PBMs also fail to control quantities, or numbers

of refills for highly addictive drugs and ignore or neglect their duties to ensure patient wellness.




174
   CaremarkPCS Health, L.L.C. and Florida Department of Management Services, Pharmacy Benefit Management
Services contract, pg. 7, Section 1.1 (2015), https://www.dms.myflorida.com/content/download/107930/607791/
2015_PBM_Contract_REDACTED_FINAL.pdf
175
     CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
Agreement, pg. 4, Section 2.1 (2006), http://www.nassauclerk.com/agendaindex/Ordinances/other/CS-08-125.pdf
176
     CaremarkPCS Health, L.P. and the National Association of Counties, Managed Pharmacy Benefit Service
Agreement, pg. 3, Section 1.11 (2006), http://www.nassauclerk.com/agendaindex/Ordinances/other/CS-08-125.pdf
177
    Jonathan Wilcox, PBMs Must Put Patients First, HUFFINGTON POST, Feb. 28, 2017, https://www.huffingtonpost.
com/entry/pbms-must-put-patients-first_us_58b60bd8e4b02f3f81e44dcc



                                                    111
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 114 of 157. PageID #: 1826



          462.   PBMs also provide discount drug cards so individuals can directly purchase

medications without going through insurance companies. This allows individuals to fill multiple

prescriptions while avoiding the oversight that insurance coverage brings, thus fueling the

epidemic. PBMs allow this loophole because they are paid for every prescription filled in this

manner.

          463.   MedPageToday, a source for clinical and policy coverage that directly affects the

lives and practices of health care professionals, describes the PBMs’ complicity in the opioid crisis

this way:

                 We live in a world where payers -- not physicians -- determine what drugs
                 and treatments patients receive. If patients have a life-threatening
                 condition, it is not unusual for a payer to demand that a physician first
                 prescribe a cheaper and less effective alternative. Physicians know that the
                 drugs they are allowed to use may not work very well, but frequently,
                 payers demand that they be tried first anyway.

                 What happens if the patient doesn't respond to the cheap drug? Often, the
                 physician continues to prescribe it, because -- to gain access to the more
                 effective drug -- physicians need to go through a painful process of
                 preauthorization. For many practitioners, it isn't worth it.

                 So we spend more for healthcare than any other country in the world, but
                 Americans do not get the care they need. There is a simple reason.
                 Treatment decisions are not being driven based on a physician's knowledge
                 or judgment. They are being driven by what payers are willing to pay for.178

          464.   Thus, people with chronic pain are at the mercy of PBMs, yet PBMs make it easier

to get opioids than to get other pain medication that is less addictive, because opioids are generally

cheaper than non-opioid alternatives and opioid manufacturers have provided rich incentives, as

described above. According to a study by the New York Times and ProPublica, of 35.7 million




178
   Milton Packer MD, Are Payers the Leading Cause of Death in the United States?, MEDPAGETODAY, Nov. 1, 2017,
https://www.medpagetoday.com/blogs/revolutionandrevelation/68935




                                                    112
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 115 of 157. PageID #: 1827



people on Medicare prescription drug plans, in the second quarter of 2017 only one-third of them

had access to pain medication less addictive than opioids.179

          465.   Even when they were asked to limit accessibility to opioids, PBMs refused. The

seeds of the opioid epidemic were sown with early over prescription of OxyContin. In 2001, when

officials in the West Virginia state employee health plan tried to get Purdue, which manufactured

OxyContin, to require pre-authorization, Purdue refused.180 Using the financial quid pro quo it had

with the West Virginia PBM, it paid Merck Medco (now Express Scripts) to prevent insurers from

limiting access to the drug. This practice was consistent nationwide.

                 The strategy to pay Merck Medco extended to other big pharmacy benefit
                 managers and to many other states, according to a former Purdue official
                 responsible for ensuring favorable treatment for OxyContin. The payments
                 were in the form of “rebates” paid by Purdue to the companies. In return,
                 the pharmacy benefit managers agreed to make the drug available without
                 prior authorization and with low copayments.

                 “That was a national contract,” Bernadette Katsur, the former Purdue
                 official, who negotiated contracts with pharmacy benefit managers, said in
                 an interview. “We would negotiate a certain rebate percentage for keeping
                 it on a certain tier related to copay or whether it has prior authorization. We
                 like to keep prior authorization off of any drug.”181

          466.   PBMs are “driving patients to opioids, away from abuse-deterrent form (ADF) and

less addictive forms of opiates through formulary and pricing strategies.”182

          467.   Not only do PBMs place roadblocks in the way of limiting excessive opioid

prescriptions, they also make it more difficult to obtain ADF opioids. These pills are more difficult




179
    Thomas and Ornstein, supra note 49.
180
    David Armstrong, Drug maker thwarted plan to limit OxyContin prescriptions at dawn of opioid epidemic, STAT,
Oct. 26, 2016, https://www.statnews.com/2016/10/26/oxycontin-maker-thwarted-limits/
181
    Id.
182
    Charles L. Bennett MD PhD MPP, Do you have pain, cancer, or diabetes? Your PBM may now be your doctor for
these illnesses, COLLABRX, Dec. 27, 2017, http://www.collabrx.com/pain-cancer-diabetes-pbm-may-now-doctor-
illnesses/




                                                     113
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 116 of 157. PageID #: 1828



to physically alter (crushing to snort or dissolving to inject) and therefore are less prone to abuse.183

The three major PBMs carry at most 3 of the 10 FDA approved ADF opioids, while CVS

Caremark, which has nearly 90 million members, carries none.184 A study by Tufts CSSD found

that ninety-six percent (96%) of all prescription opioids were non-ADF in 2015.185

          468.   Making matters worse, in addition to making it easy to obtain generic highly

addictive opioids, PBMs make it harder to obtain treatment. The NY Times/ProPublica study

found that insurers have erected more hurdles to approving addiction treatments than for the

addictive substances themselves.186 Only after being subject to much public pressure and

congressional investigations did some insurers remove the barriers to addiction treatment.

          469.   A 2008 study by the Mayo Clinic187 found that patients who were weaned off

opioids and followed a non-drug treatment experienced less pain than when they were on opioids

and had improved functioning. Some plans cover these costs but other do not.188

          470.   In addition to their role designing prescription drug benefit programs, one

responsibility of all PBMs and their employed pharmacists is to properly monitor and control the

distribution of prescription opioids. PBMs market their abilities to ensure that the medications they

dispense are appropriately dosed, and monitored for drug interactions, therapeutic duplications,

and possible misuse or abuse.

          471.   PBMs also market their ability to manage and oversee the quality of the retail

pharmacies that are contracted to be in their network. At critical times, PBMs were – at best –



183
    Pitts, supra note 17.
184
    Bennett, supra note 104.
185
    Pitts, supra note 17.
186
    Thomas and Ornstein, supra note 16.
187
    Available at https://www.ncbi.nlm.nih.gov/pubmed/18804915
188
    Barry Meier and Abby Goodnough, New Ways To Treat Pain Meet Resistance, THE NEW YORK TIMES, Jun. 22,
2016, https://www.nytimes.com/2016/06/23/business/new-ways-to-treat-pain-without-opioids-meet-resistance.html
?mcubz=1,


                                                    114
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 117 of 157. PageID #: 1829



asleep at the switch when it came to auditing pharmacies that were dispensing huge quantities of

opioids. The fact that very few if any “pill-mill” pharmacies or over-prescribing physicians were

reported by PBMs to the State Boards of Pharmacies or State Medical Boards is testament to the

PBMs’ lack of oversight of opioids.

          472.   In fact, OptumRx has recently been transparent with its knowledge that 45% of

‘first fill’ opioid prescriptions nationwide are not in compliance with CDC guidelines.189

          473.   There are steps the PBMs could take. They could make it easier to access other non-

addictive forms of pain relief. They could require doctors to start treating pain first with non-opioid

pain medications as recommended by the CDC and turn to opioids as a last resort. They could

cover alternative, non-medication treatments for pain. They could make addiction treatment more

accessible. They could monitor prescriptions. They could forbid 90-day supplies of opioids. They

could audit pharmacies. They could require doctors and pharmacies in their networks to use

PDMPs. They could make their pricing more transparent so everyone could see if they were being

improperly influenced by manufacturers to make choices for financial, not medical reasons.

          474.   The PBM defendants expressly recognize that they have the ability to abate the

opioid epidemic. OptumRx admits that PBMs are “uniquely positioned to help address the opioid

epidemic.”190 Express Scripts admits that “we have the ability to make a significant impact.”191

          475.   Yet PBMs are still not doing all they (easily) can to halt the improper dispensing of

opioids and expand access to treatments for opioid overdose and addiction.



189
   OptumRx, OptumRx Opioid Risk Management, 2018, https://www.optum.com/resources/library/opioid-risk-
management0.html, at 3.
190
    OptumRx, Confronting the Opioid Epidemic, 2018, https://www.optum.com/resources/library/opioid-e-
book.html?s3=rxopioid, at 9.
191
   Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of
Opioids for New Patients, Jan. 11, 2018, http://lab.express-scripts.com/lab/insights/drug-safety-and-abuse/reducing-
inappropriate-selection-and-excessive-dispensing-of-opioids, at 2.



                                                       115
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 118 of 157. PageID #: 1830



       476.    Each of the PBM Defendants recently have begun offering opioid management

programs for certain customers that they claim (falsely) are consistent with the March 2016 U.S.

Centers for Disease Control and Prevention, CDC Guideline for Prescribing Opioids for Chronic

Pain – United States, 2016, 65 Morbidity and Mortality Weekly Report 1 (2016) (“CDC

Guideline”).

       477.    In truth, even these new opioid management programs do not apply across the board

to all customers and still fall woefully short of the CDC Guideline and all current medical literature

regarding the highly dangerous properties of opioids.

       478.        None of the big three PBMs’ new opioid management programs are consistent with

the CDC Guideline – they still permit the largely unchecked prescribing of opioids for chronic

pain (the CDC says opioids are not proven effective for chronic pain); still provide seven-day

quantity limits for acute pain (when the CDC says “three days or less will often be sufficient” and

the PBMs themselves acknowledge that “a few days” can make a difference in whether one

becomes addicted); still permit opioid prescriptions to be delivered through mail-order pharmacies

for conditions outside of active cancer, end-of-life or palliative care (which typically supply

maintenance drugs for chronic conditions; it is well-established that except for active cancer, end-

of-life or palliative care, opioids should not be dispensed for chronic pain); do not adhere to CDC

MME/day recommendations; do not cover high dosage nonopioid alternatives; do not require step

therapies; and do not require prior authorizations for the most commonly prescribed immediate-

release opioids.

       479.    At the same time, the PBMs also continue to impose unnecessary restrictions on

access to treatments for opioid overdose and addiction.

       480.    These failures have contributed mightily to the roots of the opioid epidemic and its

ongoing impact today.


                                                 116
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 119 of 157. PageID #: 1831



           481.      The PBMs own documents confirm the important role PBMs play in implementing

the CDC Guideline.

           482.      Nearly one year after the CDC Guideline was issued, Caremark publicly

acknowledged that, “[p]harmacy benefit managers (PBMs) play an important role in implementing

the CDC [G]uideline, and helping ensure access and patient safety” and assured its customers that

it had “taken a thoughtful, evidence-based approach to implementing the CDC guideline into our

utilization management (UM) criteria with consideration of the needs of those with chronic pain,

as well as the potential for harm from these powerful medications.”192

           483.      Caremark also assured the public that its, “UM criteria reinforce [the CDC]

principles and encourage appropriate use of opioids by patients and prescribers. They provide

coverage that fosters safe use of opioids, consistent with the … CDC [G]uideline, to support plans

helping members on their path to better health.”193

           484.      Express Scripts similarly boasts that its Advanced Opioid Management program

“is based on CDC prescribing guidelines” and “promot[es] greater compliance with CDC

guidelines.”194

           485.      OptumRx likewise claims that its “utilization management edits are tightly aligned

with Centers for Disease Control (CDC) prescribing guidelines.”195

           486.      The foregoing assurances of fostering “safe use of opioids” consistent with the

CDC Guideline are false. The PBM Defendants’ utilization management criteria – to this day and


192
  CVS Health, The Balancing Act, Helping Ensure Appropriate Access to Opioids While Minimizing Risk, INSIGHTS
FEATURE, Feb. 28, 2017, https://payorsolutions.cvshealth.com/insights/balancing-act, at 1 (emphasis added).
193
      Id. at 5 (emphasis added).
194
   Express Scripts, Express Scripts Significantly Reduces Inappropriate Selection and Excessive Dispensing of
Opioids for New Patients, supra note 191 at 1.
195
      OptumRx Opioid Risk Management, supra note Error! Bookmark not defined..




                                                     117
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 120 of 157. PageID #: 1832



despite all their talk – fall far short of meeting the CDC Guideline. As one news outlet described

it, “[o]ne overlooked culprit worsening the epidemic, however, comes straight from our health care

system: pharmacy benefit managers, or PBMs. To improve their bottom line, they’re blocking

access to prescriptions that can help prevent overdoses.”196

            487.     In sum, because PBMs are the intermediary between drug manufacturers,

pharmacies, and ultimately patients, these companies influence everything from pharmacy

reimbursements, to what drugs are covered under formularies. In these ways, the PBMs drive

which drugs enter the marketplace. Their fingerprints are on nearly every opioid prescription filled

and they profit in myriad ways on every pill.

            488.     PBMs’ complicity in the overall fraudulent scheme is knowing and purposeful.

Drug manufacturers compete for PBM formulary placement (preferred placement results in greater

utilization and greater profits) and pay PBMs incentives to avoid pre-authorization requirements

and other hurdles that would slow down flow. A review of the defendant PBM formularies

confirms that they include all of the opioids at issue in this case, often in preferred tiers, without

quantity limits or prior authorization requirements.

            489.     Caremark has three basic formularies: Standard Control, Advanced Control, and

Value.197




196
      Pitts, supra note 183.
197
    CVS Health, Formulary Management, https://payorsolutions.cvshealth.com/programs-and-services/cost-
management/formulary-management (last visited Sept. 10, 2018)




                                                  118
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 121 of 157. PageID #: 1833



            490.    A wholly owned Caremark subsidiary (SilverScript) also manages two basic

formularies for Medicare Prescription Drug Plans (“PDPs”), Choice and Plus. 198 Each of

Caremark’s basic formularies include opioids.

            491.    Caremark’s Standard Control formulary contains no step therapies, prior

authorization requirements or quantity limits for opioids on its face.199

            492.    It imposes no three-day limitations for acute pain.200

            493.    It does not limit the use of opioids for chronic pain outside active cancer, end-of-

life and palliative care.201

            494.    The prescribing guide for the Standard Control formulary refers clinicians to 2017

prescribing guidelines, but even those do not require nonopioid step therapies for treatment of

chronic pain or three-day limits for acute pain.202

            495.    Although Caremark’s Standard Control formulary covers methadone, and multiple

buprenorphine and naloxone treatments, it does not cover any naltrexone treatments and it is

unclear what utilization management or cost-sharing requirements may apply.203

            496.    Caremark’s Standard Control formulary does not cover the higher strength

prescription dosages of the following nonopioid pharmacological options, useful in many step

therapies: ibuprofen, topical lidocaine, amitriptyline, doxepin, desipramine, diflunisal, choline



198
    SilverScript, Compare 2018 Plans – SilverScript, https://www.silverscript.com/plan/compare-module.aspx (last
visited Sept. 10, 2018)
199
       See   CVS     Caremark,     Performance     Drug     List    –     Standard      Control,     July    2018,
https://www.caremark.com/portal/asset/caremark_recaprxclaimsdruglist.pdf (last visited Sept. 10, 2018) at 1;
200
      Id.
201
      Id.
202
     See CVS Caremark, Prescribing Guide – Standard Control 2018, https://www.caremark.com/
portal/asset/Prescribing_Guide_Un-Authenticated.pdf (last visited Sept. 10, 2018) at 11.
203
      See CVS Caremark, Performance Drug List – Standard Control, supra note 199 at 1, 3.




                                                        119
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 122 of 157. PageID #: 1834



magnesium trisalicylate, salsalate, etodolac, sulindac, indomethacin, celecoxib, meclofenamate,

and nabumetone.204

            497.     Caremark’s Advanced Control formulary contains no step therapies, prior

authorization requirements or quantity limits for opioids on its face.205

            498.     The Advanced Control formulary does not include many of the following

prescription nonopioid pain treatment alternatives: capsaicin, diflunisal, choline magnesium

trisalicylate, salsalate, etodolac, sulindac, indomethacin, meclofenamate, and nabumetone.206

            499.     Caremark’s Value Formulary contains no step therapies for any immediate release

opioids.207

            500.     It has prior authorization requirements for some opioids, but not the most widely

used: hydrocodone-acetaminophen, oxycodone-acetaminophen and codeine-acetaminophen.208

            501.     The Value Formulary points to the same lax 2017 opioid prescribing guidelines.209

            502.     Caremark’s Value Formulary imposes both prior authorization and/or quantity

limits on the majority of pharmacologic treatments for opioid addiction and overdose.210




204
      Id.
205
  See CVS Caremark, Advanced Control Formulary, July 2018, https://www.caremark.com/portal/asset/Advanced
_Control_Formulary.pdf, at 1.
206
      Id.
207
   See CVS Caremark, CVS Caremark® Value Formulary Effective as of 07/01/2018, https://www.caremark.com
/portal/asset/Value_Formulary.pdf, at 9-10.
208
      Id.
209
      Id. at 9.
210
      Id. at 10, 22-23.




                                                    120
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 123 of 157. PageID #: 1835



            503.     This Value formulary (like Caremark’s other commercial offerings) excludes an

array of nonopioid pain relief options including: topical lidocaine, choline magnesium trisalicylate,

salsalate, indomethacin, celecoxib, and meclofenamate.211

            504.     Caremark’s Medicare PDP formularies have no prior authorization requirements

for opioids except fentanyl-related products, and no step therapies for any opioids.212 As with

Caremark’s other formularies, they impose dosage and quantity limits but these exceed the CDC

Guideline’s recommendations for MME per day. For example, Caremark sets a 360 tabs/30 day

limit for all strengths of Hydrocodone-acetaminophen (5-325mg, 7.5-325mg, 10-325mg), one of

the most widely overprescribed opioids. But even at the lowest dosage (5mg), this exceeds the

CDC-recommended dosage limit of 50 MME/day. The following chart explains how Caremark’s

current hydrocodone Medicare quantity limits far exceed the CDC Guideline with respect to this

highly abused drug:

       Hydrocodone-acetaminophen,
                                                      Strength   MME 214   Tabs/day         MME/day
          360 tab per 30 days213
                 5-325mg                                5mg        1.0       12              60 MME
                7.5-325mg                              7.5mg       1.0       12              90 MME
                10-325mg                               10mg        1.0       12             120 MME

            505.     Caremark is similarly lax when it comes to imposing limits on the other most

commonly prescribed opioid – oxycodone-acetaminophen. Caremark’s current Medicare quantity


211
      Id.
212
      See SilverScript, 2018 Formulary (List of Covered Drugs) [for SilverScript Choice],
https://www.silverscript.com/pdf/choice-comprehensive-formulary.pdf (“SilverScript Choice Formulary”) (last
visited Sept. 10, 2018) at 8-10; SilverScript, 2018 Formulary (List of Covered Drugs) [for SilverScript Plus],
https://www.silverscript.com/pdf/plus-comprehensive-formulary.pdf (“SilverScript Plus Formulary”) (last visited
Sept. 10, 2018) at 8-10.
213
      See Id. (both formularies linked above) at 9.
214
   CMS Conversion Chart, Opioid Oral Morphine Milligram Equivalent (MME) Conversion Factors, CENTERS FOR
MEDICARE & MEDICAID SERVICES, Aug. 2017, https://www.cms.gov/Medicare/Prescription-Drug-Coverage/
PrescriptionDrugCovContra/Downloads/Opioid-Morphine-EQ-Conversion-Factors-Aug-2017.pdf




                                                           121
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 124 of 157. PageID #: 1836



limits of 360 tablets/30 days for the 5-325mg, 7.5-325mg, and 10-325mg strengths of Oxycodone

completely ignore the CDC Guideline.

        Oxycodone-acetaminophen,
                                                 Strength       MME216      Tabs/day               MME/day
          360 tab per 30 days215
                 5-325mg                            5mg           1.5            12                 90 MME
                7.5-325mg                          7.5mg          1.5            12                135 MME
                10-325mg                           10mg           1.5            12                180 MME

             506.    Caremark applies the same limits to the widely used acetaminophen-codeine, again

ignoring the CDC Guideline.

            Acetaminophen-codeine,
                                                Strength MME218 Tabs/day                           MME/day
            400 tablets per 30 days217
                    300-30mg                       30mg          0.15         13.33                59.99 MME
                    300-60mg                       60mg          0.15         13.33               119.97 MME

             507.    Additionally, Caremark’s Medicare PDP formularies impose quantity limits and/or

prior authorization requirements on the majority of pharmacologic treatments for opioid addiction

and overdose.219 These treatments, including generics, are also all listed on Tier 3 or higher of the

formulary.220 This designation is associated with copays of at least $35 or coinsurance rates

typically exceeding 33%.221

             508.    Even with its new Opioid Utilization Management Program, Caremark does not

require step therapy as a pre-condition for coverage of immediate-release opioids.222


215
      SilverScript Choice Formulary and SilverScript Plus Formulary, supra note 212, both at 10.
216
      CMS Conversion Chart, supra note 216.
217
      SilverScript Choice Formulary and SilverScript Plus Formulary, supra note 212, both at 8.
218
      CMS Conversion Chart, supra note 216.
219
   SilverScript Choice Formulary, supra note 212 at 9, 34-35; SilverScript Plus Formulary, supra note 212 at 9-10,
36.
220
      Id.
221
      Id. (both formularies) at 5-7.
222
    See CVS Caremark, CVS Caremark Opioid Quantity Limits Pharmacy Reference Guide, Jan. 2018,
https://www.caremark.com/portal/asset/Opioid_ Reference_Guide.pdf.




                                                          122
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 125 of 157. PageID #: 1837



            509.   Caremark does not impose three-day limits on opioids prescribed for acute pain.223

            510.   Caremark does not require prior authorization when opioids are prescribed for

chronic pain.224

            511.   Caremark limits the quantity of opioids prescribed per day, but only to 90

MME/day,225 a quantity the CDC says should be avoided.226

            512.   Caremark does not require prior authorization prior to dispensing immediate-

release      opioids,   i.e.,   hydrocodone-acetaminophen,        oxycodone-acetaminophen,           codeine-

acetaminophen.227

            513.   Caremark merely allows for an “emergency supply” of buprenorphine-naloxone

products while it processes prior authorization, rather than broadly waiving such requirements.228

            514.   The standard commercial Express Scripts formulary contains no restrictions

whatsoever on the majority of opioids covered – no quantity limits, no step therapies, no prior

authorization requirements.

            515.   Express Scripts recently updated its National Preferred Formulary to exclude

coverage for two long-acting opioid oral analgesics (Opana ER and Oxycodone ER) and two

narcotic analgesics (Buprenorphine Patches and Butrans) but, even there, Express Scripts presents



223
      Id.
224
      Id.
225
      Id.
  CDC Guideline for Prescribing Opioids for Chronic Pain – United States, 2016, 65 MORBIDITY AND MORTALITY
226

WEEKLY REPORT 1 (2016) at 16, 22, 23.
227
   See Performance Drug List – Standard Control, supra note 199; Prescribing Guide – Standard Control 2018,
supra note 202; Advanced Control Formulary, supra note 205; CVS Caremark® Value Formulary Effective as of
07/01/2018, supra note 207; SilverScript Choice Formulary, supra note 212; SilverScript Choice Formulary, supra
note 212.
228
   See CVS Health, The Balancing Act, Helping Ensure Appropriate Access to Opioids While Minimizing Risk,
INSIGHTS FEATURE, Feb. 28, 2017, https://payorsolutions.cvshealth.com/insights/balancing-act, at 6.




                                                     123
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 126 of 157. PageID #: 1838



no fewer than six “preferred alternatives,” each of which are highly addictive opioids available in

extended-release forms.229

            516.    The National Preferred Formulary indicates that certain naloxone (Narcan nasal

spray) and buprenorphine Suboxone Sublingual Film and Zubsolv sublingual tablets) treatments

are available, but does not list any methadone or naltrexone treatments. 230

            517.    The Express Scripts National Preferred formulary does not cover numerous highly

effective prescription nonopioids including: doxepin, desipramine, diflunisal, choline magnesium

trisalicylate, etodolac, sulindac, indomethacin, and meclofenamate.231

            518.    Express Scripts’ Medicare PDP formularies impose prior authorization

requirements for certain opioids but most immediate-release opioids are not subject to step therapy

or prior authorization requirements.232 There are also some quantity and dosage limits in place, but

these limits exceed the CDC Guideline.233

            519.    The following charts explains how Express Scripts’ current hydrocodone and

oxycodone Medicare quantity limits far exceed CDC Guidance with respect to these highly abused

drugs:

  Hydrocodone-acetaminophen,                     Strength         MME235        Tabs/day         MME/day

229
      See Express Scripts, 2018 National Preferred Formulary Exclusions, https://www.express-
scripts.com/art/pdf/Preferred_Drug_List_Exclusions2018.pdf (last viewed Sept. 10, 2018) at 1.
230
     See Express Scripts, 2018 Express Scripts National Preferred Formulary, https://www.express-
scripts.com/art/open_enrollment/INTEL_NPFList.pdf (last viewed Sept. 10, 2018).
231
      Id.
232
    See Express Scripts, Saver Plan Express Scripts Medicare (PDP) 2018 Formulary, https://www.express-
scriptsmedicare.com/pdf/medicare/medicare-part-d-2018-formulary-saver.pdf (last viewed Sept. 10, 2018) (“Saver
Plan Formulary); Express Scripts, Value Plan Express Scripts Medicare (PDP) 2018 Formulary, https://www.express-
scriptsmedicare.com/pdf/medicare/medicare-part-d-2018-formulary-value.pdf (last viewed Sept. 10, 2018) (“Value
Plan Formulary); Express Scripts, Choice Plan Express Scripts Medicare (PDP) 2018 Formulary,
https://www.express-scriptsmedicare.com/pdf/medicare/medicare-part-d-2018-formulary-choice.pdf (last viewed
Sept. 10, 2018) (“Choice Plan Formulary).
233
      Id. Saver Plan Formulary at 21-22; Value Plan Formulary at 20-22; and Choice Plan Formulary at 20-22.
235
      CMS Conversion Chart, supra note 216.




                                                         124
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 127 of 157. PageID #: 1839



        372 tablets per 31 days234
                 5-325mg                               5mg                1.0         12           60 MME
               7.5-325mg                              7.5mg               1.0         12           90 MME
                10-325mg                              10mg                1.0         12          120 MME

       Oxycodone-acetaminophen,
                                                     Strength          MME237 Tabs/day            MME/day
        372 tablets per 31 days236
                 5-325mg                                5mg                1.5        12           90 MME
               7.5-325mg                               7.5mg               1.5        12          135 MME
                10-325mg                               10mg                1.5        12          180 MME

            520.     Express Script’s Medicare PDP formularies impose prior authorization and/or

quantity limits on the majority of covered pharmacologic treatments for opioid addiction and

overdose.238 These treatments are listed on Tiers 2 through 4 of the formularies, indicating that at

least some non-nominal cost-sharing is required.239

            521.     As in the commercial contexts, the Express Scripts Medicare formulary does not

include choline magnesium trisalicylate, indomethacin, meclofenamate, and nabumetone, all

useful in a step therapy context.240

            522.     For an additional fee, Express Scripts now offers customers its Advanced Opioid

Management Program.

            523.     Even in this program, Express Scripts does not impose a three-day limit for first-

time users dealing with acute pain; does not require step therapy prior to dispensing immediate-

release opioids; and does not require prior authorization for immediate-release opioids.241


234
      Id.
236
      See Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note 232.
237
      CMS Conversion Chart, supra note 216.
238
      See Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note 232.
239
      Id. (all formularies) at vi (“[u]se Tier 1 drugs for the lowest copayments”).
240
      See Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note 232.
241
   See Express Scripts, Putting the brakes on the opioid epidemic, https://my.express-scripts.com/opioids.html;
Express Scripts, A Comprehensive Solution to Reduce Opioid Abuse, June 7, 2017, http://lab.express-




                                                             125
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 128 of 157. PageID #: 1840



            524.    Express Scripts limits the dosage of opioids prescribed per day, but only to 200

MME/day, more than double the dosage which the CDC Guideline says should be avoided.242

            525.    Nowhere does any Express Scripts formulary advise that opioids are inappropriate

for chronic pain treatment outside active cancer, end-of-life or palliative care.243 To the contrary,

virtually every opioid analgesic on every Express Scripts formulary (commercial or Medicare) is

available through its mail order pharmacy.244

            526.    OptumRx offers five basic formularies, each of which includes opioids.245

            527.    OptumRx’s 2018 Generic Centric Formulary appears to have no limits whatsoever

surrounding the dispensing of opioids.246

            528.    OptumRx’s other commercial formularies require prior authorization only on some

opioids, not including the most popular immediate-release drugs.247

            529.    They do not appear to require step therapy for immediate-release opioids or a three-

day limit for acute pain treatment.248




scripts.com/lab/insights/industry-updates/a-comprehensive-solution-to-reduce-opioid-abuse;    Nicholas Hamm,
Express Scripts Limits Opioid Prescriptions, DRUG TOPICS, Aug. 17, 2017, http://www.drugtopics.com/clinical-
news/express-scripts-limits-opioid-prescriptions; and Express Scripts, Express Scripts Significantly Reduces
Inappropriate Selection and Excessive Dispensing of Opioids for New Patients, supra note 191.
242
     Nicholas Hamm, Express Scripts Limits Opioid Prescriptions, DRUG TOPICS, Aug. 17, 2017,
http://www.drugtopics.com/clinical-news/express-scripts-limits-opioid-prescriptions, at 1.
243
   See 2018 National Preferred Formulary Exclusions, supra note 229; 2018 Express Scripts National Preferred
Formulary, supra note 230; Saver Plan Formulary, Value Plan Formulary and Choice Plan Formulary, supra note
232.
244
      Id.
245
    See OptumRx, Formulary and drug lists, https://professionals.optumrx.com/resources/formulary-drug-lists.html
(last visited Sept. 10, 2018)
246
   OptumRx, 2018 Generic Centric Formulary, July 1, 2018, https://professionals.optumrx.com/content/dam/
optum3/professional-optumrx/resources/forms/Generic-Centric%20Formulary.pdf, at 7-9.
247
      See OptumRx, Formulary and drug lists, supra note 245.
248
      Id.




                                                        126
      Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 129 of 157. PageID #: 1841



            530.   They do not advise against the dispensing of opioids for chronic pain.249

            531.   OptumRx currently limits immediate-release opioids for patients new to opioid

therapy to 49 MME a day. However, patients not new to opioid therapy may receive 90 MME per

day, a limit the CDC Guideline recommends should avoided.

            532.   OptumRx’s Medicare PDP formularies do not appear to have any prior

authorization requirements for most long-acting opioids or widely used opioids such as

hydrocodone/acetaminophen, oxycodone/acetaminophen and codeine/acetaminophen.250

            533.   These formularies have very few quantity limits, as well, including no apparent

limits on the popular opioids identified above.251

            534.   OptumRx does not appear to limit Medicare reimbursement for acute pain treatment

to three days.252

            535.   OptumRx offers its OptumRx Opioid Risk Management program for an additional

fee. Only through enrollment in that program, for extra money, will its commercial customers

receive services that OptumRx’s falsely claims are compliant with the CDC Guideline. Even in its

Opioid Risk Management Program, OptumRx does not appear to limit acute treatment to three-

days and does not require step therapy for opioid treatment of chronic pain.253

            536.   As with the manufacturer and wholesaler defendants, PBMs must contribute to the

damage their intentional and purposeful conduct has foreseeably caused plaintiff.




249
      Id.
250
    See, e.g., OptumRx, Medicare Part D Prescription Drug Plan (PDP) 2018 Comprehensive Formulary,
https://chp.optumrx.com/rxsol/chp/ContentCalPERS/pdf/CalPERS_Anthem_2018_ComprehensiveMemberFormula
ry.pdf (last visited Sept. 10, 2018), at 10-15.
251
      Id.
252
      Id.
253
      OptumRx Opioid Risk Management, supra note Error! Bookmark not defined..



                                                     127
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 130 of 157. PageID #: 1842



                                V.        CAUSES OF ACTION

                                      COUNT I
                                 PUBLIC NUISANCE
                         VIOLATION OF VA. CODE ANN. § 15.2-900
                             (AGAINST ALL DEFENDANTS)

       537.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       538.    This action is brought by Plaintiff pursuant to Va. Code Ann. § 15.2-900 to abate

the public nuisance created by Defendants, and to recover costs Plaintiff has already incurred and

future costs the Plaintiff expects to incur in its provision of emergency services that are reasonably

required to abate the public nuisance created by Defendants.

       539.    Each Defendant, acting alone or with one or more co-defendants, created a

condition that was and continues to be dangerous to the public and has injured those inhabitants

of Giles County who have come within its influence. Each Defendant, acting alone or in concert,

injured the property of Giles County.

       540.    The Manufacturer Defendants knew or should have known that their promotion of

opioid use would create a public nuisance:

             (a)     The Manufacturer Defendants have engaged in massive production,
       promotion, and distribution of opioids for use by the residents of Giles County;

              (b)     The Manufacturer Defendants’ actions created and expanded the market
       for opioids, promoting their wide use for pain management;

               (c)    The Manufacturer Defendants misrepresented the benefits of opioids for
       chronic pain and fraudulently concealed, misrepresented, and omitted the serious adverse
       effects of opioids, including the addictive nature of the drugs; and

             (d)   The Manufacturer Defendants knew or should have known that their
       promotion would lead to addiction and other adverse consequences and that the larger
       community would suffer as a result.

       541.    The Manufacturer Defendants’ actions were a substantial factor in making opioids

widely available and widely used. The Manufacturer Defendants’ actions were a substantial




                                                 128
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 131 of 157. PageID #: 1843



factor in doctors and patients not accurately assessing and weighing the risks and benefits of

opioids for chronic pain. Without the Manufacturer Defendants’ actions, opioid use would not

have become so widespread, and the enormous public health hazard of opioid overuse, abuse, and

addiction that now exists would have been averted.

       542.    The Manufacturer Defendants also knowingly, intentionally, recklessly, and/or

negligently funneled massive quantities of prescription opioids to physicians and other prescribers

who they knew or should have known wrote suspicious prescriptions and/or wrote prescriptions

for known abusers of prescription opioids.

       543.    The Manufacturer Defendants knowingly, intentionally, recklessly, and/or

negligently disseminated prescription opioids to distributors who they knew or should have known

failed to implement effective controls and procedures to guard against theft, diversion, and abuse

of prescription opioids.

       544.    The Manufacturer Defendants also knowingly enabled and/or failed to prevent the

illegal diversion of prescription opioids into the black market, including “pill mills” known for

providing opioids to known drug abusers, and known drug dealers, knowing that such opioids

would be illegally trafficked and abused.

       545.    The Manufacturer Defendants knowingly and intentionally financially incentivized

the PBM Defendants to place their opioids on the PBMs formularies irrespective of medical

necessity, resulting in widespread and unnecessary overuse.

       546.    The Distributor and Pharmacy Defendants’ nuisance-causing activities include

failing to implement effective controls and procedures in their supply chains to guard against

theft, diversion and misuse of prescription opioids, and failing to adequately design and operate a

system to detect, halt, and report suspicious orders of prescription opioids.




                                                 129
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 132 of 157. PageID #: 1844



       547.    The Distributor and Pharmacy Defendants also knowingly and intentionally

enabled and/or failed to prevent the illegal diversion of prescription opioids into the black

market, including “pill mills” known for providing opioids to known drug abusers, and known

drug dealers, knowing that such opioids would be illegally trafficked and abused.

       548.    The PBM Defendants knowingly and intentionally designed benefit plans that

would maximize the number of opioids in the marketplace.

       549.    The PBM Defendants knowingly, intentionally, recklessly and/or negligently failed

to manage and/or monitor these plans to minimize the use and abuse of opioids.

       550.    The PBM Defendants knowingly and intentionally chose to include opioids on their

formularies that were more addictive to users. This led directly to the increased likelihood of

addiction.

       551.    The PBM Defendants knowingly and intentionally chose to include opioids that

were easier to misuse (for example, by crushing them into powder and mixing them with liquid in

order to inject them) instead of ADFs which tended to be more expensive. This choice directly

led to the ease with which the pills could be misused.

       552.    The PBM Defendants knowingly and intentionally made it more expensive or more

difficult to obtain knowingly efficacious non-opioid medications for pain. This led directly to the

increased sale and use of opioids.

       553.    The PBM Defendants knowingly and intentionally chose not to include certain

medications that would prevent overdoses or made them more difficult or expensive to obtain.

       554.    The PBM Defendants chose not to cover or provide less coverage for drug

treatment.




                                               130
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 133 of 157. PageID #: 1845



       555.    The PBM Defendants knowingly and intentionally created their formularies to

ensure that an excessive number of pills were made available to users for use and abuse.

       556.    The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.

       557.    The public nuisance created by the Defendants endangers the life, health and safety

of Giles County’s residents.

       558.    The public nuisance created by Defendants interferes with the reasonable and

comfortable use of Giles County’s property and resources.

       559.    The public nuisance created by Defendants’ actions has caused and continues to

cause significant harm to the community that includes but is not limited to:

               (a)     Opioid-related drug overdose deaths;

              (b)      The disease of opioid addiction and other diseases related to long-term
       opioid use;

              (c)    Infants born addicted to opioids due to prenatal exposure, causing severe
       withdrawal symptoms and lasting developmental impacts;

               (d)     Other child abuse and neglect resulting from opioid abuse;

               (e)     Crime associated with illegal drug use and opioid sales;

              (f)      Unemployment resulting from an inability to work while addicted to
       opioids;

               (g)     Blight, vagrancy, property damage, and property crime.

       560.    Defendants controlled the creation and supply of a new secondary market for

opioids—providing both the supply of narcotics to sell and the demand of addicts to buy them.

The result of Defendants’ actions is not only an explosion of prescription opioids on the black

market, but also a marked increase in the availability of heroin and synthetic opioids.




                                               131
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 134 of 157. PageID #: 1846



       561.    The diversion of opioids into the secondary, criminal market by Defendants and

the increase in the number of individuals who abuse or are addicted to opioids has placed

unnecessary and excessive demands on the medical, public health, law enforcement, and financial

resources of Giles County.

       562.    Adults and children in Giles County who have never taken opioids have also

suffered the costs of the Defendants’ public nuisance. Many have endured both the emotional and

financial costs of caring for loved ones addicted to or injured by opioids, and the loss of

companionship, wages, or other support from family members who have used, abused, become

addicted to, overdosed on, or been killed by opioids.

       563.    Public resources are being unreasonably consumed in efforts to address the opioid

epidemic, thereby eliminating available resources which could be used to benefit the public at

large in Giles County.

       564.    The public nuisance created, perpetuated, and maintained by Defendants can be

abated and further recurrence of such harm and inconvenience can be abated.

       565.    Giles County has incurred significant costs to date in its efforts to provide services

that were reasonably necessary to abate the public nuisance created, perpetuated, and maintained

by Defendants. Giles County expects to incur significant costs going forward to ameliorate the

harm caused by Defendants.

       566.    As a direct and proximate result of the public nuisance, Giles County has sustained

(and continues to sustain) harm by spending a substantial amount of money trying to fix the

societal harms caused by the Defendants’ nuisance-causing activity, including, but not limited

to, the costs of healthcare, emergency medical services, social services, prevention, treatment,

intervention, law enforcement, lost tax revenues, direct spending on opioids and opioid




                                                132
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 135 of 157. PageID #: 1847



antagonists, and lost communal benefits of Giles County’s limited and diverted resources as set

forth more fully above.

                                      COUNT II
                            COMMON LAW PUBLIC NUISANCE
                              (AGAINST ALL DEFENDANTS)

       567.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       568.    This action is brought by Plaintiff to abate the public nuisance created by

Defendants, and to recover costs Plaintiff has already incurred and future costs the Plaintiff expects

to incur in its provision of emergency services that are reasonably required to abate the public

nuisance created by Defendants.

       569.    Under common law, a public nuisance is a condition that is dangerous to the public.

A public nuisance adversely impacts an entire community or significant portion of the public.

Therefore, a cause of action for public nuisance exists where a defendant’s conduct negatively

affects the community at large.         The public nuisance complained of herein includes the

oversaturation, unlawful availability, and abuse of opioids in Giles County as well as the adverse

social and environmental outcomes associated with widespread and/or illegal opioid use.

       570.    Each Defendant, acting alone or with one or more co-defendants, created a

condition that was and continues to be dangerous to the public and has injured those inhabitants

of Giles County who have come within its influence. Each Defendant, acting alone or in concert,

injured the property of Giles County.

       571.    The Manufacturer Defendants knew or should have known that their promotion of

opioid use would create a public nuisance:

             (a)     The Manufacturer Defendants have engaged in massive production,
       promotion, and distribution of opioids for use by the residents of Giles County;

              (b)     The Manufacturer Defendants’ actions created and expanded the market
       for opioids, promoting their wide use for pain management;


                                                 133
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 136 of 157. PageID #: 1848



               (c)    The Manufacturer Defendants misrepresented the benefits of opioids for
       chronic pain and fraudulently concealed, misrepresented, and omitted the serious adverse
       effects of opioids, including the addictive nature of the drugs; and

             (d)   The Manufacturer Defendants knew or should have known that their
       promotion would lead to addiction and other adverse consequences and that the larger
       community would suffer as a result.

       572.    The Manufacturer Defendants’ actions were a substantial factor in making opioids

widely available and widely used. The Manufacturer Defendants’ actions were a substantial

factor in doctors and patients not accurately assessing and weighing the risks and benefits of

opioids for chronic pain. Without the Manufacturer Defendants’ actions, opioid use would not

have become so widespread, and the enormous public health hazard of opioid overuse, abuse, and

addiction that now exists would have been averted.

       573.    The Manufacturer Defendants also knowingly, intentionally, recklessly, and/or

negligently funneled massive quantities of prescription opioids to physicians and other prescribers

who they knew or should have known wrote suspicious prescriptions and/or wrote prescriptions

for known abusers of prescription opioids.

       574.    The Manufacturer Defendants knowingly, intentionally, recklessly, and/or

negligently disseminated prescription opioids to distributors who they knew or should have known

failed to implement effective controls and procedures to guard against theft, diversion, and abuse

of prescription opioids.

       575.    The Manufacturer Defendants also knowingly enabled and/or failed to prevent the

illegal diversion of prescription opioids into the black market, including “pill mills” known for

providing opioids to known drug abusers, and known drug dealers, knowing that such opioids

would be illegally trafficked and abused.




                                               134
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 137 of 157. PageID #: 1849



       576.    The Manufacturer Defendants knowingly and intentionally incentivized the PBM

Defendants to place their opioids on the PBMs’ formularies irrespective of medical necessity,

resulting in widespread and unnecessary overuse.

       577.    The Distributor Defendants’ nuisance-causing activities include failing to

implement effective controls and procedures in their supply chains to guard against theft,

diversion and misuse of prescription opioids, and failing to adequately design and operate a system

to detect, halt, and report suspicious orders of prescription opioids.

       578.    The Distributor Defendants also knowingly and intentionally enabled and/or

failed to prevent the illegal diversion of prescription opioids into the black market, including

“pill mills” known for providing opioids to known drug abusers, and known drug dealers, knowing

that such opioids would be illegally trafficked and abused.

       579.    The PBM Defendants knowingly and intentionally designed benefit plans that

would maximize the number of opioids in the marketplace.

       580.    The PBM Defendants knowingly, intentionally, recklessly and/or negligently failed

to manage and/or monitor these plans to minimize the use and abuse of opioids.

       581.    The PBM Defendants knowingly and intentionally chose to include opioids on their

formularies that were more addictive to users. This led directly to the increased likelihood of

addiction.

       582.    The PBM Defendants knowingly and intentionally chose to include opioids that

were easier to misuse (for example, by crushing them into powder and mixing them with liquid in

order to inject them) instead of ADFs which tended to be more expensive. This choice directly

led to the ease with which the pills could be misused.




                                                 135
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 138 of 157. PageID #: 1850



       583.    The PBM Defendants knowingly and intentionally made it more expensive or more

difficult to obtain knowingly efficacious non-opioid medications for pain. This led directly to the

increased sale and use of opioids.

       584.    The PBM Defendants knowingly and intentionally chose not to include certain

medications that would prevent overdoses or made them more difficult or expensive to obtain.

       585.    The PBM Defendants chose not to cover or provide less coverage for drug

treatment.

       586.    The PBM Defendants knowingly and intentionally created their formularies to

ensure that an excessive number of pills were made available to users for use and abuse.

       587.    The public nuisance created by the Defendants endangers the life, health and safety

of Giles County’s residents.

       588.    The public nuisance created by Defendants interferes with the reasonable and

comfortable use of Giles County’s property and resources.

       589.    The public nuisance created by Defendants’ actions has caused and continues to

cause significant harm to the community that includes but is not limited to:

               (a)    Opioid-related drug overdose deaths;

              (b)     The disease of opioid addiction and other diseases related to long-term
       opioid use;

              (c)    Infants born addicted to opioids due to prenatal exposure, causing severe
       withdrawal symptoms and lasting developmental impacts;

               (d)    Other child abuse and neglect resulting from opioid abuse;

               (e)    Crime associated with illegal drug use and opioid sales;

              (f)     Unemployment resulting from an inability to work while addicted to
       opioids;

               (g)    Blight, vagrancy, property damage, and property crime.




                                               136
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 139 of 157. PageID #: 1851



       590.    Defendants’ controlled the creation and supply of a new secondary market for

opioids—providing both the supply of narcotics to sell and the demand of addicts to buy them.

The result of Defendants’ actions is not only an explosion of prescription opioids on the black

market, but also a marked increase in the availability of heroin and synthetic opioids.

       591.    The diversion of opioids into the secondary, criminal market by Defendants and

the increase in the number of individuals who abuse or are addicted to opioids has placed

unnecessary and excessive demands on the medical, public health, law enforcement, and financial

resources of Giles County.

       592.    Adults and children in Giles County who have never taken opioids have also

suffered the costs of the Defendants’ public nuisance. Many have endured both the emotional and

financial costs of caring for loved ones addicted to or injured by opioids, and the loss of

companionship, wages, or other support from family members who have used, abused, become

addicted to, overdosed on, or been killed by opioids.

       593.    Public resources are being unreasonably consumed in efforts to address the opioid

epidemic, thereby eliminating available resources which could be used to benefit the public at

large in Giles County.

       594.    The public nuisance created, perpetuated, and maintained by Defendants can be

abated and further recurrence of such harm and inconvenience can be abated.

       595.    Giles County has incurred significant costs to date in its efforts to provide services

that were reasonably necessary to abate the public nuisance created, perpetuated, and maintained

by Defendants. Giles County expects to incur significant costs going forward to ameliorate the

harm caused by Defendants.

       596.    As a direct and proximate result of the public nuisance, Giles County has sustained




                                                137
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 140 of 157. PageID #: 1852



(and continues to sustain) harm by spending a substantial amount of money trying to fix the

societal harms caused by the Defendants’ nuisance-causing activity, including, but not limited

to, the costs of healthcare, emergency medical services, social services, prevention, treatment,

intervention, law enforcement, lost tax revenues, direct spending on opioids and opioid

antagonists, and lost communal benefits of Giles County’s limited and diverted resources as set

forth more fully above.

                                COUNT III
           VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT
                      VA. CODE ANN. § 59.1-196, ET SEQ.
                  (AGAINST MANUFACTURER DEFENDANTS)

        597.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

        598.    The Virginia Consumer Protection Act (“CPA”) seeks to provide a remedy to unfair

and unethical standards of business interactions between suppliers and the consuming public. Va.

Code Ann. § 59.1-197.

        599.    The CPA specifically prohibits sellers from “[m]isrepresenting that goods or

services have certain quantities, characteristics, ingredients, uses, or benefits.” Va. Code Ann. §

59.1-200(A)(5). As alleged herein, each Manufacturer Defendant violated the CPA by representing

that opioids have uses or benefits in treating chronic that they do not have, and by representing

that opioids do not have the characteristic of being dangerously addictive.

        600.    Defendants engaged in the above-described acts intentionally and with knowledge

that harm might result, and thus willfully violated the CPA under Va. Code Ann. § 59.1-204.

        601.    Unless enjoined from doing so, Defendants will continue to violate the CPA.

        602.    Plaintiff seeks reimbursement of all monies paid for Defendants’ products by

Plaintiff and its residents.

        603.    Pursuant to the CPA, Plaintiff is entitled to three times the damages it sustained by



                                                138
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 141 of 157. PageID #: 1853



the Defendants, as the Defendants’ willfully and knowingly violated the CPA. Va. Code Ann. §

59.1-204(A).

       604.    As a proximate result of Defendants’ deceptive acts, Defendants have caused

Plaintiff to incur excessive costs related to responding to the opioid crisis. These costs include, but

are not limited to, the costs of healthcare, emergency medical services, social services, prevention,

treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids and opioid

antagonists, and lost communal benefits of Giles County’s limited and diverted resources as set

forth more fully above.

                                    COUNT IV
                                     FRAUD
                       (AGAINST MANUFACTURER DEFENDANTS)

       605.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       606.    Defendants, individually and acting through their employees and agents, and in

concert with each other, made misrepresentations and omissions of facts material to Plaintiff and

its residents to induce them to purchase, administer, and consume opioids as set forth herein.

       607.    Defendants’ representations and assertions to Plaintiff, healthcare providers, and

consumers contained intentional misrepresentations and material omissions as to the risks

associated with opioids.

       608.    Defendants intentionally made inaccurate representations regarding the adverse

medical conditions associated with the use of opioids and such false representations were made

with the intent to mislead.

       609.    Defendants knew or reasonably should have known that the representations made

to Plaintiff and the public-at large regarding the risks of opioids were false or incomplete and

misrepresented material facts regarding the use of opioids for chronic pain.

       610.    Defendants had a duty to provide accurate information regarding the risks and side


                                                 139
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 142 of 157. PageID #: 1854



effects associated with opioids to consumers, including healthcare providers and the Plaintiff.

        611.    Defendants willfully, knowingly, and deceptively withheld material facts regarding

the risks and side effects associated with opioids from Plaintiff, healthcare providers, and

consumers.

        612.    Plaintiff and its residents reasonably relied on the representations made by

Defendants, which caused Plaintiff, through its programs, departments, and agencies, to incur

costs, including, but not limited to the costs of healthcare, emergency medical services, social

services, prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending

on opioids and opioid antagonists, and lost communal benefits of Giles County’s limited and

diverted resources as set forth more fully above.

        613.    Plaintiff, healthcare providers, and consumers were justified in their reliance on

Defendants to educate them as to the risks and dangerous and potentially life-threatening side

effects associated with opioid use.

        614.    Defendants’ conduct was willful, wanton, and malicious and was directed at

Plaintiff and their residents.

        615.    The reprehensible nature of the Defendants’ conduct further entitles Plaintiff to an

award of punitive damages.

        616.    As a proximate and legal result of Defendants’ fraudulent misrepresentations,

Plaintiff has suffered and will continue to suffer damages and is therefore entitled to recover for

those damages.

                                      COUNT V
                            COMMON LAW CIVIL CONSPIRACY
                              (AGAINST ALL DEFENDANTS)

        617.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

        618.    The Defendants acted in concert for the purpose of increasing the use of opioids


                                                140
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 143 of 157. PageID #: 1855



and fraudulently selling and distributing as many opioids as possible, causing significant harm to

Giles County.

        619.      The Manufacturer and Distributor Defendants violated Virginia law and the CSA

by, inter alia:

                  (a)    fraudulently making false or misleading statements, falsely
                  marketing opioids as safe for treatment of chronic pain; suppressing
                  evidence to the contrary, and improperly inducing physicians to prescribe
                  opioids for chronic pain;

                  (b)    evading controls on opioid diversion, increasing opioid quotas; and

                  (c)    failing to design and operate a system to disclose suspicious orders
                  of controlled substances, failing to provide and maintain appropriate
                  inventory controls.

        620.      The conspiracy would not have succeeded absent the PBM’s control of the flow of

opioids from manufacturer to the end user.          The PBM’s plan design, including formulary

placement, controlled which opioids were paid for, reimbursed, and covered by public and private

pharmacy benefit plans. The PBMs exacerbated the opioid crisis by (a) intentionally designing

benefit plans that would maximize the number of opioids in the marketplace, (b) failing to manage

and/or monitor these plans to minimize the use and abuse of opioids, and (c) choosing drugs to put

on their formularies that provided the largest profit to themselves, regardless of the addictive

quality of the drug and whether there was an alternative available and limiting access to competing

less-additive alternatives.

        621.      The PBM and Manufacturer Defendants coordinated to ensure that the maximum

number of Manufacturers’ opioids were prescribed and sold, and the PBM Defendants got the

maximum profit at the expense of patients.

        622.      Each of the participants in the conspiracy received revenue, directly or indirectly,

and/or otherwise benefitted from the scheme to promote opioids as safe and non-addictive.



                                                  141
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 144 of 157. PageID #: 1856



       623.    At all relevant times, each Defendant was a knowing and willing participant in the

conspiracy, and reaped profits from the conspiracy in the form of increased sales, distributions,

rebates and kick-backs.       Distributor Defendants received kick-backs from Manufacturer

Defendants if they reached particular monthly goals. PBM Defendants received rebates,

chargebacks, kickbacks, administrative fees,       and other financial incentives to promote the

Manufacturer Defendants’ drugs.

       624.    All participants of the enterprise described herein were aware of Defendants’

control over the activities of the conspiracy in promoting opioids for use in every situation in which

a patient is in pain. Each part of the conspiracy benefited from the existence of the other parts.

       625.    The persons engaged in the conspiracy are systematically linked through

contractual relationships, financial ties, and continuing coordination of activities.

       626.    Giles County has been injured by reason of these violations in that it has incurred

costs, including, but not limited to the costs of healthcare, emergency medical services, social

services, prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending

on opioids and opioid antagonists, and lost communal benefits of Giles County’s limited and

diverted resources as set forth more fully above. Giles County would not have incurred these costs

had Defendants not conspired together. The injuries suffered by Giles County were directly and

proximately caused by Defendants’ actions and inactions.

       627.    Plaintiff was directly and proximately harmed by the Defendants’ civil conspiracy.

                                    COUNT VI
                                NEGLIGENCE PER SE
                       (AGAINST MANUFACTURER DEFENDANTS)

       628.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       629.    The Manufacturer Defendants failed to perform their statutory and regulatory




                                                 142
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 145 of 157. PageID #: 1857



obligations under the Virginia Drug Control Act, Va. Code Ann. § 54.1-3400 et seq., and the CSA,

which were enacted to promote safety and to prevent exactly the type of harm that occurred as a

result of Defendants’ failures.

        630.     The Virginia Drug Control Act imposes certain specific responsibilities upon drug

manufacturers, such as the Manufacturer Defendants, who manufacture and sell pharmaceutical

drugs in Virginia. Va. Code Ann. § 54.1-3457. Among those responsibilities is the requirement

that drug manufacturers refrain from the “dissemination of any false advertisement” in the

promotion of their drugs. Id. “Advertisement” is defined as “all representations disseminated in

any manner or by any means, other than by labeling, for the purpose of inducing, or which are

likely to induce, directly or indirectly, the purchase of drugs or devices.” Va. Code Ann. § 54.1-

3401.

        631.     The Manufacturer Defendants continually violated their duty to Plaintiff and its

residents by making and/or disseminating false advertisements about opioids, including but not

limited to:

              a. Making misleading statements about the true risk of addiction;
              b. Making deceptive statements concerning the ability of opioids to improve patient
                 function long-term;
              c. Making deceptive statements about the efficacy of opioids for long-term treatment
                 of chronic pain; and
              d. Promoting chronic opioid therapy as safe and effective for long term use for high-
                 risk patients.
        632.     Manufacturer     Defendants,    by    disseminating   false   and/or   misleading

advertisements, encouraged physicians to over-prescribe opioids to Plaintiff’s residents, leading

to addiction. As a result, Plaintiff was saddled with the costs of harms arising from its residents’

addictions.

        633.     The Manufacturer Defendants also failed to maintain effective controls against



                                                 143
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 146 of 157. PageID #: 1858



diversion, failed to report suspicious orders to law enforcement and perform due diligence prior to

filling orders, and failed to design and operate a system to disclose suspicious orders of controlled

substances, as required by the CSA.

       634.    Va. Code Ann.§ 54.1-3457 and the CSA were enacted, at least in part, to prevent

the harms that can arise as a result of false advertisements and statements by drug manufacturers

such as the Manufacturer Defendants and the other violations of the CSA as described herein.

       635.    Plaintiff is among the persons and entities intended to benefit from the protections

of Va. Code Ann. § 54.1-3457 and the CSA, and the harm that has occurred as a result of the

Manufacturer Defendants’ violations are among the types of harm that the statutes were intended

to prevent.

       636.    Therefore, as a proximate result of the false advertising and violations of the CSA,

the Manufacturer Defendants have caused Plaintiff to incur excessive costs related to responding

to the opioid crisis. These costs include, but are not limited to, the costs of healthcare, emergency

medical services, social services, prevention, treatment, intervention, law enforcement, lost tax

revenues, direct spending on opioids and opioid antagonists, and lost communal benefits of Giles

County’s limited and diverted resources as set forth more fully above.

                                     COUNT VII
                                NEGLIGENCE PER SE
                         (AGAINST DISTRIBUTOR DEFENDANTS)
       637.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       638.    The Distributor Defendants failed to perform their statutory and regulatory

obligations under the Virginia Drug Control Act, Va. Code Ann. § 54.1-3400 et seq., and the CSA,

which were enacted to promote safety and to prevent exactly the type of harm that occurred as a

result of Defendants’ failures.

       639.    Virginia and federal law impose certain specific responsibilities on Distributor


                                                144
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 147 of 157. PageID #: 1859



Defendants, including the responsibility to design and operate a system to disclose suspicious

orders of controlled substances. Va. Code Ann. § 54.1-3435.1(4); 21 C.F.R. § 1301.74(b).

Furthermore, if Distributor Defendants cease distribution of opioids and certain other drugs “to a

pharmacy, licensed physician dispenser, or licensed physician dispensing facility located in the

Commonwealth due to suspicious orders of controlled substances” and inform the Virginia Board

of Pharmacy within five days of the cessation. Va. Code Ann. § 54.1-3435. “‘[S]uspicious orders

of controlled substances’ means, relative to the pharmacy’s, licensed physician dispenser’s, or

licensed physician dispensing facility’s order history and the order history of similarly situated

pharmacies, licensed physician dispensers, or licensed physician dispensing facilities, (i) orders of

unusual size, (ii) orders deviating substantially from a normal pattern, and (iii) orders of unusual

frequency.” Id.

       640.    Distributor Defendants are further required to “provide and maintain appropriate

inventory controls in order to detect and document any theft, counterfeiting, or diversion of

prescription drugs.” 18 VAC 110-50-90.

       641.    Distributor Defendants failed or refused to disclose suspicious orders to the DEA,

the Board of Pharmacy, and boards whose licensees have prescribing authority, in violation of

Virginia law and regulation and therefore failed to meet their duties as registered distributors of

controlled substances.

       642.    The laws and regulations described above were enacted, at least in part, to

prevent the harms that can arise as a result of an overabundance of opioids being made available

in communities.

       643.    Plaintiff is among the persons and entities intended to benefit from the protections

of these laws and regulations. The harm that has occurred is a proximate result of the Distributor

Defendants’ failure to abide by their legal obligations.


                                                145
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 148 of 157. PageID #: 1860



       644.    As a proximate result of failing to report and/or continuing to fill suspicious

transactions, the Distributor Defendants have caused Plaintiff to incur excessive costs related to

responding to the opioid crisis. These costs include, but are not limited to, the costs of healthcare,

emergency medical services, social services, prevention, treatment, intervention, law enforcement,

lost tax revenues, direct spending on opioids and opioid antagonists, and lost communal benefits

of Giles County’s limited and diverted resources as set forth more fully above.

                                     COUNT VIII
                                 NEGLIGENCE PER SE
                          (AGAINST PHARMACY DEFENDANTS)

       645.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       646.    The Pharmacy Defendants failed to perform their statutory and regulatory

obligations under Virginia law and the CSA, all of which were enacted to promote safety and to

prevent exactly the type of harm that occurred as a result of Defendants’ failures.

       647.    Pharmacy Defendants are to dispense prescriptions for controlled substances only

for legitimate medicinal or therapeutic purposes. Va. Code Ann. § 54.1-3303. Before dispensing

an opioid prescription, a pharmacy is required to confirm that the prescription is bona fide and that

it was issued pursuant to a bona fide prescriber-patient relationship. Id.

       648.    Furthermore, Pharmacy Defendants are required to keep and maintain thorough

records of their receipt and dispensation of all opioids, and of the persons to whom they dispense

opioids and certain other drugs. Va. Code Ann. § 54.1-3404.

       649.    These statutes and regulations are designed for Pharmacist Defendants to identify

persons who could use the prescriptions for non-legitimate, medical purposes and stop pharmacists

from dispensing opioids to patients at risk for abuse.

       650.    Pharmacy Defendants were negligent in failing to take any action to prevent or

reduce the unnecessary, non-medical, or criminal use of opioids. Each Pharmacy Defendant sold


                                                 146
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 149 of 157. PageID #: 1861



opioids with the knowledge that the purchased opioids were likely being used for non-medical

purposes, and therefore failed to meet their duties under Virginia Law.

       651.    The laws and regulations that require Pharmacy Defendants to ensure that they

dispense opioids only for legitimate medical and therapeutic purposes, and the laws and

regulations that require Pharmacy Defendants to carefully monitor and record their dispensation

of opioids were enacted, at least in part, to prevent the harms that can arise as a result of an

overabundance of opioids being made available in communities.

       652.    Plaintiff is among the persons and entities intended to benefit from the protections

of the laws and regulations described above. The harms that have occurred as a result of the

Pharmacy Defendants’ failure to abide by their legal obligations are among the types of harm that

these laws and regulations were intended to prevent.

       653.    As a proximate result of their failure to exercise their professional judgement and/or

their failure to keep records, as required by the statute, in the continual dispensation of opioids,

the Pharmacy Defendants have caused Plaintiff to incur excessive costs related to responding to

the opioid crisis. These costs include, but are not limited to, increased policing, medical, fire, and

court services, lost tax revenues, and lost communal benefits of the County’s limited and diverted

resources.



                                       COUNT IX
                                     NEGLIGENCE
                               (AGAINST ALL DEFENDANTS)

       654.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       655.    Defendants have a duty to Plaintiff to employ a reasonable standard of care in the

sale, distribution, dispensing, reimbursement and promotion of prescription opioids, as required to

protect Giles’s citizens and property. This includes a duty to not create a foreseeable risk of harm


                                                 147
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 150 of 157. PageID #: 1862



to others.

        656.   Defendants breached this duty by failing to take any action to prevent or reduce the

unnecessary, non-medical or criminal use of opioids. Collectively, and individually, Defendants

made prescription opioids available to the marketplace with the knowledge that they were likely

being used for non-medical purposes and/or posed an inherent danger to patients who were using

them for other than acute pain or palliative care.

        657.   Specifically, the PBMs have a duty to Plaintiff to employ a reasonable standard of

care in their role as the intermediary between the drug manufacturers, pharmacies, and patients,

as required to protect Giles’s citizens and property. This duty is independent of the PBMs’

contractual obligations.

        658.   The PBMs breached their duty to employ reasonable care, causing injuries to Giles

beyond any contractual expectancy. In doing so, the PBMs caused foreseeable harm to Giles’s

citizens and property.

        659.   The Purdue Individual Defendants, who are officers, directors and/or equity holders

of Purdue and affiliates, directed and participated in the tortious conduct of Purdue and are

individually liable.

        660.   Defendants were negligent in failing to monitor and guard against third-party

misconduct and participated and enabled such misconduct. This third-party misconduct, including

criminal acts, were the foreseeable consequences of Defendants’ negligence.

        661.   Defendants placed their profit motives above their legal duty and enabled,

encouraged and caused the over-prescribing and distribution of opioids.

        662.   All Defendants knew of the highly addictive nature of prescription opioids and

knew of the high likelihood of foreseeable harm to patients and communities from prescription

opioid addiction and diversion. Defendants should have anticipated an injury to Giles as a probable


                                                148
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 151 of 157. PageID #: 1863



result of flooding the market with opioids. Where there is a flood of highly addictive drugs into a

community, it is foreseeable – to the point of being a foregone conclusion – that there will be a

secondary, ‘black’ market created for those drugs. It was further foreseeable that Giles would be

responsible for combatting the creation of that market and mitigating its effects. Defendants

breached their duties when they failed to act with reasonable care to prevent the diversion of

prescription opioids.

       663.    A negligent and/or intentional violation of the Defendants’ duties poses distinctive

and significant dangers to the Plaintiff and its residents, including epidemic levels of addiction and

the diversion of opioids for illegitimate purposes.

       664.    As a proximate result of the failure to prevent the over prescription and excessive

distribution of opioids, the Defendants have caused the Plaintiff to incur excessive costs related to

responding to the opioid crisis. These costs include but are not limited to, the costs of healthcare,

emergency medical services, social services, prevention, treatment, intervention, law enforcement,

lost tax revenues, direct spending on opioids and opioid antagonists, and lost communal benefits

of Giles County’s limited and diverted resources as set forth more fully above.

                                       COUNT X
                                  GROSS NEGLIGENCE
                               (AGAINST ALL DEFENDANTS)

       665.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

       666.    Defendants’ scheme to optimize profits regardless of the effect on Giles County

was undertaken and executed intentionally.

       667.    Defendants’ failure to take any action to prevent or reduce the unnecessary, non-

medical, or criminal use of opioids was grossly negligent in that it was done with indifference and

an utter disregard of prudence that amounts to complete neglect of the safety of others and had a

great probability of causing substantial harm.


                                                 149
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 152 of 157. PageID #: 1864



        668.     Defendants’ utter disregard of prudence was such that it is shocking to any fair-

minded person.

        669.     As a proximate result of their grossly negligent conduct, the Defendants have

caused the Plaintiff to incur excessive costs related to responding to the opioid crisis. These costs

include but are not limited to, the costs of healthcare, emergency medical services, social services,

prevention, treatment, intervention, law enforcement, lost tax revenues, direct spending on opioids

and opioid antagonists, and lost communal benefits of Giles County’s limited and diverted

resources as set forth more fully above.

                                     COUNT XI
                          WILLFUL AND WANTON NEGLIGENCE
                             (AGAINST ALL DEFENDANTS)

        670.     Plaintiff incorporates all preceding and subsequent paragraphs by reference.

        671.     Defendants’ scheme to optimize profits regardless of the effect on Giles County

was undertaken and executed intentionally.

        672.     Defendants’ failure to take any action to prevent or reduce the unnecessary, non-

medical, or criminal use of opioids was willfully and wantonly negligent in that it was done in

conscious disregard of the rights of Giles County and its residents and/or with reckless indifference

to the consequences of their actions.

        673.     At all relevant times, Defendants were aware, from their knowledge of existing

circumstances and conditions, that their conduct would probably cause injury to Giles County and

its residents.

        674.     As a proximate result of their willfully and wantonly negligent conduct, the

Defendants have caused the Plaintiff to incur excessive costs related to responding to the opioid

crisis. These costs include but are not limited to, the costs of healthcare, emergency medical

services, social services, prevention, treatment, intervention, law enforcement, lost tax revenues,


                                                150
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 153 of 157. PageID #: 1865



direct spending on opioids and opioid antagonists, and lost communal benefits of Giles County’s

limited and diverted resources as set forth more fully above.

        675.    Furthermore, Defendants should be held liable for punitive damages to Giles

County because they had prior knowledge of the specific dangerous conditions their willful and

wanton negligence created, they consciously disregarded that knowledge and continued to engage

in their exceedingly dangerous course of conduct, and the harm inflicted on Giles County and its

residents by Defendants’ conduct was the natural and probable result of that conduct.

                                       COUNT XII
                                  UNJUST ENRICHMENT
                               (AGAINST ALL DEFENDANTS)

        676.    Plaintiff incorporates all preceding and subsequent paragraphs by reference.

        677.    As an intended result of their intentional wrongful conduct as set forth in this

Complaint, Defendants have knowingly profited and benefited from opioid purchases made by

Plaintiff and its residents.

        678.    In exchange for opioid purchases, and at the time Plaintiff and its residents made

these payments, Plaintiff and its residents expected that Defendants had not misrepresented any

material facts regarding opioids, and had complied with their legal obligations in the manufacture,

marketing, distribution, dispensation, and reimbursement of opioids.

        679.    Defendants have been unjustly enriched in the form of profits because of their

wrongful conduct, and as a matter of equity, Defendants should be required to disgorge their

unjustly obtained profits from purchases of opioids made by Giles County.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Giles County, prays that the Court enter judgement against the

Defendants, jointly and severally, as follows:




                                                 151
Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 154 of 157. PageID #: 1866



    (1) awarding compensatory damages in an amount not less than $30,000,000, or
    as determined at trial;

    (2) awarding punitive damages in the amount of $350,000 per defendant;

    (3) awarding treble damages, as well as all costs and expenses of maintaining this
    action, including reasonable attorneys’ fees, pursuant to statute where appropriate;

    (4) awarding pre- and post-judgment interest;

    (5) compelling the defendants to abate and remove the public nuisance they have
    caused by immediately ceasing the unlawful conduct described throughout this
    Complaint;

    (6) such other and further relief as the Court deems just and proper.

                                 [signature page follows]




                                            152
Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 155 of 157. PageID #: 1867



                                  Giles County

                                  /s/Kevin Sharp

                                  SANFORD HEISLER SHARP, LLP
                                  Kevin Sharp (pro hac vice to be submitted)
                                  ksharp@sanfordheisler.com
                                  Grant Morris, Va. Bar No. 16290
                                  gmorris@sanfordheisler.com
                                  Ross Brooks (pro hac vice to be submitted)
                                  RBrooks@sanfordheisler.com
                                  Saba Bireda (pro hac vice to be submitted)
                                  sbireda@sanfordheisler.com
                                  Andrew Miller (pro hac vice to be submitted)
                                  amiller@sanfordheisler.com
                                  611 Commerce Street, Suite 3100
                                  Nashville, Tennessee 37203
                                  Tel: (615) 434-7000
                                  Fax: (615) 434-7020

                                  THE CICALA LAW FIRM PLLC
                                  Joanne Cicala (pro hac vice to be submitted)
                                  joanne@cicalapllc.com
                                  101 College Street
                                  Dripping Springs, Texas 78620
                                  Tel: (512) 275-6550
                                  Fax: (512) 858-1801

                                  KAUFMAN & CANOLES, P.C.
                                  W. Edgar Spivey, Va. Bar No. 29125
                                  wespivey@kaufcan.com
                                  Patrick H. O’Donnell, Va. Bar No. 29637
                                  phodonnell@kaufcan.com
                                  R. Johan Conrod, Jr., Va. Bar No. 46764
                                  rjconrod@kaufcan.com
                                  Lauren Tallent Rogers, Va. Bar No. 82711
                                  ltrogers@kaufcan.com
                                  150 W. Main Street, Suite 2100
                                  Norfolk, VA 23510-1665
                                  Tel: (757) 624-3196
                                  Fax: (888) 360-9092


                                  GILES COUNTY ATTORNEY
                                  Richard L. Chidester,Bar No. 22185
                                  rchidester@gilescounty.org
                                  County Attorney


                                    153
Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 156 of 157. PageID #: 1868



                                  315 North Main Street
                                  Pearisburg, VA 24134
                                  Tel: (540) 921-2525
                                  Fax: (540) 921-1329


                                  Attorneys for Plaintiff




                                    154
  Case: 1:19-op-45236-DAP Doc #: 71 Filed: 07/03/19 157 of 157. PageID #: 1869



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been furnished

to counsel of record who have appeared in this case via the Court’s Electronic Filing System on

July 3, 2019. Notice will be delivered by other means as necessary to those parties not being served

via CM/ECF.




                                                      s/Kevin Sharp
                                                      Kevin H. Sharp
                                                      SANFORD HEISLER SHARP, LLP




                                                155
